Exhibit 10.2

 

 

 

AVAGO TECHNOLOGIES LIMITED

and

U.S. BANK NATIONAL ASSOCIATION

as Trustee

 

 

INDENTURE

Dated as of May 6, 2014

 

 

2.0% CONVERTIBLE SENIOR NOTES DUE 2021

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          PAGE   ARTICLE 1    DEFINITIONS    Section 1.01    Definitions      1
   Section 1.02    Other Definitions      8    Section 1.03    Rules of
Construction      9    Section 1.04    Incorporation by Reference of Trust
Indenture Act      10    ARTICLE 2    THE SECURITIES    Section 2.01    Form and
Dating      10    Section 2.02    Execution and Authentication      11   
Section 2.03    Registrar, Paying Agent and Conversion Agent      12    Section
2.04    Paying Agent to Hold Money in Trust      12    Section 2.05    Holder
Lists      12    Section 2.06    Transfer and Exchange      13    Section 2.07
   Replacement Securities      14    Section 2.08    Outstanding Securities     
14    Section 2.09    Securities Held by the Company or an Affiliate      15   
Section 2.10    Temporary Securities      15    Section 2.11    Cancellation   
  16    Section 2.12    Defaulted Interest      16    Section 2.13    CUSIP
Numbers      16    Section 2.14    Deposit of Moneys      16    Section 2.15   
Book-Entry Provisions for Global Securities      17    Section 2.16    Special
Transfer Provisions      18    Section 2.17    Restrictive Legends      19   
ARTICLE 3    REPURCHASE    Section 3.01    Repurchase at Option of Holder Upon a
Fundamental Change      20    ARTICLE 4    COVENANTS    Section 4.01    Payment
of Securities      25    Section 4.02    Maintenance of Office or Agency      25
   Section 4.03    Annual Reports      26    Section 4.04    Compliance
Certificate      26    Section 4.05    Stay, Extension and Usury Laws      26   
Section 4.06    Notice of Default      27   

 

i



--------------------------------------------------------------------------------

Section 4.07    Additional Amounts      27    Section 4.08    Qualifying Debt
Securities      28    ARTICLE 5    SUCCESSORS    Section 5.01    When Company
May Merge, Etc.      29    Section 5.02    Successor Substituted      29   
ARTICLE 6    DEFAULTS AND REMEDIES    Section 6.01    Events of Default      30
   Section 6.02    Acceleration      32    Section 6.03    Other Remedies     
33    Section 6.04    Waiver of Past Defaults      34    Section 6.05    Control
by Majority      34    Section 6.06    Limitation on Suits      34    Section
6.07    Rights of Holders to Receive Payment and to Convert Securities      35
   Section 6.08    Collection Suit by Trustee      35    Section 6.09    Trustee
May File Proofs of Claim      35    Section 6.10    Priorities      35   
Section 6.11    Undertaking for Costs      36    ARTICLE 7    TRUSTEE    Section
7.01    Duties of Trustee      36    Section 7.02    Rights of Trustee      37
   Section 7.03    Individual Rights of Trustee      38    Section 7.04   
Trustee’s Disclaimer      38    Section 7.05    Notice of Defaults      38   
Section 7.06    Compensation and Indemnity      39    Section 7.07   
Replacement of Trustee      39    Section 7.08    Successor Trustee by Merger,
Etc.      40    Section 7.09    Eligibility; Disqualification      40    Section
7.10    Preferential Collection of Claims Against Company      40    Section
7.11    Reports by Trustee to Holders      40    ARTICLE 8    DISCHARGE OF
INDENTURE    Section 8.01    Termination of the Obligations of the Company     
41    Section 8.02    Application of Trust Money      41    Section 8.03   
Repayment to Company      41    Section 8.04    Reinstatement      42   

 

ii



--------------------------------------------------------------------------------

ARTICLE 9    AMENDMENTS    Section 9.01    Without Consent of Holders      42   
Section 9.02    With Consent of Holders      43    Section 9.03    Revocation
and Effect of Consents      44    Section 9.04    Notation on or Exchange of
Securities      44    Section 9.05    Trustee Protected      45    Section 9.06
   Effect of Supplemental Indentures      45    ARTICLE 10    CONVERSION   
Section 10.01    Conversion Privilege      45    Section 10.02    Conversion
Procedure and Payment Upon Conversion      45    Section 10.03    Cash in Lieu
of Fractional Shares      49    Section 10.04    Taxes on Conversion      49   
Section 10.05    Company to Provide Ordinary Shares      49    Section 10.06   
Adjustment of Conversion Rate      50    Section 10.07    No Adjustment      58
   Section 10.08    Other Adjustments      59    Section 10.09    Adjustments
for Tax Purposes      60    Section 10.10    Notice of Adjustment      60   
Section 10.11    Effect of Reclassifications, Consolidations, Mergers, Binding
Share Exchanges or Sales on Conversion Privilege      60    Section 10.12   
Trustee’s Disclaimer      61    Section 10.13    Rights Distributions Pursuant
to Shareholders’ Rights Plans      62    Section 10.14    Increased Conversion
Rate Applicable to Certain Securities Surrendered in Connection with Make-Whole
Fundamental Changes      62    ARTICLE 11    CONCERNING THE HOLDERS    Section
11.01    Action by Holders      65    Section 11.02    Proof of Execution by
Holders      65    Section 11.03    Persons Deemed Absolute Owners      65   
ARTICLE 12    HOLDERS’ MEETINGS    Section 12.01    Purpose of Meetings      66
   Section 12.02    Call of Meetings by Trustee      66    Section 12.03    Call
of Meetings by Company or Holders      66    Section 12.04    Qualifications for
Voting      67    Section 12.05    Regulations      67    Section 12.06   
Voting      67    Section 12.07    No Delay of Rights by Meeting      68   

 

iii



--------------------------------------------------------------------------------

ARTICLE 13    OPTIONAL REDEMPTION    Section 13.01    Right to Redeem      68   
Section 13.02    Selection of Securities to be Redeemed      68    Section 13.03
   Notice of Optional Redemption      69    Section 13.04    Effect of Notice of
Optional Redemption      70    Section 13.05    Deposit of Redemption Price     
70    Section 13.06    Securities Redeemed in Part      70    ARTICLE 14   
REDEMPTION FOR TAX REASONS    Section 14.01    Redemption for Tax Reasons     
70    Section 14.02    Notice of Tax Redemption      71    Section 14.03   
Holder’s Right to Elect      72    Section 14.04    Effect of Notice of Tax
Redemption      73    Section 14.05    Deposit of Redemption Price      73   
ARTICLE 15    MISCELLANEOUS    Section 15.01    Notices      73    Section 15.02
   Communication by Holders with Other Holders      74    Section 15.03   
Certificate and Opinion as to Conditions Precedent      74    Section 15.04   
Statements Required in Certificate or Opinion      74    Section 15.05    Rules
by Trustee and Agents      75    Section 15.06    Legal Holidays      75   
Section 15.07    Duplicate Originals      75    Section 15.08    Governing Law
     75    Section 15.09    No Adverse Interpretation of Other Agreements     
76    Section 15.10    Successors      76    Section 15.11    Separability     
76    Section 15.12    Table of Contents, Headings, Etc.      76    Section
15.13    Calculations in Respect of the Securities      76    Section 15.14   
No Personal Liability of Directors, Officers, Employees or Shareholders      77
   Section 15.15    Force Majeure      77    Section 15.16    Set-Off of
Withholding Taxes      77    Section 15.17    Trust Indenture Act Controls     
77   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Security Exhibit B-1A    Form of Private Placement Legend
(Securities) Exhibit B-1B    Form of Private Placement Legend (Ordinary Shares)
Exhibit B-2    Form of Legend for Global Security Exhibit C    Form of Notice of
Transfer Pursuant to Registration Statement

 

v



--------------------------------------------------------------------------------

AVAGO TECHNOLOGIES LIMITED

Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated
as of May 6, 2014

 

§ 310(a)(1)    7.09 (a)(2)    7.09 (a)(3)    Not Applicable (a)(4)    Not
Applicable (a)(5)    7.09 (b)    7.09 § 311(a)    7.10 (b)    7.10 (c)    Not
Applicable § 312(a)    2.05 (b)    15.02 (c)    15.02 § 313(a)    7.11 (b)(1)   
7.11 (b)(2)    7.11 (c)    7.11 (d)    7.11 § 314(a)    4.03, 15.01, 15.04 (b)
   Not Applicable (c)(1)    15.03 (c)(2)    15.03 (c)(3)    Not Applicable (d)
   Not Applicable (e)    15.04 (f)    Not Applicable § 315(a)    7.01 (b)   
7.05 (c)    7.01 (d)    7.01 (e)    6.11 § 316(a)(last sentence)    2.09
(a)(1)(A)    6.05 (a)(1)(B)    6.04 (a)(2)    Not Applicable (b)    6.07 (c)   
2.12 § 317(a)(1)    6.08 (a)(2)    6.09 (b)    2.04 § 318(a)    15.17

Note: This reconciliation and tie shall not, for any purpose, be deemed to be
part of the Indenture.

 

i



--------------------------------------------------------------------------------

INDENTURE, dated as of May 6, 2014, between Avago Technologies Limited, a
company incorporated in the Republic of Singapore (the “Company,” as more fully
set forth in Section 1.01), and U.S. Bank National Association, a banking
association organized under the laws of the United States, as trustee (the
“Trustee,” as more fully set forth in Section 1.01).

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders (as defined below) of the Company’s
2.0% Convertible Senior Notes due 2021 (the “Securities”).

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01.

“Additional Interest” means all amounts, if any, payable pursuant to
Section 6.02(b), as applicable.

“Affiliate” means, with respect to a specified Person, any Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For this purpose, “control” shall mean the
power to direct the management and policies of a Person through the ownership of
securities, by contract or otherwise.

“Affiliate Securities” means any Securities acquired or held by any Affiliate of
the Company.

“Bankruptcy Law” means Title 11, U.S. Code or any similar U.S. Federal or State
law for the relief of debtors, or any analogous foreign law applicable to the
Company or its Subsidiaries, as the case may be.

“Board of Directors” means the board of directors of the Company or any
committee thereof authorized to act for it hereunder.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of
such Person and all warrants or options to acquire such capital stock.



--------------------------------------------------------------------------------

“Change in Control” shall be deemed to have occurred at such time as:

(a) any “person” or “group” (as those terms are used in Sections 13(d) and 14(d)
of the Exchange Act) files a Schedule TO or any schedule, form or report under
the Exchange Act disclosing that such person or group has become the “beneficial
owner” (as that term is used in Rule 13d-3 under the Exchange Act), directly or
indirectly, of fifty percent (50%) or more of the total outstanding voting power
of all classes of the Company’s Capital Stock entitled to vote generally in the
election of directors (“Voting Stock”); or

(b) there occurs a sale, transfer, lease, conveyance or other disposition of all
or substantially all of the consolidated property or assets of the Company to
any “person” or “group” (as those terms are used in Sections 13(d) and 14(d) of
the Exchange Act), including any group acting for the purpose of acquiring,
holding, voting or disposing of securities within the meaning of Rule
13d-5(b)(1) under the Exchange Act; or

(c) any transaction or series of related transactions occurs in connection with
which (whether by means of merger, exchange, liquidation, tender offer,
consolidation, combination, reclassification, recapitalization, acquisition or
otherwise) all of the Ordinary Shares are exchanged for, converted into,
acquired for or constitutes solely the right to receive other securities, other
property, assets or cash, but excluding any merger, exchange, tender offer,
consolidation or acquisition of the Company with or by another Person pursuant
to which the Persons that “beneficially owned,” directly or indirectly, the
shares of the Company’s Voting Stock immediately prior to such transaction
“beneficially own,” directly or indirectly, immediately after such transaction,
shares of the surviving, continuing or acquiring corporation’s Voting Stock
representing at least a majority of the total outstanding voting power of all
outstanding classes of Voting Stock of the surviving, continuing or acquiring
corporation in substantially the same proportion as such ownership immediately
prior to such transaction.

Notwithstanding the foregoing, a transaction or transactions described above
shall not constitute a “Change in Control” if (i) at least ninety percent
(90%) of the consideration received or to be received by holders of the Ordinary
Shares or Reference Property into which the Securities have become convertible
pursuant to Section 10.11(other than cash payments for fractional shares or
pursuant to statutory appraisal rights) in connection with such transaction or
transactions consists of common equity listed and traded on The New York Stock
Exchange, NYSE MKT LLC, The NASDAQ Global Select Market, The NASDAQ Global
Market or The NASDAQ Capital Market (or any of their respective successors) or
any other U.S. national securities exchange (or which will be so listed and
traded when issued or exchanged in connection with such consolidation or merger)
and (ii) as a result of such transaction or transactions, the Securities become
convertible or exchangeable for such consideration pursuant to Section 10.11.

“Close of Business” means 5:00 p.m., New York City time.

“Closing Sale Price” on any date means the per share price of the Ordinary
Shares on such date, determined (i) on the basis of the closing per share sale
price (or if no closing per share sale price is reported, the average of the bid
and ask prices or, if more than one in either case, the average of the average
bid and the average ask prices) on such date on the principal U.S.

 

2



--------------------------------------------------------------------------------

national or regional securities exchange on which the Ordinary Shares are
listed; or (ii) if the Ordinary Shares are not listed on a U.S. national or
regional securities exchange, as reported by OTC Markets Group, Inc. or a
similar organization; provided, however, that in the absence of any such report
or quotation, the “Closing Sale Price” shall be the price determined by a
nationally recognized independent investment banking firm retained by the
Company for such purpose as most accurately reflecting the per share price that
a fully informed buyer, acting on his own accord, would pay to a fully informed
seller, acting on his own accord in an arms-length transaction, for one Ordinary
Share. The Closing Sale Price shall be determined without reference to
after-hours or extended market trading.

“Company” means the party named as such above until a successor replaces it
pursuant to the applicable provision hereof and thereafter means the successor.
The foregoing sentence shall likewise apply to any such successor or subsequent
successor.

“Company Order” means a written request or order signed on behalf of the Company
by an Officer and delivered to the Trustee.

“Conversion Date” with respect to a Security means the date on which a Holder
satisfies all the requirements for such conversion specified in the third
paragraph of Section 10.02(a).

“Conversion Notice” means a “Conversion Notice” in the form attached as
Attachment 2 to the Form of Security attached hereto as Exhibit A.

“Conversion Price” means as of any date, $1,000 divided by the Conversion Rate
as of such date.

“Conversion Rate” shall initially be 20.8160, subject to adjustment as provided
in Article 10.

“Corporate Trust Office of the Trustee” means the principal office of the
Trustee at which at any time this Indenture shall be administered, which office
as of the date hereof is located at 633 West Fifth Street, 24th Floor, Los
Angeles, CA 90071, Attention: Corporate Trust Services (Avago Technologies
Limited 2014 Indenture), or such other address as the Trustee may designate from
time to time by written notice to the Holders and the Company, or the principal
corporate trust office of any successor Trustee (or such other address as such
successor Trustee may designate from time to time by written notice to the
Holders and the Company).

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

“Daily Conversion Value” means, for each of the 20 consecutive Trading Days
during the Observation Period, one-twentieth of the product of (a) the
Conversion Rate on such Trading Day and (b) the Daily VWAP on such Trading Day.

“Daily Measurement Value” means the Specified Dollar Amount (if any), divided by
20.

 

3



--------------------------------------------------------------------------------

“Daily Settlement Amount,” for each of the 20 consecutive Trading Days during
the Observation Period, shall consist of:

(a) cash in an amount equal to the lesser of (i) the Daily Measurement Value and
(ii) the Daily Conversion Value on such Trading Day; and

(b) if the Daily Conversion Value on such Trading Day exceeds the Daily
Measurement Value, a number of Ordinary Shares equal to (i) the difference
between the Daily Conversion Value and the Daily Measurement Value, divided by
(ii) the Daily VWAP for such Trading Day.

“Daily VWAP” means, for each of the 20 consecutive Trading Days during the
relevant Observation Period, the per share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “AVGO <equity>
AQR” (or its equivalent successor if such page is not available) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such Trading Day (or if such
volume-weighted average price is unavailable, the market value of one Ordinary
Share on such Trading Day determined, using a volume-weighted average method, by
a nationally recognized independent investment banking firm retained for this
purpose by the Company). The “Daily VWAP” shall be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Depositary” means The Depository Trust Company, its nominees and successors.

“Ex Date” means the first date on which the Ordinary Shares trades on the
applicable exchange or in the applicable market, regular way, without the right
to receive the issuance, dividend or distribution in question from the Company
or, if applicable, from the seller of Ordinary Shares on such exchange or market
(in the form of due bills or otherwise) as determined by such exchange or
market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Fundamental Change” shall be deemed to occur upon the occurrence of either a
Change in Control or a Termination of Trading.

“Holder” means a Person in whose name a Security is registered on the
Registrar’s books.

“Indenture” means this Indenture as amended or supplemented from time to time.

“Interest Payment Date” means May 1 and November 1 of each year, beginning on
November 1, 2014, and the Maturity Date.

“Issue Date” means May 6, 2014.

“Make-Whole Fundamental Change” means an event described in the definition of
Change in Control set forth above after giving effect to any exceptions to or
exclusions from such definition (including, without limitation, the exception
described in the paragraph immediately following such clauses), but without
regard to the exclusion set forth in clause (c) of such definition.

 

4



--------------------------------------------------------------------------------

“Market Disruption Event” means, with respect to Ordinary Shares or any other
security, the occurrence or existence for more than one-half hour period in the
aggregate on any Scheduled Trading Day for Ordinary Shares or such other
security of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the stock exchange or
otherwise) of the Ordinary Shares or such other security or in any options,
contracts or future contracts relating to the Ordinary Shares or such other
security, and such suspension or limitation occurs or exists at any time before
1:00 p.m., New York City time, on such day.

“Maturity Date” means August 15, 2021.

“Notice of Election” means a “Notice of Election Upon Tax Redemption” in the
form attached as Attachment 4 to the Form of Security attached hereto as Exhibit
A.

“Observation Period,” with respect to any Security surrendered for conversion,
means: (i) if the relevant Conversion Date occurs prior to February 15, 2021,
the 20 consecutive Trading-Day period beginning on, and including, the second
Trading Day immediately succeeding such Conversion Date; (ii) if the relevant
Conversion Date occurs on or after February 15, 2021, the 20 consecutive Trading
Days beginning on, and including, the 22nd Scheduled Trading Day immediately
preceding the Maturity Date; and (iii) with respect to any Conversion Date
occurring after the date of the issuance of a Notice of Optional Redemption or
Notice of Tax Redemption, as applicable (and notwithstanding the immediately
preceding clauses (i) and (ii)), the 20 consecutive Trading Day period beginning
on, and including, the 22nd Scheduled Trading Day immediately preceding the
applicable Redemption Date.

“Officer” means the Chief Executive Officer, the President, the Chief Financial
Officer, Controller, Director of Treasury, the Treasurer, the Secretary, any
Assistant Treasurer, any Assistant Secretary and any Vice President of the
Company.

“Officers’ Certificate” means a certificate signed by (i) by the Chief Executive
Officer, the Chief Financial Officer or any of the Vice Presidents of the
Company, and (ii) by the Controller, Director of Treasury, Treasurer, any
Assistant Treasurer, the Secretary, any Assistant Secretary or any of the Vice
Presidents of the Company, delivered to the Trustee.

“Open of Business” means 9:00 a.m., New York City time.

“Opinion of Counsel” means a written opinion that meets the requirements of
Section 15.04 from legal counsel who may be an employee of or counsel for the
Company, or other counsel reasonably acceptable to the Trustee.

“Ordinary Shares” means the ordinary shares of the Company at the date of this
Indenture, subject to Section 10.11.

 

5



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof.

“record date” means, unless the context requires otherwise, with respect to any
dividend, distribution or other transaction or event in which the holders of
Ordinary Shares (or other security) have the right to receive any cash,
securities or other property or in which Ordinary Shares (or other applicable
security) is exchanged for or converted into any combination of cash, securities
or other property, the date fixed for determination of shareholders entitled to
receive such cash, securities or other property (whether such date is fixed by
the Board of Directors or by statute, contract or otherwise).

“Record Date” for interest payable in respect of any Security on any Interest
Payment Date means the April 15 or October 15 (whether or not a Business Day),
as the case may be, immediately preceding such Interest Payment Date, and
August 1, 2021, in respect of the Maturity Date.

“Redemption Date” means, when used with respect to any Security to be redeemed,
the date fixed for redemption pursuant to this Indenture.

“Redemption Price” means, when used with respect to any Security to be redeemed,
the price at which it is to be redeemed pursuant to this Indenture.

“Repurchase Notice” means a “Repurchase Notice” in the form attached as
Attachment 3 to the form of Security attached hereto as Exhibit A.

“Responsible Officer” shall mean, when used with respect to the Trustee, any
officer within the Corporate Trust Office of the Trustee who shall have direct
responsibility for the administration of this Indenture, and also means with
respect to a particular matter, any other officer of the Trustee to whom such
corporate trust matter is referred because of such Person’s knowledge of and
familiarity with the particular subject.

“Restricted Security” means a Security that constitutes a “restricted security”
within the meaning of Rule 144(a)(3) under the Securities Act until such time as
such Security is freely tradable by a Person who is not (and has not been for
the three months preceding the applicable transfer) an “affiliate” (as defined
in such rule) pursuant to such rule.

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on The
NASDAQ Global Select Market or, if the Ordinary Shares are not then listed on
The NASDAQ Global Select Market, on the principal other U.S. national or
regional securities exchange on which the Ordinary Shares are then listed or, if
the Ordinary Shares are not then listed on a U.S. national or regional
securities exchange, on the principal other market on which the Ordinary Shares
are then traded. If the Ordinary Shares are not so listed or admitted for
trading, “Scheduled Trading Day” means a Business Day.

“SEC” means the Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Securities Agent” means any Registrar, Paying Agent or Conversion Agent.

“Settlement Method” means, with respect to any conversion of Securities,
Physical Settlement, Cash Settlement or Combination Settlement, as elected (or
deemed to have been elected) by the Company.

“Significant Subsidiary” with respect to any Person means any Subsidiary of such
Person that constitutes a “significant subsidiary” within the meaning of Rule
1-02(w) of Regulation S-X under the Exchange Act.

“Silver Lake Fund” means Silver Lake Partners IV, L.P.

“SLP Entities” means the Silver Lake Fund and any of its permitted transferees
under the Note Purchase Agreement, dated as of December 15, 2013 by and between
the Company and the Silver Lake Fund.

“SLP Securities” means any Securities acquired or held by an SLP Entity or any
of its Affiliates.

“Specified Dollar Amount” means the maximum cash amount per $1,000 principal
amount of Securities to be received upon conversion as specified in the
Settlement Notice related to any converted Securities.

“Subsidiary” means (i) a corporation a majority of whose Capital Stock with
voting power, under ordinary circumstances, to elect directors is at the time,
directly or indirectly, owned by the Company, by one or more subsidiaries of the
Company or by the Company and one or more of its subsidiaries or (ii) any other
Person (other than a corporation) in which the Company, one or more of its
subsidiaries, or the Company and one or more of its subsidiaries, directly or
indirectly, at the date of determination thereof, own at least a majority
ownership interest.

“Termination of Trading” shall be deemed to occur if Ordinary Shares (or other
common equity or American Depositary Receipts or American Depositary Shares
representing such common equity into which the Securities are then convertible)
are not listed for trading on The New York Stock Exchange, NYSE MKT LLC, The
NASDAQ Global Select Market, The NASDAQ Global Market or The NASDAQ Capital
Market (or any of their respective successors) or any other U.S. national
securities exchange.

“TIA” means the Trust Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb) as
amended and in effect from time to time.

“Trading Day” means a day on which (i) trading in the Ordinary Shares generally
occurs on The NASDAQ Global Select Market or, if the Ordinary Shares are not
then listed on The NASDAQ Global Select Market, on the principal other U.S.
national or regional securities exchange on which the Ordinary Shares are then
listed or, if the Ordinary Shares are not then

 

7



--------------------------------------------------------------------------------

listed on a U.S. national or regional securities exchange, on the principal
other market on which the Ordinary Shares are then traded, (ii) there is no
Market Disruption Event and (iii) a Closing Sale Price for the Ordinary Shares
are available on such securities exchange or market; provided that if the
Ordinary Shares (or other security for which a Closing Sale Price must be
determined) is not so listed or traded, “Trading Day” means a Business Day.

“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions hereof and thereafter means the
successor. The foregoing sentence shall likewise apply to any such successor or
subsequent successor.

Section 1.02 Other Definitions.

 

Term

   Defined in Section

“Additional Amounts”

   4.07

“Applicable Price”

“Cash Settlement”

   10.14(d)


10.02(a)

“Clause A Distribution”

   10.06(c)

“Clause B Distribution”

   10.06(c)

“Clause C Distribution”

“Combination Settlement”

   10.06(c)


10.02(a)

“Conversion Agent”

   2.03

“Conversion Obligation”

   10.01(a)

“Distributed Property”

   10.06(c)

“Effective Date”

   10.14(a)

“Event of Default”

   6.01

“Excluded Holder”

   4.07

“Excluded Taxes”

   4.07

“FATCA”

   4.07(a)(vi)

“Fundamental Change Notice”

   3.01(b)

“Fundamental Change Repurchase Date”

   3.01(a)

“Fundamental Change Repurchase Price”

   3.01(a)

“Fundamental Change Repurchase Right”

   3.01(a)

“Global Security”

   2.01

“Income Tax Act”

   4.08

“Make-Whole Applicable Increase”

   10.14(b)

“Make-Whole Conversion Period”

   10.14(a)

“Maximum Conversion Rate”

   10.14(b)(v)

“Merger Event”

   10.11

“Notice of Optional Redemption”

   13.03

“Notice of Tax Redemption”

   14.02

“Optional Redemption”

   13.01

“Optional Redemption Required Notice Period”

   13.03

“Ordinary Shares Private Placement Legend”

   2.17

“Participants”

   2.15(a)

“Paying Agent”

   2.03

“Physical Security”

“Physical Settlement”

   2.01


10.02(a)

 

8



--------------------------------------------------------------------------------

“Reference Property”

   10.11

“Registrar”

   2.03

“Relevant Jurisdiction”

   4.07(a)

“Repurchase Upon Fundamental Change”

   13.01(a)

“Resale Restriction Termination Date”

   2.17

“Securities”

   Preamble

“Security Private Placement Legend”

“Settlement Amount”

“Settlement Notice”

   2.17


10.02(a)(iv)

10.02(a)(iii)

“Spin-Off”

   10.06(c)

“Surviving Person”

   4.07(a)

“Tax”

   4.07(a)

“Tax Redemption”

   14.01

“Tax Redemption Required Notice Period”

   14.02

“Trigger Event”

   10.06(c)

“Valuation Period”

   10.06(c)

“Voting Stock”

   1.01
(Definition of
“Change in Control”)

Section 1.03 Rules of Construction. Unless the context otherwise requires:

(i) a term has the meaning assigned to it;

(ii) an accounting term not otherwise defined has the meaning assigned to it in
accordance with U.S. generally accepted accounting principles in effect from
time to time;

(iii) “or” is not exclusive;

(iv) “including” means “including without limitation;”

(v) words in the singular include the plural and in the plural include the
singular;

(vi) provisions apply to successive events and transactions;

(vii) the term “interest” means any interest payable under the terms of the
Securities, including defaulted interest, if any, payable pursuant to
Section 2.12, and Additional Interest, if any, payable pursuant to
Section 6.02(b), unless the context otherwise requires;

(viii) the term “principal” means the principal of any Security payable under
the terms of such Securities, unless the context otherwise requires;

(ix) “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision of this Indenture; and

 

9



--------------------------------------------------------------------------------

(x) references to currency shall mean the lawful currency of the United States
of America, unless the context requires otherwise.

Section 1.04 Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture. The following TIA terms used in
this Indenture have the following meanings:

“Commission” means the SEC.

“indenture securities” means the Securities.

“indenture security holder” means a Securityholder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on the indenture securities means the Company and any successor
obligor upon the Securities.

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA and not
otherwise defined herein are used herein as so defined.

ARTICLE 2

THE SECURITIES

Section 2.01 Form and Dating. The Securities and the Trustee’s certificate of
authentication shall be substantially in the form set forth in Exhibit A, which
is incorporated in and forms a part of this Indenture. The Securities may have
notations, legends or endorsements required by law, stock exchange rule or
usage; provided that such notations, legends or endorsements are in a form
reasonably acceptable to the Company. Each Security shall be dated the date of
its authentication.

All Affiliate Securities and all SLP Securities shall be issued in the form of
permanent certificated Securities in registered form in substantially the form
set forth in Exhibit A (each, a “Physical Security”) and, if applicable, bearing
any legends required by Section 2.17. Physical Securities may be issued in
exchange for interests in a Global Security solely pursuant to Section 2.15.

So long as the Securities (excluding Affiliate Securities and SLP Securities
(except as permitted under Section 2.06 and Section 2.17)), or portion thereof,
are eligible for book-entry settlement with the Depositary, unless otherwise
required by law, subject to Section 2.15, such Securities may be represented by
one or more Securities in global form registered in the name of the Depositary
or the nominee of the Depositary (“Global Securities”). The transfer and
exchange of beneficial interests in any such Global Securities shall be effected
through the Depositary in accordance with this Indenture and the applicable
procedures of the Depositary.

 

10



--------------------------------------------------------------------------------

Except as provided in Section 2.15, beneficial owners of a Global Security shall
not be entitled to have certificates registered in their names, will not receive
or be entitled to receive physical delivery of certificates in definitive form
and will not be considered Holders of such Global Security.

Any Global Securities shall represent such of the outstanding Securities as
shall be specified therein and shall provide that it shall represent the
aggregate amount of outstanding Securities from time to time endorsed thereon
and that the aggregate amount of outstanding Securities represented thereby may
from time to time be increased or reduced to reflect issuances, repurchases,
redemptions, conversions, transfers or exchanges permitted hereby. Any
endorsement of a Global Security to reflect the amount of any increase or
decrease in the amount of outstanding Securities represented thereby shall be
made by the Trustee or the custodian for the Global Security, at the written
direction of the Trustee, in such manner and upon instructions given by the
Holder of such Securities in accordance with this Indenture. Payment of
principal of, and interest on, any Global Securities (including the Fundamental
Change Repurchase Price, if applicable, and the Redemption Price, if applicable)
shall be made to the Depositary in immediately available funds.

Section 2.02 Execution and Authentication. One duly authorized Officer shall
sign the Securities for the Company by manual or facsimile signature.

A Security’s validity shall not be affected by the failure of an Officer whose
signature is on such Security to hold, at the time the Security is
authenticated, the same office at the Company.

A Security shall not be valid until duly authenticated by the manual signature
of the Trustee. The signature shall be conclusive evidence that the Security has
been authenticated under this Indenture.

Upon a Company Order, the Trustee shall authenticate Securities for original
issue in the aggregate principal amount of $1,000,000,000. The aggregate
principal amount of Securities outstanding at any time may not exceed
$1,000,000,000, subject to the immediately succeeding paragraph and except for
Securities authenticated and delivered in lieu of lost, destroyed or wrongfully
taken Securities pursuant to Section 2.07.

The Company may not, with or without the consent of Holders of the Securities,
increase the aggregate principal amount of Securities by issuing additional
Securities in the future.

Upon a Company Order, the Trustee shall authenticate Securities, including
Securities not bearing the Security Private Placement Legend, to be issued to
the transferees when sold pursuant to an effective registration statement under
the Securities Act as set forth in Section 2.16(b) or when not otherwise
required under this Indenture to bear the Security Private Placement Legend.

The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such authenticating
agent. An authenticating agent so appointed has the same rights as a Securities
Agent to deal with the Company and its Affiliates.

 

11



--------------------------------------------------------------------------------

If a Company Order pursuant to this Section 2.02 has been, or simultaneously is,
delivered, then any instructions by the Company to the Trustee with respect to
endorsement, delivery or redelivery of a Security that is a Global Security
shall be in writing but need not comply with Section 15.03 and need not be
accompanied by an Opinion of Counsel.

The Securities shall be issuable only in registered form without interest
coupons and only in minimum denominations of $1,000 principal amount and any
integral multiple thereof.

Section 2.03 Registrar, Paying Agent and Conversion Agent. The Company shall
maintain, or shall cause to be maintained, (i) an office or agency where
Securities may be presented for registration of transfer or for exchange
(“Registrar”), (ii) an office or agency where Securities may be presented for
payment (“Paying Agent”) and (iii) an office or agency where Securities may be
presented for conversion (“Conversion Agent”). The Registrar shall keep a
register of the Securities and of their transfer and exchange. The Company may
appoint or change one or more co-registrars, one or more additional paying
agents and one or more additional conversion agents, subject to providing
written notification to the Trustee of any such new registrar, paying agent or
conversion agent, and may act in any such capacity on its own behalf. The term
“Registrar” includes any co-registrar; the term “Paying Agent” includes any
additional paying agent; and the term “Conversion Agent” includes any additional
conversion agent.

The Company shall enter into an appropriate agency agreement with any Securities
Agent not a party to this Indenture. Such agency agreement shall implement the
provisions of this Indenture that relate to such Securities Agent. The Company
shall notify the Trustee in writing of the name and address of any Securities
Agent not a party to this Indenture. If the Company fails to maintain a
Registrar, Paying Agent or Conversion Agent, the Trustee shall act as such.

The Company initially appoints the Trustee as Paying Agent, Registrar and
Conversion Agent.

Section 2.04 Paying Agent to Hold Money in Trust. Each Paying Agent shall hold
in trust for the benefit of the Holders or the Trustee all moneys held by the
Paying Agent for the payment of the Securities, and shall notify the Trustee in
writing of any Default by the Company in making any such payment. While any such
Default continues, the Trustee may require a Paying Agent to pay all money held
by it to the Trustee. The Company at any time may require a Paying Agent to pay
all money held by it to the Trustee and account for any funds so paid by it.
Upon payment over to the Trustee, the Paying Agent shall have no further
liability for such money. If the Company acts as Paying Agent, it shall
segregate and hold as a separate trust fund all money held by it as Paying
Agent; provided that the Company may not act as Paying Agent upon the occurrence
and continuance of an Event of Default.

Section 2.05 Holder Lists. The Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of Holders and shall otherwise comply with Section 312(a) of the TIA.
If the Trustee is not the Registrar,

 

12



--------------------------------------------------------------------------------

the Company shall furnish, or shall cause to be furnished, to the Trustee before
each Interest Payment Date and at such other times as the Trustee may request in
writing a list, in such form and as of such date as the Trustee may reasonably
require, of the names and addresses of Holders appearing in the security
register of the Registrar and the Company shall otherwise comply with
Section 312(a) of the TIA.

Section 2.06 Transfer and Exchange. Subject Section 2.15 and Section 2.16
hereof, where Securities are presented to the Registrar with a request to
register their transfer or to exchange them for an equal principal amount of
Securities of other authorized denominations, the Registrar shall register the
transfer or make the exchange if its requirements under this Indenture for such
transaction are met. To permit registrations of transfer and exchanges, the
Trustee shall authenticate Securities at the Registrar’s request or upon the
Trustee’s receipt of a Company Order therefor. The Company, the Registrar or the
Trustee, as the case may be, shall not be required to register the transfer of
or exchange any Security for which a Repurchase Notice has been delivered, and
not withdrawn, in accordance with this Indenture, except if the Company has
defaulted in the payment of the Fundamental Change Repurchase Price with respect
to such Security or to the extent that a portion of such Security is not subject
to such Repurchase Notice.

No service charge shall be made for any transfer, exchange or conversion of
Securities, but the Company may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge that may be imposed in connection
with any transfer, exchange or conversion of Securities, other than exchanges
pursuant to Section 2.07, Section 2.10, Section 3.01, Section 9.04 or
Section 10.02, in each case, not involving any transfer.

If a Holder of a Physical Security wishes at any time to transfer such Physical
Security (or portion thereof) to a Person who is not an Affiliate or an SLP
Entity (that is required to take delivery thereof in the form of a Physical
Security) or wishes to exchange its Physical Security for a Global Security
after the Resale Restriction Termination Date, such Holder shall, subject to the
restrictions on transfer set forth herein and in such Physical Security and the
rules of the Depositary, and so long as the Securities are eligible for
book-entry settlement with the Depositary, cause the exchange of such Physical
Security for a beneficial interest in a Global Security. Upon receipt by the
Registrar of (1) such Physical Security, duly endorsed as provided herein,
(2) instructions from such Holder directing the Trustee to increase the
aggregate principal amount of the Global Security deposited with the Depositary
or with the Trustee as custodian for the Depositary by the same aggregate
principal amount as the Physical Security to be exchanged, such instructions to
contain the name or names of a member of, or participant in, the Depositary that
is designated as the transferee, the account of such member or participant and
other appropriate delivery instructions, (3) in the case of a transfer, the
assignment form on the back of the Physical Security completed in full, and
(4) in the case of a transfer of Restricted Securities, an Affiliate Security or
an SLP Security, such certifications or other information and/or legal opinions
(which shall be required in the case of transfers of any Affiliate Security or
SLP Security by any Affiliated Entity or SLP Entity, as applicable, pursuant to
Rule 144 under the Securities Act), as the Company may reasonably require to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
(or in the case of an exchange, the date of the Resale Restriction Termination
Date shall be on or prior to the date of such exchange), then the Trustee

 

13



--------------------------------------------------------------------------------

shall cancel or cause to be canceled such Physical Security and concurrently
therewith shall cause, or direct the Registrar to cause, in accordance with the
applicable procedures of the Depositary, an increase to the aggregate principal
amount of the Global Security or issue a new Global Security by the same
aggregate principal amount as the Physical Security canceled; provided, that in
the case of any transfer of an Affiliate Security or an SLP Security to a Person
taking delivery thereof as a beneficial interest in a Global Security, any such
transfer shall be made only pursuant either (i) in a transaction complying with
Rule 144, (ii) pursuant to an effective registration statement, such
effectiveness to be certified by the Company to the Trustee, or (iii) to Persons
who agree to be bound by the restrictions applicable to such Holders for so long
as such transferred securities constitutes “restricted securities.”

Section 2.07 Replacement Securities. If the Holder of a Security claims that the
Security has been mutilated, lost, destroyed or wrongfully taken, the Company
shall issue and the Trustee shall authenticate, at the Holder’s expense, a
replacement Security upon surrender to the Trustee of the mutilated Security, or
upon delivery to the Trustee of evidence of the loss, destruction or theft of
the Security satisfactory to the Trustee and the Company. In the case of a lost,
destroyed or wrongfully taken Security, if required by the Trustee or the
Company, indemnity (including in the form of a bond) must be provided by the
Holder that is reasonably satisfactory to the Trustee and the Company to
indemnify and hold harmless the Company, the Trustee or any Securities Agent
from any loss that any of them may suffer if such Security is replaced.

In case any such mutilated, lost, destroyed or wrongfully taken Security has
become due and payable, the Company in its discretion may, instead of issuing a
new Security, pay the amounts due in respect of such Security as provided
hereunder.

Every replacement Security is an additional obligation of the Company only as
provided in Section 2.08.

Section 2.08 Outstanding Securities. Securities outstanding at any time are all
the Securities authenticated by the Trustee except for those converted, those
cancelled by it, those delivered to it for cancellation and those described in
this Section 2.08 as not outstanding. Except to the extent provided in
Section 2.09, a Security does not cease to be outstanding because the Company or
one of its Subsidiaries or Affiliates holds the Security.

If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it, or a court holds, that the
replaced Security is held by a protected purchaser.

If the Paying Agent (in the case of a Paying Agent other than the Company) holds
as of 11:00 a.m. New York City time on a Fundamental Change Repurchase Date, the
Maturity Date or any Redemption Date, money sufficient to pay the aggregate
Fundamental Change Repurchase Price, principal amount (plus accrued and unpaid
interest, if any) or the Redemption Price, as the case may be, with respect to
all Securities to be repurchased or paid on such Fundamental Change Repurchase
Date, the Maturity Date or such Redemption Date, as the case may be, in each
case, payable as herein provided on such Fundamental Change Repurchase , the
Maturity Date or such Redemption Date, then (unless there shall be a Default in
the payment of

 

14



--------------------------------------------------------------------------------

such aggregate Fundamental Change Repurchase Price, principal amount, or of such
accrued and unpaid interest or Redemption Price), except as otherwise provided
herein, on and after such date such Securities shall be deemed to be no longer
outstanding, interest on such Securities shall cease to accrue, and such
Securities shall be deemed to be paid whether or not such Securities are
delivered to the Paying Agent. Thereafter, all rights of the Holders of such
Securities shall terminate with respect to such Securities, other than the right
to receive the Fundamental Change Repurchase Price, principal amount, as the
case may be, plus, if applicable, such accrued and unpaid interest, or the
Redemption Price in accordance with this Indenture.

If a Security is converted in accordance with Article 10 then, from and after
the time of such conversion on the Conversion Date, such Security shall cease to
be outstanding, and interest, if any, shall cease to accrue on such Security
unless there shall be a Default in the payment or delivery of the consideration
payable and/or deliverable hereunder upon such conversion (except that any such
Security will remain outstanding for the purpose of receiving any interest or
other amounts due following such conversion as set forth in this Indenture).

Section 2.09 Securities Held by the Company or an Affiliate. In determining
whether the Holders of the required aggregate principal amount of Securities
have concurred in any direction, waiver or consent, Securities owned by the
Company or any of its Subsidiaries or Affiliates shall be considered as though
not outstanding, except that, for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Securities that a Responsible Officer of the Trustee actually knows are so
owned shall be so disregarded. Securities so owned which have been pledged in
good faith may be considered to be outstanding for purposes of this Section 2.09
if the pledgee establishes, to the satisfaction of the Trustee, the pledgee’s
right so to concur with respect to such Securities and that the pledgee is not,
and is not acting at the direction or on behalf of, the Company, any other
obligor on the Securities, an Affiliate of the Company or an Affiliate of any
such other obligor. In case of a dispute as to whether the pledgee has
established the foregoing, any decision by the Trustee taken upon the advice of
counsel shall provide full protection to the Trustee. Upon request of the
Trustee, the Company shall furnish to the Trustee promptly an Officers’
Certificate listing and identifying all Securities, if any, known by the Company
to be owned or held by or for the account of any of the above described Persons;
and, subject to Section 7.01 and Section 7.02, the Trustee shall be entitled to
accept such Officers’ Certificate as conclusive evidence of the facts therein
set forth and of the fact that all Securities not listed therein are outstanding
for the purpose of any such determination. Notwithstanding anything herein to
the contrary, no SLP Securities shall be deemed to be owned by the Company or
any of its Subsidiaries or Affiliates for purposes of this Indenture.

Section 2.10 Temporary Securities. Until definitive Securities are ready for
delivery, the Company may prepare and the Trustee shall, upon receipt of a
Company Order therefor, authenticate temporary Securities. Temporary Securities
shall be substantially in the form of definitive Securities but may have
variations that the Company considers appropriate for temporary Securities.
Without unreasonable delay, the Company shall prepare and the Trustee, upon
receipt of a Company Order therefor, shall authenticate definitive Securities in
exchange for temporary Securities. Until so exchanged, each temporary Security
shall in all respects be entitled to the same benefits under this Indenture as
definitive Securities, and such temporary Security shall be exchangeable for
definitive Securities in accordance with the terms of this Indenture.

 

15



--------------------------------------------------------------------------------

Section 2.11 Cancellation. The Company at any time may deliver Securities to the
Trustee for cancellation. The Registrar, Paying Agent and Conversion Agent shall
forward to the Trustee any Securities surrendered to them for transfer,
exchange, payment or conversion. The Trustee shall promptly cancel all
Securities surrendered for transfer, exchange, payment, conversion or
cancellation in accordance with its customary procedures. The Company may not
issue new Securities to replace Securities that it has paid or delivered to the
Trustee for cancellation or that any Holder has converted pursuant to Article
10. All cancelled Securities held by the Trustee shall be disposed of in
accordance with its customary procedure for the disposal of cancelled
securities, and certification of such disposal shall be delivered by the Trustee
to the Company unless the Company shall, by a Company Order, direct that
cancelled Securities be returned to it.

Section 2.12 Defaulted Interest. If, and to the extent, the Company defaults in
a payment of interest on the Securities, the Company shall pay in cash the
defaulted interest in any lawful manner plus, to the extent not prohibited by
applicable statute or case law, interest on such defaulted interest at the rate
provided in the Securities. The Company may pay the defaulted interest (plus
interest on such defaulted interest) to the Persons who are Holders on a
subsequent special record date. The Company shall fix such special record date
and payment date. At least fifteen (15) calendar days before the special record
date, the Company shall mail to Holders a notice that states the special record
date, payment date and amount of interest to be paid. Upon the due payment in
full, interest shall no longer accrue on such defaulted interest pursuant to
this Section 2.12.

Section 2.13 CUSIP Numbers. The Company in issuing the Securities may use one or
more “CUSIP” numbers, and, if so, the Trustee shall use the CUSIP numbers in
notices as a convenience to Holders; provided, however, that no representation
is hereby deemed to be made by the Trustee as to the correctness or accuracy of
the CUSIP numbers printed on the notice or on the Securities; and provided
further that reliance may be placed only on the other identification numbers
printed on the Securities, and the effectiveness of any such notice shall not be
affected by any defect in, or omission of, such CUSIP numbers. The Company shall
promptly notify the Trustee of any change in the CUSIP numbers.

Section 2.14 Deposit of Moneys. Prior to 11:00 a.m., New York City time, on each
Interest Payment Date, the Maturity Date, any Fundamental Change Repurchase Date
or any Redemption Date, the Company shall deposit with a Paying Agent (or, if
the Company is acting as its own Paying Agent, segregate and hold in trust in
accordance with Section 2.04) money, in funds immediately available on such
date, sufficient to make cash payments, if any, due on such Interest Payment
Date, the Maturity Date, such Fundamental Change Repurchase Date or such
Redemption Date, as the case may be, in a timely manner which permits the Paying
Agent to remit payment to the Holders on such Interest Payment Date, the
Maturity Date, such Fundamental Change Repurchase Date or such Redemption Date,
as the case may be.

If any Interest Payment Date, the Maturity Date, any Fundamental Change
Repurchase Date or any Redemption Date falls on a date that is not a Business
Day, the payment due on such

 

16



--------------------------------------------------------------------------------

Interest Payment Date, the Maturity Date, such Fundamental Change Repurchase
Date or such Redemption Date, as the case may be, shall be postponed until the
next succeeding Business Day, and no interest or other amount shall accrue as a
result of such postponement.

Section 2.15 Book-Entry Provisions for Global Securities. (a) Global Securities
initially shall (i) be registered in the name of the Depositary, its successors
or their respective nominees, (ii) be delivered to the Trustee as custodian for
the Depositary, its successors or their respective nominees, as the case may be,
and (iii) bear the legends such Global Securities are required to bear under
Section 2.17.

Members of, or participants in, the Depositary (“Participants”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary, or the Trustee as its custodian, or under the Global
Security, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of the Global Security
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and
Participants, the operation of customary practices governing the exercise of the
rights of a Holder of any Security.

(b) Transfers of Global Securities shall be limited to transfers in whole, but
not in part, to the Depositary, its successors or their respective nominees. In
addition, one or more Physical Securities shall be transferred to each owner of
a beneficial interest in a Global Security, as identified by the Depositary, in
exchange for its beneficial interest in the Global Securities if (i) the
Depositary notifies the Company that the Depositary is unwilling or unable to
continue as depositary for any Global Security, or the Depositary ceases to be a
“clearing agency” registered under Section 17A of the Exchange Act, and, in
either case, a successor Depositary is not appointed by the Company within
ninety (90) days of such notice or cessation or (ii) an Event of Default has
occurred and is continuing and the Registrar has received a written request from
the beneficial owner of the relevant Securities to issue Physical Securities.
For the avoidance of doubt, if any event described in clause (i) of the
immediately preceding sentence occurs, any owner of a beneficial interest in any
Global Security will be entitled to receive one or more Physical Securities in
exchange for its beneficial interest or interests in the Global Securities, and
if any event described in clause (ii) of the immediately preceding sentence
occurs, only the beneficial owner that has made a written request to the
Registrar will be entitled to receive one or more Physical Securities in
exchange for its beneficial interest or interests in the Global Securities. The
Company may also exchange beneficial interests in a Global Security for one or
more Physical Securities registered in the name of the owner of beneficial
interests if the Company and the owner of such beneficial interests agree to so
exchange.

(c) In connection with the transfer of a Global Security in its entirety to
beneficial owners pursuant to Section 2.15(b), such Global Security shall be
deemed to be surrendered to the Trustee for cancellation, and the Company shall
execute, and the Trustee shall upon written instructions from the Company
authenticate and deliver, to each beneficial owner identified by the Depositary
in exchange for its beneficial interest in such Global Security, an equal
aggregate principal amount of Physical Securities of authorized denominations.

 

17



--------------------------------------------------------------------------------

(d) Any Physical Security delivered in exchange for an interest in a Global
Security pursuant to Section 2.15(b), shall, except as otherwise provided by
Section 2.16, bear the Security Private Placement Legend.

(e) The Holder of any Global Security may grant proxies and otherwise authorize
any Person, including Participants and Persons that may hold interests through
Participants, to take any action which a Holder is entitled to take under this
Indenture or the Securities.

(f) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on the transfer of any interest
in any Securities imposed under this Indenture or under applicable law
(including any transfers between or among Participants or beneficial owners of
interests in any Global Security) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

(g) Neither the Trustee nor any Securities Agent shall have any responsibility
for any actions taken or not taken by the Depositary.

Section 2.16 Special Transfer Provisions. (a) Notwithstanding any other
provisions of this Indenture, but except as provided in Section 2.15(b), a
Global Security may not be transferred except as a whole by the Depositary to a
nominee of the Depositary or by a nominee of the Depositary to the Depositary or
another nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary.

(b) Upon the transfer, exchange or replacement of Securities not bearing the
Security Private Placement Legend, unless the Company notifies the Trustee
otherwise, the Trustee shall deliver Securities that do not bear the Security
Private Placement Legend. Upon the transfer, exchange or replacement of
Securities bearing the Security Private Placement Legend, the Trustee shall
deliver only Securities that bear the Security Private Placement Legend unless
(i) the requested transfer, exchange or replacement is after the Resale
Restriction Termination Date, (ii) there is delivered to the Trustee and the
Company an opinion of counsel reasonably satisfactory to the Company and
addressed to the Company to the effect that neither such legend nor the related
restrictions on transfer are required in order to maintain compliance with the
provisions of the Securities Act or (iii) such Security has been sold pursuant
to an effective registration statement under the Securities Act and the Holder
selling such Securities has delivered to the Registrar a notice in the form of
Exhibit C hereto. Upon any transfer or exchange of a beneficial interest in the
Securities in connection with which the Security Private Placement Legend will
be removed in accordance with this Indenture (including, without limitation, an
exchange of a Global Security in whole in accordance with the applicable
procedures), the Trustee shall increase the principal amount of the Global
Security that does not constitute a Restricted Security by the principal amount
of such transfer or exchange and likewise reduce the principal amount of the
Global Security that does constitute a Restricted Security.

(c) By its acceptance of any Security or any Ordinary Shares bearing the
Security Private Placement Legend or the Ordinary Shares Private Placement
Legend, each holder thereof

 

18



--------------------------------------------------------------------------------

acknowledges the restrictions on transfer of such security set forth in this
Indenture and in the Security Private Placement Legend or Ordinary Shares
Private Placement Legend, as applicable, and agrees that it will transfer such
security only as provided in this Indenture and as permitted by applicable law.

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or this Section 2.16. The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Registrar.

(d) Any Securities that are purchased or owned by the Company or any Affiliate
thereof may not be resold by the Company or such Affiliate unless registered
under the Securities Act or resold pursuant to an exemption from the
registration requirements of the Securities Act in a transaction that results in
such Securities no longer being Restricted Securities.

(e) The Company may, to the extent permitted by law, purchase the Securities in
the open market or by tender offer at any price or by private agreement without
giving prior notice to Holders. The Company may, at its option and to the extent
permitted by law, reissue, resell or surrender to the Trustee for cancellation
any Securities the Company purchases in this manner, in the case of a
re-issuance or resale, so long as such Securities do not constitute Restricted
Securities upon such re-issuance or resale. Securities surrendered to the
Trustee for cancellation may not be reissued or resold and shall be promptly
cancelled pursuant to Section 2.11.

Section 2.17 Restrictive Legends.

(a) Each Global Security and Physical Security that constitutes a Restricted
Security shall bear the legend (the “Security Private Placement Legend”) as set
forth in Exhibit B-1A on the face thereof until the date such Securities no
longer constitute Restricted Securities as reasonably determined by the Company
in good faith (such date, the “Resale Restriction Termination Date”).

No transfer of any Security prior to the Resale Restriction Termination Date
will be registered by the Registrar unless the applicable box on the Form of
Assignment has been checked.

Any Security (or security issued in exchange or substitution therefor) as to
which such restrictions on transfer shall have expired in accordance with their
terms may, upon surrender of such Security for exchange to the Trustee in
accordance with the provisions of this Article 2, be exchanged for a new
Security or Securities, of like tenor and aggregate principal amount, which
shall not bear the restrictive legend required by this Section 2.17(a) and shall
not be assigned a restricted CUSIP number. In addition, on or after the Resale
Restriction Termination Date, upon the request of any Holder and upon surrender
of its Security for exchange, the Company shall exchange a Physical Security
with the foregoing restricted legends for a Physical Security without such
restricted legend so long as the Holder covenants to the Company that it will
offer, sell, pledge or otherwise transfer such Security in compliance with the
Securities Act. The Company shall be entitled to instruct the Trustee in writing
to cancel any Global Security as to which such restrictions on transfer shall
have expired in accordance with their terms for

 

19



--------------------------------------------------------------------------------

exchange, and, upon such instruction, the Trustee shall provide evidence of
cancellation of such Global Security for exchange; and any new Global Security
so exchanged therefor shall not bear the restrictive legend specified in this
Section 2.17(a) and shall not be assigned a restricted CUSIP number. The Company
shall promptly notify the Trustee in writing upon the occurrence of the Resale
Restriction Termination Date and promptly after a registration statement, if
any, with respect to the Securities or any Ordinary Shares issued upon
conversion of the Securities has been declared effective under the Securities
Act.

(b) Until the Resale Restriction Termination Date, any stock certificate
representing Ordinary Shares issued upon conversion of such Security, if any,
shall, if such shares constitute Restricted Securities at their time of
issuance, bear the legend (the “Ordinary Shares Private Placement Legend”) as
set forth in Exhibit B-1B unless such Securities have been transferred pursuant
to a registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer,
or sold pursuant to the exemption from registration provided by Rule 144 or any
similar provision then in force under the Securities Act, or unless otherwise
agreed by the Company in writing.

Any such Ordinary Shares as to which such restrictions on transfer shall have
expired in accordance with their terms may, upon surrender of the certificates
representing such shares of Ordinary Shares for exchange in accordance with the
procedures of the transfer agent for the Ordinary Shares, be exchanged for a new
certificate or certificates for a like aggregate number of shares of Ordinary
Shares, which shall not bear the restrictive legend required by this
Section 2.17(b).

(c) Each Global Security shall also bear the legend as set forth in Exhibit B-2.

 

20



--------------------------------------------------------------------------------

ARTICLE 3

REPURCHASE

Section 3.01 Repurchase at Option of Holder Upon a Fundamental Change. (a) If a
Fundamental Change occurs, each Holder of Securities shall have the right (the
“Fundamental Change Repurchase Right”), at such Holder’s option, to require the
Company to repurchase (a “Repurchase Upon Fundamental Change”) all of such
Holder’s Securities (or portions thereof that are integral multiples of $1,000
in principal amount), on a date selected by the Company (the “Fundamental Change
Repurchase Date”), which shall be no later than thirty five (35) Business Days,
and no earlier than twenty (20) Business Days (or as such period may be extended
pursuant to Section 3.01(j)), after the date the Fundamental Change Notice is
mailed in accordance with Section 3.01(b), at a price, payable in cash, equal to
one hundred percent (100%) of the principal amount of the Securities (or
portions thereof) to be so repurchased, plus accrued and unpaid interest, if
any, to, but excluding, the Fundamental Change Repurchase Date (the “Fundamental
Change Repurchase Price”), upon:

(i) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice, no later than the Close of Business on the Business Day
immediately preceding the Fundamental Change Repurchase Date, of a Repurchase
Notice, in the form set forth in the Securities or any other form of written
notice substantially similar thereto, in each case, duly completed and signed,
with appropriate signature guarantee, stating:

(A) the certificate number(s) of the Securities that the Holder will deliver to
be repurchased, if such Securities are Physical Securities;

(B) the principal amount of Securities to be repurchased, which must be $1,000
or an integral multiple thereof; and

(C) that such principal amount of Securities are to be repurchased pursuant to
the terms and conditions specified in this Section 3.01; and

(ii) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice, at any time after the delivery of such Repurchase Notice, of such
Securities (together with all necessary endorsements) with respect to which the
Fundamental Change Repurchase Right is being exercised;

provided, however, that if such Fundamental Change Repurchase Date is after a
Record Date for the payment of an installment of interest and on or before the
related Interest Payment Date, then the full amount of accrued and unpaid
interest, if any, to, but excluding, such Interest Payment Date shall be paid on
such Interest Payment Date to the Holder of record of such Securities at the
Close of Business on such Record Date (without any surrender of such Securities
by such Holder), and the Fundamental Change Repurchase Price shall not include
any accrued but unpaid interest; provided further, that if the Fundamental
Change Repurchase Date occurs after a Record Date and on or prior to the
corresponding Interest Payment Date, the interest payable in respect of such
Interest Payment Date shall be payable to the Holders of record at the Close of
Business on the corresponding Record Date, and the Fundamental Change Repurchase
Price payable to the Holder who presents the Security for redemption shall be
100% of the principal amount of such Security.

If such Securities are held in book-entry form through the Depositary, the
delivery of any Securities, Repurchase Notice, Fundamental Change Notice or
notice of withdrawal pursuant to the second immediately succeeding paragraph
shall comply with applicable procedures of the Depositary.

Upon such delivery of Securities to the Company (if it is acting as its own
Paying Agent) or such Paying Agent, such Holder shall be entitled to receive,
upon request, from the Company or such Paying Agent, as the case may be, a
nontransferable receipt of deposit evidencing such delivery.

Notwithstanding anything herein to the contrary, any Holder that has delivered
the Repurchase Notice contemplated by this Section 3.01(a) to the Company (if it
is acting as its own Paying Agent) or to a Paying Agent designated by the
Company for such purpose in the Fundamental Change Notice shall have the right
to withdraw such Repurchase Notice by delivery, at any time prior to the Close
of Business on the Business Day immediately preceding the Fundamental Change
Repurchase Date (or, if there shall be a Default in the payment of the
Fundamental Change Repurchase, at any time during which such Default is
continuing), of a

 

21



--------------------------------------------------------------------------------

written notice of withdrawal to the Company (if acting as its own Paying Agent)
or the Paying Agent, which notice shall be delivered in accordance with, and
contain the information specified in, Section 3.01(b)(x).

The Paying Agent shall promptly notify the Company of the receipt by it of any
Repurchase Notice or written notice of withdrawal thereof.

(b) Within 10 days after the occurrence of a Fundamental Change, the Company
shall mail, or cause to be mailed, to all Holders of the Securities at their
addresses shown in the register of the Registrar, and to beneficial owners as
required by applicable law, a notice (the “Fundamental Change Notice”) of the
occurrence of such Fundamental Change and the Fundamental Change Repurchase
Right arising as a result thereof. The Company shall deliver a copy of the
Fundamental Change Notice to the Trustee at the time such notices are delivered
to the Holders. Each Fundamental Change Notice shall state:

(i) the events causing the Fundamental Change;

(ii) the date of the Fundamental Change;

(iii) the Fundamental Change Repurchase Date;

(iv) the last date on which the Fundamental Change Repurchase Right may be
exercised, which shall be the Business Day immediately preceding the Fundamental
Change Repurchase Date;

(v) the Fundamental Change Repurchase Price;

(vi) the names and addresses of the Paying Agent and the Conversion Agent;

(vii) the procedures that a Holder must follow to exercise the Fundamental
Change Repurchase Right;

(viii) that the Fundamental Change Repurchase Price for any Security as to which
a Repurchase Notice has been given and not withdrawn will be paid no later than
the later of such Fundamental Change Repurchase Date and the time of book-entry
transfer or delivery of the Security (together with all necessary endorsements);

(ix) that, except as otherwise provided herein with respect to a Fundamental
Change Repurchase Date that is after a Record Date for the payment of an
installment of interest and on or before the related Interest Payment Date, on
and after such Fundamental Change Repurchase Date (unless there shall be a
Default in the payment of the Fundamental Change Repurchase Price), interest on
Securities subject to Repurchase Upon Fundamental Change will cease to accrue,
and all rights of the Holders of such Securities shall terminate, other than the
right to receive, in accordance herewith, the Fundamental Change Repurchase
Price;

(x) that a Holder will be entitled to withdraw its election in the Repurchase
Notice prior to the Close of Business on the Business Day immediately preceding
the

 

22



--------------------------------------------------------------------------------

Fundamental Change Repurchase Date, or such longer period as may be required by
law, by means of a letter or telegram, telex or facsimile transmission (receipt
of which is confirmed and promptly followed by a letter) setting forth the name
of such Holder, a statement that such Holder is withdrawing its election to have
Securities purchased by the Company on such Fundamental Change Repurchase Date
pursuant to a Repurchase Upon Fundamental Change, the certificate number(s) of
such Securities to be so withdrawn, if such Securities are Physical Securities,
the principal amount of the Securities of such Holder to be so withdrawn, which
amount must be $1,000 or an integral multiple thereof and the principal amount,
if any, of the Securities of such Holder that remain subject to the Repurchase
Notice delivered by such Holder in accordance with this Section 3.01, which
amount must be $1,000 or an integral multiple thereof; provided, however, that
if there shall be a Default in the payment of the Fundamental Change Repurchase
Price, a Holder shall be entitled to withdraw its election in the Repurchase
Notice at any time during which such Default is continuing;

(xi) the Conversion Rate and any adjustments to the Conversion Rate that will
result from such Fundamental Change;

(xii) that Securities with respect to which a Repurchase Notice is given by a
Holder may be converted pursuant to Article 10 only if such Repurchase Notice
has been withdrawn in accordance with this Section 3.01 or the Company defaults
in the payment of the Fundamental Change Repurchase Price; and

(xiii) the CUSIP number or numbers, as the case may be, of the Securities.

At the Company’s request, upon prior notice reasonably acceptable to the
Trustee, the Trustee shall mail such Fundamental Change Notice in the Company’s
name and at the Company’s expense; provided, however, that the form and content
of such Fundamental Change Notice shall be prepared by the Company.

No failure of the Company to give a Fundamental Change Notice shall limit any
Holder’s right pursuant hereto to exercise a Fundamental Change Repurchase
Right.

(c) Subject to the provisions of this Section 3.01, the Company shall pay, or
cause to be paid, the Fundamental Change Repurchase Price with respect to each
Security as to which the Fundamental Change Repurchase Right shall have been
exercised to the Holder thereof no later than the later of the Fundamental
Change Repurchase Date and the time of book-entry transfer or when such Security
is surrendered to the Paying Agent together with any necessary endorsements;
provided, however, that if such Fundamental Change Repurchase Date is after a
Record Date for the payment of an installment of interest and on or before the
related Interest Payment Date, then the accrued and unpaid interest, if any, to,
but excluding, such Interest Payment Date will be paid on such Interest Payment
Date to the Holder of record of such Security at the Close of Business on such
Record Date and the Fundamental Change Repurchase Price shall not include any
accrued and unpaid interest.

(d) The Company shall, in accordance with Section 2.14, deposit with a Paying
Agent (or, if the Company is acting as its own Paying Agent, segregate and hold
in trust in accordance

 

23



--------------------------------------------------------------------------------

with Section 2.04) money, in funds immediately available on the Fundamental
Change Repurchase Date, sufficient to pay the Fundamental Change Repurchase
Price upon Repurchase Upon Fundamental Change for all of the Securities that are
to be repurchased by the Company on such Fundamental Change Repurchase Date
pursuant to a Repurchase Upon Fundamental Change. The Paying Agent shall return
to the Company, as soon as practicable, any money not required for that purpose.

(e) Once the Fundamental Change Notice and the Repurchase Notice have been duly
given in accordance with this Section 3.01, the Securities to be repurchased
pursuant to a Repurchase Upon Fundamental Change shall, on the Fundamental
Change Repurchase Date, become due and payable in accordance herewith, and, on
and after such date (unless there shall be a Default in the payment of the
Fundamental Change Repurchase Price), except as otherwise provided herein with
respect to a Fundamental Change Repurchase Date that is after a Record Date for
the payment of an installment of interest and on or before the related Interest
Payment Date, such Securities shall cease to bear interest (whether or not
book-entry transfer of the Securities has been made or the Securities have been
delivered to the Paying Agent), and all rights of the relevant Holders of such
Securities shall terminate, other than the right to receive, in accordance
herewith, such consideration and any other applicable rights under those
sections set forth in the proviso in Section 8.01.

(f) Securities with respect to which a Repurchase Notice has been duly delivered
in accordance with this Section 3.01 may be converted pursuant to Article 10
only if such Securities are not subject to a Repurchase Notice, such Repurchase
Notice has been withdrawn in accordance with this Section 3.01 or the Company
defaults in the payment of the Fundamental Change Repurchase Price.

(g) If any Security shall not be paid upon book-entry transfer or surrender
thereof for Repurchase Upon Fundamental Change, the principal of, and accrued
and unpaid interest on, such Security shall, until paid, bear interest, payable
in cash, at the rate borne by such Security on the principal amount of such
Security, and such Security shall be convertible pursuant to Article 10 if any
Repurchase Notice with respect to such Security is withdrawn pursuant to this
Section 3.01.

(h) Any Security that is to be submitted for Repurchase Upon Fundamental Change
only in part shall be delivered pursuant to this Section 3.01 (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or its attorney duly authorized in writing, with a
medallion guarantee), and the Company shall promptly execute, and the Trustee
shall promptly authenticate and make available for delivery to the Holder of
such Security without service charge, a new Security or Securities, of any
authorized denomination as requested by such Holder, of the same tenor and in
aggregate principal amount equal to the portion of such Security not duly
submitted for Repurchase Upon Fundamental Change.

(i) Notwithstanding anything herein to the contrary, except in the case of an
acceleration resulting from a Default relating to the payment of the Fundamental
Change Repurchase Price, there shall be no purchase of any Securities pursuant
to this Section 3.01 on any date if, on such date, the principal amount of the
Securities shall have been accelerated in

 

24



--------------------------------------------------------------------------------

accordance with this Indenture and such acceleration shall not have been
rescinded on or prior to such date in accordance with this Indenture. The Paying
Agent will promptly return to the respective Holders thereof any Securities held
by it during the continuance of such an acceleration.

(j) In connection with any Repurchase Upon Fundamental Change, the Company
shall, to the extent applicable (i) comply with the provisions of Rule 13e-4 and
Regulation 14E under the Exchange Act, and with all other applicable laws;
(ii) file a Schedule TO or any other schedules required under the Exchange Act
or any other applicable laws; and (iii) otherwise comply with all applicable
United States federal and state securities laws in connection with any offer by
the Company to purchase the Securities; provided that any time period specified
in this Article 3 shall be extended to the extent necessary for such compliance.

ARTICLE 4

COVENANTS

Section 4.01 Payment of Securities. The Company shall pay all amounts and make
deliveries of securities due with respect to the Securities on the dates and in
the manner provided in the Securities and this Indenture. All such amounts shall
be considered paid on the date due if the Paying Agent holds (or, if the Company
is acting as Paying Agent, the Company has segregated and holds in trust in
accordance with Section 2.04) on that date money sufficient to pay the amount
then due with respect to the Securities (unless there shall be a Default in the
payment of such amounts to the respective Holder(s)). The Company will pay, in
money of the United States that at the time of payment is legal tender for
payment of public and private debts, all amounts due in cash with respect to the
Securities, which amounts shall be paid (a) in the case of a Global Security, by
wire transfer of immediately available funds to the account designated by the
Depositary or its nominee; and (b) in the case of a Physical Security, by wire
transfer of immediately available funds to the account specified in writing to
the Paying Agent by such Holder or, if such Holder does not specify an account,
by mailing a check to the address of such Holder set forth in the register of
the Registrar.

The Company shall pay, in cash, interest on any overdue amount (including, to
the extent permitted by applicable law, overdue interest) at the rate borne by
the Securities.

Section 4.02 Maintenance of Office or Agency. The Company will maintain, or
cause to be maintained, an office or agency (which may be an office of the
Trustee or an Affiliate of the Trustee, Registrar) where Securities may be
surrendered for registration of transfer or exchange, payment or conversion. The
Company will give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
shall fail to maintain, or fail to cause to maintain, any such required office
or agency or shall fail to furnish the Trustee with the address thereof, such
presentations and surrenders may be made or served at the Corporate Trust Office
of the Trustee. The Company will maintain, or cause to be maintained, an office
or agency where notices and demands to or upon the Company in respect of the
Securities and this Indenture may be served, provided that such office or agency
may instead be at the principal office of the Company located in the United
States.

 

25



--------------------------------------------------------------------------------

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations. The Company
will give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.

The Company hereby designates the Corporate Trust Office of the Trustee as an
agency of the Company in accordance with Section 2.03.

Section 4.03 Annual Reports. (a) The Company shall provide to the Trustee a copy
of each report the Company is required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act no later than the date 15 Business Days
after such report is required to be filed with the SEC pursuant to the Exchange
Act (after giving effect to any grace period provided by Rule 12b-25 under the
Exchange Act); provided, however, that each such report will be deemed to be so
provided to the Trustee if the Company files such report with the SEC through
the SEC’s EDGAR database no later than the time such report is required to be
filed with the SEC pursuant to the Exchange Act (taking into account any
applicable grace periods provided thereunder). The Company will at all times
comply with TIA §314(a).

(b) Delivery of such reports, information and documents to the Trustee pursuant
to this Section 4.03 is for informational purposes only, and the Trustee’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely exclusively on an Officers’ Certificates).

Section 4.04 Compliance Certificate. The Company shall deliver to the Trustee,
within one hundred and twenty (120) calendar days after the end of each fiscal
year of the Company, commencing with the fiscal year ending December 31, 2014, a
certificate from the principal executive, financial or accounting officer of the
Company stating that such officer has conducted or supervised a review of the
activities of the Company and its performance of obligations under this
Indenture and the Securities and that, based upon such review, no Default or
Event of Default exists hereunder or thereunder or, if there has been a Default
or Event of Default, specifying such event, status and the remedial action
proposed to be taken by the Company with respect to such Default or Event of
Default.

Section 4.05 Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, which may affect the covenants or the performance of this Indenture or
the Securities; and the Company (in each case, to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law has been
enacted.

 

26



--------------------------------------------------------------------------------

Section 4.06 Notice of Default. Within 30 days of the Company’s becoming aware
of the occurrence of any Default or Event of Default, the Company shall give
written notice of such Default or Event of Default, and any remedial action
proposed to be taken, to the Trustee.

Section 4.07 Additional Amounts. (a) The Company will make all payments of cash
or deliveries of Ordinary Shares, Reference Property or otherwise (whether upon
conversion, repurchase, redemption, maturity or otherwise) on account of the
Securities without withholding or deducting on account of any present or future
tax, duty, levy, impost, assessment or other governmental charge in the nature
of a tax (including, without limitation, penalties, interest and other additions
thereto) (a “Tax”) imposed or levied by or on behalf of the government of any
jurisdiction in which the Company, or any entity that assumes the Company’s
rights and obligations under the Securities (a “Surviving Person”) is or is
deemed to be organized, resident or doing business for tax purposes (or any
political subdivision or taxing authority thereof or therein) (each, a “Relevant
Jurisdiction”), unless such withholding or deduction is required by law, rule,
regulation or governmental policy having the force of law. If such withholding
or deduction is required, the Company or the Surviving Person, as the case may
be, shall make such withholding or deduction and pay such additional amounts
(“Additional Amounts”) as may be necessary so that the net amount of cash,
Ordinary Shares or Reference Property, as applicable, received by each Holder of
Securities after the withholding or deduction (including with respect to
Additional Amounts) will not be less than the amount of cash, Ordinary Shares or
Reference Property, as applicable, the Holder would have received if the
Relevant Jurisdiction Taxes had not been withheld or deducted. Notwithstanding
the foregoing, no Additional Amounts will be payable:

(i) for or on account of any Taxes imposed by reason of the failure of the
relevant Holder or beneficial owner of Securities to comply with a timely
request from the Company or any successor to provide certification, information,
documents or other evidence concerning such Holder’s nationality, residence,
identity or connection with the Relevant Jurisdiction, or to make any
declaration or satisfy any other reporting requirement relating to such matters,
if and to the extent that such Holder is legally eligible to comply with such
request and such certification, information, documents or other evidence is
required by statute, treaty, regulation or administrative practice of the
Relevant Jurisdiction in order to reduce or eliminate any withholding or
deduction;

(ii) for or on account of any Taxes that would not have been imposed but for the
existence of any present or former connection between the relevant Holder or
beneficial owner of Securities (or a fiduciary, settlor, beneficiary, member or
shareholder of, or possessor of a power over, such holder or beneficial owner,
if such Holder or beneficial owner is an estate, trust, partnership or
corporation) and the taxing jurisdiction (including being a citizen or resident
or national of, or carrying on a business or maintaining a permanent
establishment in, or being physically present in, the Relevant Jurisdiction) but
excluding, in each case, any connection arising solely from the acquisition,
ownership or holding of such Security or the enforcement of any rights in
respect of such Security or the receipt of any payment in respect thereof;

(iii) for or on account of any estate, inheritance, gift, sales, transfer,
excise, personal property or similar tax, assessment or other governmental
charge;

 

27



--------------------------------------------------------------------------------

(iv) for or on account of any Taxes payable other than by deduction or
withholding from payments under, or with respect to, the Securities;

(v) on account of a presentation of such Security (in cases in which
presentation is required) more than 30 days after the later of the date on which
the payment of the principal of, and interest on, such Security, or the delivery
of Ordinary Shares or other Reference Property upon conversion of such Security,
became due and payable pursuant to the terms thereof or was duly provided for;

(vi) for or on account of any Relevant Jurisdiction Taxes required by sections
1471 through 1474 of the United States Internal Revenue Code of 1986, as amended
(“FATCA”), any current or future U.S. Treasury Regulations or rulings
promulgated thereunder, any law, regulation or other official guidance enacted
in any jurisdiction implementing FATCA, any intergovernmental agreement between
the United States and any other jurisdiction to implement FATCA or any law
enacted by such other jurisdiction to give effect to such agreement, or any
agreement with the U.S. Internal Revenue Service under FATCA;

(vii) for or on account of any Taxes after any Redemption Date with respect to
which a Holder has made an election under Section 14.03; or

(viii) any combination of clauses (i) through (vii) above, (the “Excluded
Taxes”).

(b) The Company will remit the full amount deducted or withheld to the relevant
authority in accordance with applicable law. Additional Amounts will be paid in
the same manner as the payments or deliveries being made on the applicable
Interest Payment Date, on the Maturity Date, on a Conversion Date, on a
Redemption Date or on any Fundamental Change Repurchase Date.

Whenever in this Indenture there is mentioned, in any context, the payment of
principal amount and interest or any other amount payable under, or with respect
to, any Security, including the payment of cash and/or the delivery of Ordinary
Shares or Reference Property, such mention shall be deemed to include mention of
the payment of Additional Amounts provided for in this Section 4.07 to the
extent that, in such context, Additional Amounts are, were or would be payable
in respect thereof.

(c) Neither the Trustee nor any Securities Agent shall have any duties or
obligations with respect to the determination of Additional Amounts.

(d) Anything in this Indenture to the contrary notwithstanding, the covenants
and provisions of this Section 4.07 shall survive any termination or discharge
of this Indenture, and the repayment of all or any of the Securities, and shall
remain in full force and effect.

Section 4.08 Qualifying Debt Securities. The Securities are intended to be
“qualifying debt securities” for the purposes of the Income Tax Act, Chapter 134
of Singapore (the “Income Tax Act”). Where any interest, discount income,
prepayment fee, redemption premium or break cost is derived from the Securities
by any Person who is not resident in Singapore and who

 

28



--------------------------------------------------------------------------------

carries on any operations in Singapore through a permanent establishment in
Singapore, the tax exemption available for qualifying debt securities (subject
to certain conditions) under the Income Tax Act shall not apply if such Person
acquires the Securities using the funds and profits of such Person’s operations
through a permanent establishment in Singapore. Any Person whose interest,
discount income, prepayment fee, redemption premium or break cost derived from
the Securities is not exempt from tax (including for the reasons described
above) shall include such income in a return of income made under the Income Tax
Act. Neither the Trustee nor any Securities Agent shall have any duties or
obligations with respect to this Section 4.08.

ARTICLE 5

SUCCESSORS

Section 5.01 When Company May Merge, Etc. The Company shall not consolidate
with, or merge with or into, or sell, transfer, lease, convey or otherwise
dispose of all or substantially all of the consolidated property or assets of
the Company to another Person (other than one or more Subsidiaries of the
Company), whether in a single transaction or series of related transactions,
unless (i) the Company is the continuing corporation or such other Person is a
corporation organized and existing under the laws of the United States of
America, any state of the United States of America or the District of Columbia,
or the Republic of Singapore, and such other corporation assumes by supplemental
indenture all of the obligations of the Company under the Securities and this
Indenture and (ii) immediately after giving effect to such transaction or series
of transactions, no Default or Event of Default shall exist.

For purposes of this Section 5.01, the sale, transfer, lease, conveyance or
other disposition of all or substantially all of the properties or assets of one
or more Subsidiaries of the Company to another Person other than the Company or
one or more other Subsidiaries of the Company, which properties or assets, if
held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the properties or assets of the Company on a consolidated
basis, shall be deemed to be the sale, transfer, lease, conveyance or other
disposition of all or substantially all of the consolidated properties or assets
of the Company to another Person.

The Company shall deliver to the Trustee prior to the consummation of the
proposed transaction an Officers’ Certificate to the foregoing effect and an
Opinion of Counsel (which may rely upon such Officers’ Certificate as to the
absence of Defaults and Events of Default) stating that the proposed transaction
and such supplemental indenture will, upon consummation of the proposed
transaction, comply with this Indenture.

Section 5.02 Successor Substituted. In case of any such consolidation, merger or
any sale, transfer, lease, conveyance or other disposition of all or
substantially all of the consolidated property or assets of the Company and upon
the assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the due and
punctual payment of the principal of and accrued and unpaid interest on all of
the Securities, the due and punctual payment of the Fundamental Change
Repurchase Price with respect to all Securities repurchased on each Fundamental
Change Repurchase Date, the due and punctual payment of the Redemption Price
with respect to all Securities redeemed on any Redemption Date, the due and
punctual delivery or payment, as the case may be, of any

 

29



--------------------------------------------------------------------------------

consideration due upon conversion of the Securities and the due and punctual
performance of all of the covenants and conditions of this Indenture and the
Securities to be performed by the Company, such successor Person shall succeed
to and be substituted for the Company, with the same effect as if it had been
named herein as the party of the first part. Such successor Person thereupon may
cause to be signed, and may issue either in its own name or in the name of the
Company any or all of the Securities issuable hereunder which theretofore shall
not have been signed by the Company and delivered to the Trustee; and, upon the
order of such successor Person instead of the Company and subject to all the
terms, conditions and limitations in this Indenture prescribed, the Trustee
shall authenticate and shall deliver, or cause to be authenticated and
delivered, any Securities that previously shall have been signed and delivered
by the Officers of the Company to the Trustee for authentication, and any
Securities that such successor Person thereafter shall cause to be signed and
delivered to the Trustee for that purpose. All the Securities so issued shall in
all respects have the same legal rank and benefit under this Indenture as the
Securities theretofore or thereafter issued in accordance with the terms of this
Indenture as though all of such Securities had been issued at the date of the
execution hereof. In the event of any such consolidation, merger or any sale,
transfer, conveyance or other disposition (but not in the case of a lease), upon
compliance with this Article 5 the Person named as the “Company” in the first
paragraph of this Indenture or any successor that shall thereafter have become
such in the manner prescribed in this Article 5 may be dissolved, wound up and
liquidated at any time thereafter and, except in the case of a lease, such
Person shall be released from its liabilities as obligor and maker of the
Securities and its obligations under this Indenture shall terminate.

In case of any such consolidation, merger or any sale, transfer, lease,
conveyance or other disposition, such changes in phraseology and form (but not
in substance) may be made in the Securities thereafter to be issued as may be
appropriate.

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01 Events of Default. An “Event of Default” occurs if:

(a) the Company fails to pay the principal of any Security when due, whether on
the Maturity Date, on a Fundamental Change Repurchase Date with respect to a
Fundamental Change, on a Redemption Date, upon acceleration or otherwise;

(b) the Company fails to pay an installment of interest on any Security when
due, if the failure continues for thirty (30) days after the date when due;

(c) the Company fails to satisfy its conversion obligations upon exercise of a
Holder’s conversion rights pursuant hereto and such failure continues for a
period of three (3) Business Days;

(d) the Company fails to comply with its obligations under Article 3 and Article
5;

(e) the Company fails to comply with any other term, covenant or agreement set
forth in the Securities or this Indenture and such failure continues for the
period, and after the notice, specified in the last paragraph of this
Section 6.01;

 

30



--------------------------------------------------------------------------------

(f) the Company or any of its Subsidiaries defaults in the payment when due,
after the expiration of any applicable grace period, of principal of, or
premium, if any, or interest on, indebtedness for money borrowed, in the
aggregate principal amount then outstanding of $150 million dollars
($150,000,000) or more, or the acceleration of indebtedness of the Company or
any of its Subsidiaries for money borrowed in such aggregate principal amount or
more so that it becomes due and payable before the date on which it would
otherwise become due and payable, if such default is not cured or waived, or
such acceleration is not rescinded in the period, and after the notice,
specified in the last paragraph of this Section 6.01;

(g) the Company or any of its Significant Subsidiaries or any group of
Subsidiaries that in the aggregate would constitute a Significant Subsidiary of
the Company, pursuant to, or within the meaning of, any Bankruptcy Law,
insolvency law, or other similar law now or hereafter in effect or otherwise,
either:

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property, or

(iv) makes a general assignment for the benefit of its creditors; or

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Company or any of its Significant Subsidiaries or
any group of its Subsidiaries that in the aggregate would constitute a
Significant Subsidiary of the Company in an involuntary case or proceeding, or
adjudicates the Company or any of its Significant Subsidiaries or any group of
its Subsidiaries that in the aggregate would constitute a Significant Subsidiary
of the Company insolvent or bankrupt,

(ii) appoints a Custodian of the Company or any of its Significant Subsidiaries
or any group of its Subsidiaries that in the aggregate would constitute a
Significant Subsidiary of the Company for all or substantially all of the
consolidated property of the Company or any such Significant Subsidiary or any
group of its Subsidiaries that in the aggregate would constitute a Significant
Subsidiary of the Company, as the case may be, or

(iii) orders the winding up or liquidation of the Company or any of its
Significant Subsidiaries or any group of its Subsidiaries that in the aggregate
would constitute a Significant Subsidiary of the Company,

and, in the case of each of the foregoing clauses (i), (ii) and (iii) of this
Section 6.01(h), the order or decree remains unstayed and in effect for at least
sixty (60) consecutive days.

 

31



--------------------------------------------------------------------------------

A Default under clause (e) or (f) above shall not be an Event of Default until
(A) the Trustee notifies the Company in writing, or the Holders of at least
twenty five percent (25%) in aggregate principal amount of the Securities then
outstanding notify the Company and the Trustee in writing, of the Default and
(B) the Default is not cured within sixty (60) days in the case of clause (e),
or within thirty (30) days in the case of clause (f), after receipt of such
notice. Such notice must specify the Default, demand that it be remedied and
state that the notice is a “Notice of Default.” If the Holders of at least
twenty five percent (25%) in aggregate principal amount of the outstanding
Securities request the Trustee to give such notice on their behalf, the Trustee
shall do so. When a Default is cured, it ceases to exist for all purposes under
this Indenture.

Section 6.02 Acceleration. (a) If an Event of Default (excluding an Event of
Default specified in Section 6.01(g) or Section 6.01(h) with respect to the
Company, but including an Event of Default specified in Section 6.01(g) or
Section 6.01(h) solely with respect to a Significant Subsidiary of the Company
or any group of its Subsidiaries that in the aggregate would constitute a
Significant Subsidiary of the Company) has occurred and is continuing, either
the Trustee, by written notice to the Company, or the Holders of at least twenty
five percent (25%) in aggregate principal amount of the Securities then
outstanding, by written notice to the Company and the Trustee, may declare the
Securities to be immediately due and payable in full. Upon such declaration, the
principal of, and any accrued and unpaid interest on, all Securities shall be
due and payable immediately. If an Event of Default specified in Section 6.01(g)
or Section 6.01(h) with respect to the Company (excluding, for purposes of this
sentence, an Event of Default specified in Section 6.01(g) or Section 6.01(h)
solely with respect to a Significant Subsidiary of the Company or any group of
its Subsidiaries that in the aggregate would constitute a Significant Subsidiary
of the Company) occurs, the principal of, and accrued and unpaid interest on,
all the Securities shall ipso facto become and be immediately due and payable
without any declaration or other act on the part of the Trustee or any Holder.
The Holders of a majority in aggregate principal amount of the Securities then
outstanding by written notice to the Trustee may rescind or annul an
acceleration and its consequences if (i) the rescission would not conflict with
any order or decree, (ii) all existing Events of Default, except the nonpayment
of principal or interest that has become due solely because of the acceleration,
have been cured or waived and (iii) all amounts due to the Trustee under
Section 7.06 have been paid.

(b) Notwithstanding the foregoing, for the first 360 days immediately following
an Event of Default relating to failure to comply with Section 4.03(a) and
Section 4.03(b) or for any failure to comply with the requirements of
Section 314(a)(1) of the TIA (at any time such section is applicable to the
Indenture, if any) (which will be the 61st day after written notice is provided
to the Company of the Default pursuant to the last paragraph of Section 6.01,
unless such failure is cured or waived prior to such 61st day), the sole remedy
for any such Event of Default shall, at the Company’s election, be the accrual
of Additional Interest on the Securities at a rate per year equal to (i) 0.25%
of the outstanding principal amount of Securities for the first 180 days
following the occurrence of such Event of Default and (ii) 0.50% of the
outstanding principal amount of Securities for the next 180 days after the first
180 days following the occurrence of such Event of Default, in each case,
payable in the same manner and at the same time as the stated interest payable
on the Securities. Such Additional Interest shall accrue on all outstanding
Securities from, and including, the date on which such Event of Default first
occurs to, and including, the 360th day thereafter (or such earlier date on
which such Event of Default shall

 

32



--------------------------------------------------------------------------------

have been cured or waived). On and after the 361st day immediately following an
Event of Default relating to a failure to comply with Section 4.03(a), if the
Company elected to pay Additional Interest pursuant to this Section 6.02(b) such
Additional Interest will cease to accrue and, if such Event of Default has not
been cured or waived prior to such 361st day, the Securities may be accelerated
by the Holders or the Trustee as provided above.

In order to elect to pay Additional Interest as sole remedy during the first 360
days after the occurrence of any Event of Default relating to the failure to
comply with the obligations under Section 4.03(a) and Section 4.03(b) or for any
failure to comply with the requirements of Section 314(a)(1) of the TIA (at any
time such section is applicable to the Indenture, if any), the Company shall
notify all Holders and the Trustee and the Paying Agent of such election in
writing prior to the Close of Business on the date on which such Event of
Default occurs. If the Company fails to give timely notice of such election, the
Securities will be immediately subject to acceleration as provided in
Section 6.02(a).

In the event the Company does not elect to pay Additional Interest upon such
Event of Default in accordance with this Section 6.02(b), the Securities will be
subject to acceleration as provided in Section 6.02(a). This Section 6.02(b)
does not affect the rights of Holders if any other Event of Default occurs under
this Indenture.

Additional Interest shall be payable at the same time, in the same manner and to
the same Persons as ordinary interest.

(c) If the Company is required to pay Additional Interest to Holders, the
Company shall provide a direction or order in the form of a written notice to
the Trustee (and if the Trustee is not the Paying Agent, to the Paying Agent) of
the Company’s obligation to pay such Additional Interest no later than three
Business Days prior to the date on which any such Additional Interest is
scheduled to be paid. Such notice shall set forth the amount of Additional
Interest to be paid by the Company on such payment date and direct the Trustee
(or, if the Trustee is not the Paying Agent, to the Paying Agent) to make
payment to the extent it receives funds from the Company to do so. The Trustee
shall not at any time be under any duty or responsibility to any Holder to
determine whether the Additional Interest is payable, or with respect to the
nature, extent or calculation of the amount of the Additional Interest owed, or
with respect to the method employed in such calculation of the Additional
Interest.

Section 6.03 Other Remedies. Notwithstanding any other provision of this
Indenture, if an Event of Default occurs and is continuing, the Trustee may
pursue any available remedy by proceeding at law or in equity to collect the
payment of amounts due with respect to the Securities or to enforce the
performance of any provision of the Securities or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative.

 

33



--------------------------------------------------------------------------------

Section 6.04 Waiver of Past Defaults. Subject to Section 6.07 and Section 9.02,
the Holders of a majority in aggregate principal amount of the Securities then
outstanding may, by written notice to the Trustee, waive any past Default or
Event of Default and its consequences, other than a Default or Event of Default
(a) in the payment of the principal of, or interest on, any Security, in the
payment of the Fundamental Change Repurchase Price or in the payment of any
Redemption Price (b) arising from a failure by the Company to convert any
Securities in accordance with this Indenture or (c) in respect of any provision
of this Indenture or the Securities which, under Section 9.02, cannot be
modified or amended without the consent of the Holder of each outstanding
Security affected, if:

(i) all existing Default or Event of Default, other than the nonpayment of the
principal of and interest on the Securities that have become due solely by the
declaration of acceleration, have been cured or waived; and

(ii) the rescission would not conflict with any judgment or decree of a court of
competent jurisdiction.

When a Default or an Event of Default is waived, it is cured and ceases to exist
for all purposes under this Indenture, but no such waiver will extend to any
subsequent or other Default or Event of Default or impair any rights of Holders
or the Trustee related thereto.

Section 6.05 Control by Majority. The Holders of a majority in aggregate
principal amount of the Securities then outstanding may direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or exercising any trust or power conferred on it. However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture, is
unduly prejudicial to the rights of other Holders or would involve the Trustee
in personal liability unless the Trustee is offered indemnity satisfactory to
it; provided that the Trustee may take any other action deemed proper by the
Trustee that is not inconsistent with such direction.

Section 6.06 Limitation on Suits. Except with respect to any proceeding
instituted in accordance with Section 6.07, a Holder shall not have any right to
institute any proceeding under this Indenture, or for the appointment of a
receiver or a trustee, or for any other remedy under this Indenture unless:

(a) the Holder gives the Trustee written notice of a continuing Event of
Default;

(b) the Holders of at least twenty five percent (25%) in aggregate principal
amount of the Securities then outstanding make a written request to the Trustee
to pursue the remedy;

(c) the Holder or Holders offer and, if requested, provide to the Trustee
indemnity satisfactory to the Trustee against any loss, liability or expense to
or of the Trustee in connection with pursuing such remedy; and

(d) the Trustee fails to comply with the request within sixty (60) days after
receipt of such notice, request and offer of indemnity, and during such sixty
(60) day period, the Holders of a majority in aggregate principal amount of the
Securities then outstanding do not give the Trustee a direction that is
inconsistent with the request.

 

34



--------------------------------------------------------------------------------

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.

Section 6.07 Rights of Holders to Receive Payment and to Convert Securities.
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of all amounts (including any principal, interest, the
Redemption Price or the Fundamental Change Repurchase Price) due with respect to
the Securities, on or after the respective due dates as provided herein, or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of the Holder.

In addition, notwithstanding any other provision of this Indenture, the right of
any Holder to convert a Security in accordance with this Indenture, or to bring
suit for the enforcement of such right, shall not be impaired or affected
without the consent of the Holder.

Section 6.08 Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(a) or Section 6.01(b) has occurred and is continuing, the Trustee
may recover judgment in its own name and as trustee of an express trust against
the Company for the whole amount due with respect to the Securities, including
any unpaid and accrued interest.

Section 6.09 Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee, any predecessor Trustee and the Holders
allowed in any judicial proceedings relative to the Company or its creditors or
properties.

The Trustee may collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same, and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or similar official in any
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee and, in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.06.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

Section 6.10 Priorities. If the Trustee collects any money pursuant to this
Article 6, it shall pay out the money in the following order:

 

First:    to the Trustee for amounts due under Section 7.06; Second:    to
Holders for all amounts due and unpaid on the Securities, without preference or
priority of any kind, according to the amounts due and payable on the
Securities; and Third:    the balance, if any, to the Company.

 

35



--------------------------------------------------------------------------------

The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment by it to Holders pursuant to this Section 6.10. At
least fifteen (15) days before each such record date, the Trustee shall mail to
each Holder and the Company a written notice that states such record date and
payment date and the amount of such payment.

Section 6.11 Undertaking for Costs. In any suit for the enforcement of any right
or remedy under this Indenture or in any suit against the Trustee for any action
taken or omitted by it as Trustee, a court in its discretion may require the
filing by any party litigant in the suit other than the Trustee of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.11 does not apply
to a suit by the Trustee, a suit by a Holder pursuant to Section 6.07 or a suit
by Holders of more than ten percent (10%) in aggregate principal amount of the
outstanding Securities.

ARTICLE 7

TRUSTEE

Section 7.01 Duties of Trustee. (a) If an Event of Default has occurred and is
continuing, the Trustee shall exercise such of the rights and powers vested in
it by this Indenture, and use the same degree of care and skill in their
exercise, as a prudent Person would exercise or use under the circumstances in
the conduct of his or her own affairs.

(b) Except during the continuance of an Event of Default:

(i) the Trustee need perform only those duties that are specifically set forth
in this Indenture and no implied covenants or obligations shall be read into
this Indenture against the Trustee; and

(ii) in the absence of bad faith, willful misconduct or negligence on its part,
the Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall examine the certificates and opinions to determine whether or not they
conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein).

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

(i) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(ii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.

 

36



--------------------------------------------------------------------------------

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to the provisions of this Section 7.01.

(e) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee shall be segregated from other funds as directed in writing by
the Company or as required by law.

(f) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers.

Section 7.02 Rights of Trustee. (a) Subject to Section 7.01, the Trustee may
conclusively rely on any document believed by it to be genuine and to have been
signed or presented by the proper Person. The Trustee need not investigate any
fact or matter stated in the document; if, however, the Trustee shall determine
to make such further inquiry or investigation, it shall be entitled during
normal business hours to examine the relevant books, records and premises of the
Company, personally or by agent or attorney upon reasonable prior notice, at the
sole cost of the Company, and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate and/or an Opinion of Counsel. The Trustee shall not be liable for
any action it takes or omits to take in good faith in reliance on such Officers’
Certificate or Opinion of Counsel.

(c) Any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Order, and any resolution of the Board of
Directors shall be sufficiently evidenced by a Board Resolution.

(d) The Trustee may consult with counsel of its own selection, and the advice of
such counsel or any opinion of counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon.

(e) The Trustee may act through agents or attorneys and shall not be responsible
for the misconduct or negligence of any agent or attorney appointed with due
care.

(f) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its discretion, rights
or powers conferred upon it by this Indenture; provided that the Trustee’s
action does not constitute willful misconduct or negligence.

(g) Except with respect to Section 4.01, where it acts as Paying Agent, the
Trustee shall have no duty to inquire as to the performance of the Company with
respect to the covenants contained in Article 4. In addition, the Trustee shall
not be deemed to have knowledge of an Event of Default except (i) any Default or
Event of Default occurring pursuant to Section 6.01(a) or (b) for which it acts
as Paying Agent or (ii) any Default or Event of Default of which a Responsible
Officer of the Trustee who shall have direct responsibility for the
administration of this Indenture shall have received written notification or
obtained actual knowledge. Delivery of

 

37



--------------------------------------------------------------------------------

reports, information and documents to the Trustee under Article 4 (other than
Section 4.04 and 4.06) is for informational purposes only and the Trustee’s
receipt of the foregoing shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely on Officers’ Certificates).

(h) Subject to Section 7.01(a), the Trustee shall be under no obligation to
exercise any of the rights or powers vested by this Indenture at the request or
demand of any of the Holders pursuant to this Indenture unless such Holders
shall have offered to the Trustee security or indemnity satisfactory to the
Trustee against the costs, expenses and liabilities which might be incurred by
it in compliance with such request or demand.

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including without limitation, its right to be indemnified, are extended
to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

(j) The Trustee may request that the Company deliver an Officers’ Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officers’
Certificate may be signed by any Person authorized to sign an Officers’
Certificate, including any Person specified as so authorized in any such
certificate previously delivered and not superseded.

Section 7.03 Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Securities and may otherwise
deal with the Company or any of its Affiliates with the same rights the Trustee
would have if it were not Trustee. Any Securities Agent may do the same with
like rights. The Trustee, however, must comply with Section 7.09.

Section 7.04 Trustee’s Disclaimer. The Trustee makes no representation as to the
validity or adequacy of this Indenture or the Securities; the Trustee shall not
be accountable for the Company’s use of the proceeds from the Securities; and
the Trustee shall not be responsible for any statement in the Securities other
than its certificate of authentication.

Section 7.05 Notice of Defaults. If a Default or Event of Default occurs and is
continuing as to which the Trustee has received notice pursuant to the
provisions of this Indenture, or as to which a Responsible Officer of the
Trustee who shall have direct responsibility for the administration of this
Indenture shall have actual knowledge, then the Trustee shall mail to each
Holder a notice of the Default or Event of Default within thirty (30) days after
receipt of such notice or after acquiring such knowledge, as applicable, unless
such Default or Event of Default has been cured or waived; provided, however,
that, except in the case of a Default or Event of Default in payment or delivery
of any amounts due (including principal, interest, the Fundamental Change
Repurchase Price, the Redemption Price or the consideration due upon conversion)
with respect to any Security, the Trustee may withhold such notice if, and so
long as it in good faith determines that, withholding such notice is in the best
interests of Holders.

 

38



--------------------------------------------------------------------------------

Section 7.06 Compensation and Indemnity. The Company shall pay to the Trustee
from time to time such compensation for its services as shall be agreed upon in
writing. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Company shall reimburse the
Trustee upon request for all reasonable out-of-pocket expenses incurred by it
pursuant to, and in accordance with, any provision hereof, except for any such
expenses as shall have been caused by the Trustee’s own negligence, bad faith or
willful misconduct. Such expenses shall include the reasonable compensation and
out-of-pocket expenses of the Trustee’s agents and counsel. The Trustee shall
provide the Company with reasonable notice of any expense not in the ordinary
course of business.

The Company shall indemnify each of the Trustee, each predecessor Trustee and
their respective agents for, and hold each of them harmless against, any and all
loss, liability, damage, claim or expense (including the reasonable fees and
expenses of counsel and taxes other than those based upon the income of the
Trustee) incurred by it in connection with the acceptance or administration of
this trust and the performance of its duties hereunder, or in connection with
enforcing the provisions of this Section 7.06, including the reasonable costs
and expenses of defending itself against any claim (whether asserted by the
Company, any Holder or any other Person) or liability in connection with the
exercise or performance of any of its powers and duties hereunder. The Company
need not pay for any settlement made without its consent. The Trustee shall
notify the Company promptly of any claim for which it may seek indemnification;
provided that failure to give such notice shall not relieve the Company of its
obligations under this Section 7.06. The Company need not reimburse any expense
or indemnify against any loss or liability incurred by the Trustee through the
Trustee’s negligence, bad faith or willful misconduct.

To secure the Company’s payment obligations in this Section 7.06, the Trustee
shall have a lien prior to the Securities on all money or property held or
collected by the Trustee, except that held in trust to pay amounts due on
particular Securities.

The indemnity obligations of the Company with respect to the Trustee provided
for in this Section 7.06 shall survive any resignation or removal of the Trustee
and any termination of this Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(g) or Section 6.01(h) occurs, the expenses and the
compensation for the services are intended to constitute expenses of
administration under any Bankruptcy Law.

Section 7.07 Replacement of Trustee. A resignation or removal of the Trustee and
appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section 7.07.

 

39



--------------------------------------------------------------------------------

The Trustee may resign by so notifying the Company in writing thirty (30) days
prior to such resignation. The Holders of a majority in aggregate principal
amount of the Securities then outstanding may remove the Trustee by so notifying
the Trustee and the Company in writing and may appoint a successor Trustee with
the Company’s consent. The Company may remove the Trustee if:

(a) the Trustee fails to comply with Section 7.09;

(b) the Trustee is adjudged a bankrupt or an insolvent;

(c) a receiver or other public officer takes charge of the Trustee or its
property; or

(d) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.

If a successor Trustee does not take office within thirty (30) days after the
retiring Trustee resigns or is removed, the retiring Trustee (at the Company’s
expense), the Company or the Holders of at least ten percent (10%) in aggregate
principal amount of the outstanding Securities may petition any court of
competent jurisdiction for the appointment of a successor Trustee.

If the Trustee fails to comply with Section 7.09, the Company or any Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee, subject to the lien provided for in Section 7.06.

Section 7.08 Successor Trustee by Merger, Etc. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all of its corporate
trust business to, another corporation, the successor corporation without any
further act shall be the successor Trustee, if such successor corporation is
otherwise eligible hereunder.

Section 7.09 Eligibility; Disqualification. There shall at all times be a
Trustee hereunder that (i) is an entity organized and doing business under the
laws of the United States of America or of any state thereof or the District of
Columbia, (ii) is subject to supervision or examination by federal or state
authorities and (iii) has a combined capital and surplus of at least $50 million
as set forth in its most recent published annual report of condition.

Section 7.10 Preferential Collection of Claims Against Company. The Trustee is
subject to TIA §311(a), excluding any creditor relationship listed in TIA
§311(b). A Trustee who has resigned or been removed shall be subject to §311(a)
to the extent indicated.

Section 7.11 Reports by Trustee to Holders. Within 60 days after each
anniversary date of this Indenture, beginning with May 6, 2015, the Trustee
shall transmit by mail to all Holders of the Securities, as their names and
addresses appear on the register kept by the Registrar, a brief report dated as
of such anniversary date, in accordance with, and to the extent required under,
TIA § 313(a) (but if no event described in TIA §313(a) has occurred within the
twelve

 

40



--------------------------------------------------------------------------------

months preceding the reporting date, no report need be transmitted). The Trustee
also will comply with TIA § 313(b)(2). The Trustee will also transmit by mail
all reports as required by TIA § 313(c). A copy of each report at the time of
its delivery to the Holders of Securities shall be delivered to the Company and
each stock exchange on which the Securities are listed in accordance with TIA §
313(d). The Company shall promptly notify the Trustee when the Securities are
listed on any stock exchange.

ARTICLE 8

DISCHARGE OF INDENTURE

Section 8.01 Termination of the Obligations of the Company. This Indenture shall
cease to be of further effect, and the Trustee shall execute instruments
acknowledging satisfaction and discharge of this Indenture, if (a) either
(i) all outstanding Securities (other than Securities replaced pursuant to
Section 2.07) have been delivered to the Trustee for cancellation or (ii) all
outstanding Securities have become due and payable at their scheduled maturity,
upon conversion, Optional Redemption, Tax Redemption or Repurchase Upon
Fundamental Change, and in either case the Company irrevocably deposits, prior
to the applicable due date, with the Trustee or the Paying Agent (if the Paying
Agent is not the Company or any of its Affiliates) cash or, in the case of
conversion, cash, Ordinary Shares (and cash in lieu of any fractional shares) or
a combination thereof, as applicable, solely to satisfy the Company’s Conversion
Obligation, sufficient to satisfy all obligations due and owing on all
outstanding Securities (other than Securities replaced pursuant to Section 2.07)
on the Maturity Date, the relevant settlement date of any conversion, the
relevant Redemption Date or the Fundamental Change Repurchase Date, as the case
may be; (b) the Company pays to the Trustee all other sums payable hereunder by
the Company; (c) no Default or Event of Default with respect to the Securities
shall exist on the date of such deposit under clause (a)(ii) above; (d) such
deposit under clause (a)(ii) above shall not result in a breach or violation of,
or constitute a Default or Event of Default under, this Indenture; and (e) the
Company has delivered to the Trustee an Officers’ Certificate and an Opinion of
Counsel, each stating that all conditions precedent provided for herein relating
to the satisfaction and discharge of this Indenture have been complied with;
provided, however, that Section 2.03, Section 2.04, Section 2.05, Section 2.08,
Section 4.01, Section 4.02, Section 4.05, Section 7.06, Section 7.07,
Section 7.08, Section 7.09, Section 15.04, Section 15.08 and Section 15.13,
Article 5 and this Article 8 and any right of the Holders to receive any
payments in accordance with this Indenture in respect of their Securities shall
survive any discharge of this Indenture until such time as all payments in
respect of the Securities have been paid in full and there are no Securities
outstanding; provided further, however, that Section 7.06 shall also survive
after the Securities are paid in full and there are no Securities outstanding.

Section 8.02 Application of Trust Money. The Trustee shall hold in trust all
money deposited with it pursuant to Section 8.01 and shall apply such deposited
money through the Paying Agent and in accordance with this Indenture to the
payment of amounts due on the Securities.

Section 8.03 Repayment to Company. The Trustee and the Paying Agent shall
promptly notify the Company of, and pay to the Company upon the request of the
Company, any excess money held by them at any time. The Trustee or the Paying
Agent, as the case may be, shall provide written notice to the Company of any
money that has been held by it and has, for a

 

41



--------------------------------------------------------------------------------

period of two (2) years, remained unclaimed for the payment of the principal of,
or any accrued and unpaid interest on, the Securities. The Trustee and the
Paying Agent shall pay to the Company upon the written request of the Company
any money held by them for the payment of the principal of, or any accrued and
unpaid interest on, the Securities that remains unclaimed for two (2) years;
provided, however, that the Trustee or such Paying Agent, before being required
to make any such repayment, may, at the expense of the Company, cause to be
published (in no event later than five (5) days after the Company requests
repayment) once in a newspaper of general circulation in the City of New York or
cause to be mailed to each Holder, notice stating that such money remains
unclaimed and that, after a date specified therein, which shall not be less than
thirty (30) days from the date of such publication or mailing, any unclaimed
balance of such money then remaining will be repaid to the Company. After
payment to the Company, Holders entitled to the money must look to the Company
for payment as general creditors, subject to applicable law, and all liability
of the Trustee and the Paying Agent with respect to such money and payment
shall, subject to applicable law, cease.

Section 8.04 Reinstatement. If the Trustee or Paying Agent is unable to apply
any money, Ordinary Shares or other consideration in accordance with
Section 8.01 and Section 8.02 by reason of any legal proceeding or by reason of
any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such application, the obligations of the
Company under this Indenture and the Securities shall be revived and reinstated
as though no deposit or delivery had occurred pursuant to Section 8.01 and
Section 8.02 until such time as the Trustee or Paying Agent is permitted to
apply all such money in accordance with Section 8.01 and Section 8.02; provided,
however, that if the Company has made any payment of amounts due with respect to
any Securities because of the reinstatement of its obligations, then the Company
shall be subrogated to the rights of the Holders of such Securities to receive
such payment from the money, Ordinary Shares or other consideration held by the
Trustee or Paying Agent.

ARTICLE 9

AMENDMENTS

Section 9.01 Without Consent of Holders. The Company may amend or supplement
this Indenture or the Securities without notice to or the consent of any Holder:

(a) to comply with Section 5.01 or Section 10.11;

(b) to secure the obligations of the Company in respect of the Securities or add
guarantees with respect to the Securities;

(c) to evidence and provide for the appointment of a successor Trustee in
accordance with Section 7.07;

(d) to comply with the provisions of any securities depositary, including DTC,
clearing agency, clearing corporation or clearing system, or the requirements of
the Trustee or the Registrar, relating to transfers and exchanges of any
applicable Securities pursuant to this Indenture;

 

42



--------------------------------------------------------------------------------

(e) to add to the covenants of the Company described in this Indenture for the
benefit of Holders or to surrender any right or power conferred upon the
Company;

(f) to make provision with respect to adjustments to the Conversion Rate as
required by this Indenture or to increase the Conversion Rate in accordance with
this Indenture;

(g) to irrevocably elect or eliminate one or more Settlement Methods and/or
irrevocably elect a minimum Specified Dollar Amount; or

(h) to comply with the requirement of the SEC in order to effect or maintain the
qualification of this Indenture and any supplemental indenture under the TIA.

In addition, the Company and the Trustee may enter into a supplemental indenture
without the consent of Holders of the Securities to cure any ambiguity, defect,
omission or inconsistency in this Indenture in a manner that does not,
individually or in the aggregate with all other changes, materially adversely
affect the rights of any Holder.

Section 9.02 With Consent of Holders. The Company may amend or supplement this
Indenture or the Securities with the written consent of the Holders of at least
a majority in aggregate principal amount of the outstanding Securities
(including, without limitation, consents obtained from Holders in connection
with a purchase of, or tender or exchange offer for, Securities). Subject to
Section 6.04 and 6.07, the Holders of a majority in aggregate principal amount
of the outstanding Securities may, by written notice to the Trustee, waive by
consent (including, without limitation, consents obtained from Holders in
connection with a purchase of, or tender or exchange offer for, Securities)
compliance by the Company with any provision of this Indenture or the Securities
without notice to any other Holder. Notwithstanding the foregoing or anything
herein to the contrary, without the consent of the Holder of each outstanding
Security affected, an amendment, supplement or waiver, including a waiver
pursuant to Section 6.04, may not:

(a) change the stated maturity of the principal of, or the payment date of any
installment of interest on, any Security;

(b) reduce the principal amount of, or any interest (other than Additional
Interest) on, any Security;

(c) change the place, manner or currency of payment of principal of, or any
interest on, any Security;

(d) impair the right to institute suit for the enforcement of any delivery or
payment on, or with respect to, or due upon the conversion of, any Security;

(e) modify, in a manner adverse to Holders, the provisions with respect to the
right of Holders pursuant to Section 3.01 to require the Company to repurchase
Securities upon the occurrence of a Fundamental Change;

(f) adversely affect the right of Holders to convert Securities in accordance
with Article 10;

 

43



--------------------------------------------------------------------------------

(g) reduce the percentage in aggregate principal amount of outstanding
Securities whose Holders must consent to a modification to or amendment of any
provision of this Indenture or the Securities;

(h) modify the provisions of this Indenture with respect to modification and
waiver (including waiver of a Default or an Event of Default), except to
increase the percentage required for modification or waiver or to provide for
the consent of each affected Holder; or

(i) modify Section 4.07 and Article 14 in a manner adverse to any Holder.

Promptly after an amendment, supplement or waiver under Section 9.01 or this
Section 9.02 becomes effective, the Company shall mail, or cause to be mailed,
to Holders a notice briefly describing such amendment, supplement or waiver. Any
failure of the Company to mail such notice shall not in any way impair or affect
the validity of such amendment, supplement or waiver.

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.

Section 9.03 Revocation and Effect of Consents. Until an amendment, supplement
or waiver becomes effective, a consent to it by a Holder is a continuing consent
by the Holder and every subsequent Holder of a Security or portion of a Security
that evidences the same debt as the consenting Holder’s Security, even if
notation of the consent is not made on any Security. However, any such Holder or
subsequent Holder may revoke the consent as to its Security or portion of a
Security if the Trustee receives the notice of revocation before the date the
amendment, supplement or waiver becomes effective.

After an amendment, supplement or waiver becomes effective with respect to the
Securities, it shall bind every Holder unless such amendment, supplement or
waiver makes a change that requires, pursuant to Section 9.02, the consent of
each Holder affected. In that case, the amendment, supplement or waiver shall
bind each Holder of a Security who has consented to it and, provided that notice
of such amendment, supplement or waiver is reflected on a Security that
evidences the same debt as the consenting Holder’s Security, every subsequent
Holder of a Security or portion of a Security that evidences the same debt as
the consenting Holder’s Security. Any amendment to this Indenture or the
Securities shall be set forth in a supplemental indenture to the Indenture that
complies with the TIA as then in effect.

Nothing in this Section 9.03 shall impair the Company’s rights pursuant to
Section 9.01 to amend this Indenture or the Securities without the consent of
any Holder in the manner set forth in, and permitted by, such Section 9.01.

Section 9.04 Notation on or Exchange of Securities. If an amendment, supplement
or waiver changes the terms of a Security, the Trustee may require the Holder of
the Security to deliver it to the Trustee. The Trustee may place an appropriate
notation on the Security as directed and prepared by the Company about the
changed terms and return it to the Holder. Alternatively, if the Company so
determines, the Company in exchange for the Security shall issue and the Trustee
shall authenticate a new Security that reflects the changed terms.

 

44



--------------------------------------------------------------------------------

Section 9.05 Trustee Protected. The Trustee shall sign any amendment,
supplemental indenture or waiver authorized pursuant to this Article 9;
provided, however, that the Trustee need not sign any amendment, supplement or
waiver authorized pursuant to this Article 9 that adversely affects the
Trustee’s rights, duties, liabilities or immunities. The Trustee shall be
entitled to receive and conclusively rely upon an Opinion of Counsel as to legal
matters and an Officers’ Certificate as to factual matters that any supplemental
indenture, amendment or waiver is permitted or authorized pursuant to this
Indenture.

Section 9.06 Effect of Supplemental Indentures. Upon the due execution and
delivery of any supplemental indenture in accordance with this Article 9, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes, and, except as
set forth in Section 9.02 and Section 9.03, every Holder of Securities shall be
bound thereby.

ARTICLE 10

CONVERSION

Section 10.01 Conversion Privilege. (a) Subject to the limitations of
Section 10.01(b), Section 10.02, Section 10.11 and the settlement provisions of
Section 10.14(c), and upon compliance with the provisions of this Article 10,
each Holder of a Security shall have the right, at such Holder’s option, to
convert all or any portion (if the portion to be converted is $1,000 principal
amount or a multiple thereof) of such Security at any time prior to the Close of
Business on the Scheduled Trading Day immediately preceding the Maturity Date,
in each case, at the then applicable Conversion Rate per $1,000 principal amount
of Securities (subject to the settlement provisions of Section 10.02, the
“Conversion Obligation”).

(a)

(b) If the Company calls a Holder’s Securities for Optional Redemption or Tax
Redemption pursuant to Article 13 or Article 14, as the case may be, such Holder
shall have the right to convert such Holder’s Securities at any time prior to
the Close of Business on the Business Day immediately preceding the related
Redemption Date (or, if the Company defaults in the payment of the Redemption
Price in respect of such Optional Redemption or Tax Redemption, as the case may
be, such date on which such default is no longer continuing), after which time
such right to convert will expire.

(c) A Holder may convert a portion of the principal amount of a Security if such
portion is $1,000 principal amount or an integral multiple of $1,000 principal
amount. Provisions of this Indenture that apply to conversion of all of a
Security also apply to conversion of a portion of such Security.

Section 10.02 Conversion Procedure and Payment Upon Conversion.

(a) Subject to this Section 10.02 and Section 10.11 and the settlement
provisions of Section 10.14(c), upon conversion of any Security, the Company
shall pay or deliver, as the case may be, to the converting Holder, in respect
of each $1,000 principal amount of Securities being converted, cash (“Cash
Settlement”), Ordinary Shares, together with cash, if applicable, in lieu of
delivering any fractional Ordinary Share in accordance with Section 10.03
(“Physical

 

45



--------------------------------------------------------------------------------

Settlement”) or a combination of cash and Ordinary Shares, together with cash,
if applicable, in lieu of delivering any fractional Ordinary Share in accordance
with Section 10.03 (“Combination Settlement”), at its election, as set forth in
this Section 10.02.

(i) All conversions for which the relevant Conversion Date occurs on or after
February 15, 2021 shall be settled using the same Settlement Method.

(ii) All conversions of Securities occurring on or after the date of the Notice
of Optional Redemption or the Notice of Tax Redemption, as applicable, and prior
to the related Redemption Date shall be settled using the same Settlement
Method.

(iii) Except for any conversions described in the immediately preceding clauses
(i) and (ii), the Company shall use the same Settlement Method for all
conversions occurring on the same Conversion Date, but the Company shall not
have any obligation to use the same Settlement Method with respect to
conversions that occur on different Trading Days.

(iv) If, in respect of any Conversion Date (or for all conversions described in
the immediately preceding clauses (i) and (ii), as the case may be), the Company
elects to deliver a notice (the “Settlement Notice”) of the relevant Settlement
Method in respect of such Conversion Date (or such period, as the case may be),
the Company, through the Trustee, shall deliver such Settlement Notice to
converting Holders no later than the Close of Business on the Trading Day
immediately following the relevant Conversion Date (or, in the case of any
conversions occurring on or after (x) February 15, 2021, no later than
February 15, 2021) or (y) the date of the Notice of Optional Redemption or the
Notice of Tax Redemption, as applicable, and prior to the related Redemption
Date, in such Notice of Optional Redemption or Notice of Tax Redemption, as
applicable. If the Company does not elect a Settlement Method prior to the
deadline set forth in the immediately preceding sentence, the Company shall no
longer have the right to elect Cash Settlement or Physical Settlement and the
Company shall be deemed to have elected Combination Settlement in respect of its
Conversion Obligation, and the Specified Dollar Amount per $1,000 principal
amount of Securities shall be equal to $1,000. Such Settlement Notice shall
specify the relevant Settlement Method and in the case of an election of
Combination Settlement, the relevant Settlement Notice shall indicate the
Specified Dollar Amount per $1,000 principal amount of Securities. If the
Company delivers a Settlement Notice electing Combination Settlement in respect
of its Conversion Obligation but does not indicate a Specified Dollar Amount per
$1,000 principal amount of Securities in such Settlement Notice, the Specified
Dollar Amount per $1,000 principal amount of Securities shall be deemed to be
$1,000.

(v) The cash, Ordinary Shares or combination of cash and Ordinary Shares in
respect of any conversion of Securities (the “Settlement Amount”) shall be
computed as follows:

(A) if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by Physical Settlement, the Company shall deliver to the
converting Holder in respect of each $1,000 principal amount of Securities

 

46



--------------------------------------------------------------------------------

being converted a number of Ordinary Shares equal to the Conversion Rate in
effect on the Conversion Date (provided that the Company shall deliver cash in
lieu of any fractional shares as described in Section 10.03);

(B) if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by Cash Settlement, the Company shall pay to the converting
Holder in respect of each $1,000 principal amount of Securities being converted
cash in an amount equal to the sum of the Daily Conversion Values for each of
the 20 consecutive Trading Days during the related Observation Period; and

(C) if the Company elects (or is deemed to have elected) to satisfy its
Conversion Obligation in respect of such conversion by Combination Settlement,
the Company shall pay or deliver, as the case may be, in respect of each $1,000
principal amount of Securities being converted, a Settlement Amount equal to the
sum of the Daily Settlement Amounts for each of the 20 consecutive Trading Days
during the related Observation Period.

The Daily Settlement Amounts (if applicable) and the Daily Conversion Values (if
applicable) shall be determined by the Company promptly following the last day
of the Observation Period. Promptly after such determination of the Daily
Settlement Amounts or the Daily Conversion Values, as the case may be, and the
amount of cash payable in lieu of delivering any fractional Ordinary Share, the
Company shall notify the Trustee and the Conversion Agent (if other than the
Trustee) of the Daily Settlement Amounts or the Daily Conversion Values, as the
case may be, and the amount of cash payable in lieu of delivering fractional
Ordinary Shares. The Trustee and the Conversion Agent (if other than the
Trustee) shall have no responsibility for any such determination.

To convert its Security, a Holder of a Physical Security must (i) complete and
manually sign the Conversion Notice, with appropriate signature guarantee, or
facsimile of the Conversion Notice and deliver the completed Conversion Notice
to the Conversion Agent, (ii) surrender the Security to the Conversion Agent,
(iii) furnish appropriate endorsements and transfer documents if required by the
Registrar or Conversion Agent, (iv) pay all transfer or similar taxes if
required pursuant to Section 10.04 and (v) pay funds equal to interest payable
in on the next Interest Payment Date required by Section 10.02(c). If a Holder
holds a beneficial interest in a Global Security, to convert such Security, the
Holder must comply with clauses (iv) and (v) above and the Depositary’s
procedures for converting a beneficial interest in a Global Security.

(b) Each conversion shall be deemed to have been effected as to any Securities
surrendered for conversion at the Close of Business on the applicable Conversion
Date (in the case of Physical Settlement) or the last Trading Day of the
relevant Observation Period (in the case of Cash Settlement or Combination
Settlement), and the Person in whose name the Ordinary Shares shall be issuable
upon such conversion shall become the holder of record of such shares as of the
Close of Business on such Conversion Date (in the case of Physical Settlement)
or the last Trading Day of the relevant Observation Period (in the case of Cash
Settlement or Combination Settlement). Prior to such time, a Holder receiving
Ordinary Shares upon conversion shall not be entitled to any rights relating to
such Ordinary Shares, including, among

 

47



--------------------------------------------------------------------------------

other things, the right to vote and receive dividends and notices of shareholder
meetings. On and after the Close of Business on the Conversion Date (in the case
of Physical Settlement) or the last Trading Day of the relevant Observation
Period (in the case of Cash Settlement or Combination Settlement), in each case,
with respect to a conversion of a Security pursuant hereto, all rights of the
Holder of such Security shall terminate, other than the right to receive the
consideration deliverable or payable upon conversion of such Security as
provided herein and accrued but unpaid interest, if any, on such Security as
provided herein.

(c) Except as provided in the Securities or in this Article 10, no payment or
adjustment will be made for accrued interest on a converted Security, and
accrued interest, if any, will be deemed to be paid by the consideration paid to
the Holder upon conversion. Such accrued interest, if any, shall be deemed to be
paid in full rather than cancelled, extinguished or forfeited. The Company’s
settlement of the full Conversion Obligation shall be deemed to satisfy in full
its obligation to pay the principal amount of the Security and accrued and
unpaid interest, if any, to, but not including, the relevant Conversion Date.
Upon a conversion of Securities into a combination of cash and Ordinary Shares,
accrued and unpaid interest will be deemed to be paid first out of the cash paid
upon such conversion. If any Holder surrenders a Security for conversion after
the Close of Business on the Record Date for the payment of an installment of
interest but prior to the Open of Business on the next Interest Payment Date,
then, notwithstanding such conversion, the full amount of interest payable with
respect to such Security on such Interest Payment Date shall be paid on such
Interest Payment Date to the Holder of record of such Security at the Close of
Business on such Record Date; provided, however, that such Security, when
surrendered for conversion, must be accompanied by payment in cash to the
Conversion Agent on behalf of the Company of an amount equal to the full amount
of interest payable on such Interest Payment Date on the Security so converted;
provided further, however, that such payment to the Conversion Agent described
in the immediately preceding proviso in respect of a Security surrendered for
conversion shall not be required with respect to a Security that (i) is
surrendered for conversion after the Close of Business on the Record Date
immediately preceding the Maturity Date, (ii) is surrendered for conversion
after the Close of Business on a Record Date for the payment of an installment
of interest and on or prior to the Open of Business on the related Interest
Payment Date, where, pursuant to Section 3.01, the Company has specified, with
respect to a Fundamental Change, a Fundamental Change Repurchase Date that is
after such Record Date but on or prior to such Interest Payment Date or
(iii) that is surrendered in connection with Optional Redemption or Tax
Redemption, as applicable, and the Company has specified a Redemption Date that
is after a Record Date and on or prior to the Business Day immediately following
the corresponding Interest Payment Date and the conversion occurs after such
Record Date and on or prior to the Open of Business on such Interest Payment
Date; provided further that, if the Company shall have, prior to the Conversion
Date with respect to a Security, defaulted in a payment of interest on such
Security, then in no event shall the Holder of such Security who surrenders such
Security for conversion be required to pay such defaulted interest or the
interest that shall have accrued on such defaulted interest pursuant to
Section 2.12 or otherwise (it being understood that nothing in this
Section 10.02(c) shall affect the Company’s obligations under Section 2.12).

 

48



--------------------------------------------------------------------------------

(d) If a Holder converts more than one Security at the same time, the Conversion
Obligation with respect to such Securities shall be based on the total principal
amount of all Securities so converted.

(e) The Company shall pay or deliver, as the case may be, the consideration due
in respect of the Conversion Obligation on the later of (i) the third Business
Day immediately following the relevant Conversion Date and (ii) the third
Business Day immediately following the last Trading Day of the relevant
Observation Period, as applicable. If any Ordinary Shares are due to converting
Holders, the Company shall issue or cause to be issued, and deliver or cause to
be delivered to such Holder, or such Holder’s nominee or nominees, certificates
or a book-entry transfer through the Depositary for the full number of Ordinary
Shares to which such Holder shall be entitled in satisfaction of the Company’s
Conversion Obligation.

(f) Upon surrender of a Security that is converted in part, the Trustee shall
authenticate for the Holder a new Security equal in principal amount to the
unconverted portion of the Security surrendered.

(g) If the last day on which a Security may be converted is not a Business Day,
the Security may be surrendered to that Conversion Agent on the next succeeding
day that is a Business Day.

Section 10.03 Cash in Lieu of Fractional Shares. The Company will not issue a
fractional Ordinary Share upon conversion of a Security. Instead, the Company
shall pay cash in lieu of fractional shares based on the Daily VWAP on the
relevant Conversion Date (in the case of Physical Settlement) or based on the
Daily VWAP on the last Trading Day of the relevant Observation Period (in the
case of Combination Settlement). If more than one Security shall be surrendered
for conversion at one time by the same Holder, the number of full shares that
shall be issuable upon conversion thereof shall be computed on the basis of the
aggregate Daily Settlement Amounts for the relevant Observation Period (in the
case of Combination Settlement) or the aggregate principal amount of the
Securities, or specified portions thereof to the extent permitted hereby (in the
case of Physical Settlement) so surrendered, and any fractional shares remaining
after such computation shall be paid in cash.

Section 10.04 Taxes on Conversion. If a Holder converts its Security, the
Company shall pay any documentary, stamp or similar issue or transfer tax or
duty due on the issue, if any, of Ordinary Shares upon the conversion. However,
such Holder shall pay any such tax or duty that is due because such shares are
issued in a name other than such Holder’s name. The Conversion Agent may refuse
to deliver a certificate representing the Ordinary Shares to be issued in a name
other than such Holder’s name until the Conversion Agent receives a sum
sufficient to pay any tax or duty which will be due because such shares are to
be issued in a name other than such Holder’s name.

Section 10.05 Company to Provide Ordinary Shares. The Company shall at all times
keep available, free from any other pre-emptive rights or similar rights, out of
its share issue mandate, or Ordinary Shares held in its treasury, enough
Ordinary Shares to permit the conversion, in accordance herewith, of all of the
Securities (assuming, for such purposes, that at the time of computation of such
number of shares, all such Securities would be converted by a single Holder).
Any Ordinary Shares due upon conversion of a Global Security shall be delivered
by the Company in accordance with the Depositary’s customary practices.

 

49



--------------------------------------------------------------------------------

All Ordinary Shares issued upon conversion of the Securities shall be validly
issued, fully paid and non-assessable and shall be free of preemptive or similar
rights and free of any lien or adverse claim that arises from the action or
inaction of the Company.

The Company shall comply with all securities laws regulating the offer and
delivery of any Ordinary Shares upon conversion of Securities and shall list
such shares on each national securities exchange or automated quotation system
on which the Ordinary Shares are listed on the applicable Conversion Date.

Section 10.06 Adjustment of Conversion Rate. The Conversion Rate shall be
subject to adjustment from time to time, without duplication, upon the
occurrence of any of the following events:

(a) If the Company issues Ordinary Shares as a dividend or distribution on all
Ordinary Shares, or if the Company effects a share split or share combination,
the Conversion Rate shall be adjusted based on the following formula:

 

LOGO [g722887g96o64.jpg]

 

where,       CR0    =    the Conversion Rate in effect immediately prior to the
Open of Business on the Ex Date of such dividend or distribution, or immediately
prior to the Open of Business on the effective date of such share split or share
combination, as the case may be; CR’    =    the Conversion Rate in effect
immediately after the Open of Business on the Ex Date for such dividend or
distribution, or immediately after the Open of Business on the effective date of
such share split or share combination, as the case may be; OS0    =    the
number of Ordinary Shares outstanding immediately prior to the Open of Business
on the Ex Date for such dividend or distribution, or immediately prior to the
Open of Business on the effective date of such share split or share combination,
as the case may be; and OS’    =    the number of Ordinary Shares outstanding
immediately after such dividend or distribution, or such share split or share
combination, as the case may be.

Any adjustment made under this Section 10.06(a) shall become effective
immediately after the Open of Business on the Ex Date for such dividend or
distribution, or immediately after the Open of Business on the effective date
for such share split or share combination, as the case

 

50



--------------------------------------------------------------------------------

may be. If any dividend or distribution of the type described in this
Section 10.06(a) is declared but not so paid or made, then the Conversion Rate
shall be immediately readjusted, effective as of the date the Board of Directors
determines not to pay such dividend or distribution, to the Conversion Rate that
would then be in effect if such dividend or distribution had not been declared.

(b) If the Company distributes to all or substantially all holders of the
Ordinary Shares any rights, options or warrants entitling them, for a period
expiring not more than sixty (60) days immediately following the date of such
distribution, to purchase or subscribe for Ordinary Shares, at a price per share
less than the average of the Closing Sale Prices of the Ordinary Shares over the
ten (10) consecutive Trading Day period ending on the Trading Day immediately
preceding the date of announcement for such distribution, the Conversion Rate
shall be increased based on the following formula:

 

LOGO [g722887g51z58.jpg]

 

where,       CR0    =    the Conversion Rate in effect immediately prior to the
Open of Business on the Ex Date for such distribution; CR’    =    the
Conversion Rate in effect immediately after the Open of Business on such Ex
Date; OS0    =    the number of Ordinary Shares outstanding immediately prior to
the Open of Business on such Ex Date; X    =    the total number of Ordinary
Shares issuable pursuant to such rights, options or warrants; and Y    =    the
number of Ordinary Shares equal to the aggregate price payable to exercise such
rights, options or warrants, divided by the average of the Closing Sale Prices
of the Ordinary Shares over the ten (10) consecutive Trading Day period ending
on the Trading Day immediately preceding the date of announcement for such
distribution.

Any increase made under this Section 10.06(b) shall be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the Open of Business on the Ex Date for such
distribution. To the extent that Ordinary Shares are not delivered after
expiration of such rights, options or warrants, the Conversion Rate shall be
readjusted, effective as of the date of such expiration, to the Conversion Rate
that would then be in effect had the increase with respect to the distribution
of such rights, options or warrants been made on the basis of delivery of only
the number of Ordinary Shares actually delivered. If such rights, options or
warrants are not so distributed, the Conversion Rate shall be decreased,
effective as of the date the Board of Directors determines not to make such
distribution, to the Conversion Rate that would then be in effect if such Ex
Date for such distribution had not occurred.

 

51



--------------------------------------------------------------------------------

In determining whether any rights, options or warrants entitle the holders to
subscribe for or purchase Ordinary Shares at less than such average of the
Closing Sale Prices for the ten (10) consecutive Trading Day period ending on
the Trading Day immediately preceding the date of announcement for such
distribution, and in determining the aggregate offering price of such Ordinary
Shares, there shall be taken into account any consideration received by the
Company for such rights, options or warrants and any amount payable on exercise
or conversion thereof, the value of such consideration, if other than cash, to
be determined by the Board of Directors. Except in the case of a readjustment of
the Conversion Rate pursuant to the immediately preceding paragraph, the
Conversion Rate shall not be decreased pursuant to this Section 10.06(b).

(c) If the Company distributes shares of its Capital Stock, evidences of its
indebtedness or other of its assets, securities or property or rights, options
or warrants to acquire its Capital Stock or other securities, to all or
substantially all holders of Ordinary Shares, but excluding (i) dividends or
distributions as to which an adjustment was effected pursuant to
Section 10.06(a) or Section 10.06(b), (ii) dividends or distributions paid
exclusively in cash as to which an adjustment was effected pursuant to
Section 10.06(d), and (iii) Spin-Offs to which the provisions set forth in the
latter portion of this Section 10.06(c) shall apply (any of such shares of
Capital Stock, indebtedness or other assets, securities or property or rights,
options or warrants to acquire its Capital Stock or other securities, the
“Distributed Property”), then, in each such case the Conversion Rate shall be
increased based on the following formula:

 

LOGO [g722887g36o98.jpg]

 

where,       CR0    =    the Conversion Rate in effect immediately prior to the
Open of Business on the Ex Date for such distribution; CR’    =    the
Conversion Rate in effect immediately after the Open of Business on the Ex Date
for such distribution; SP0    =    the average of the Closing Sale Prices of the
Ordinary Shares over the ten (10) consecutive Trading Day period ending on the
Trading Day immediately preceding the Ex Date for such distribution; and FMV   
=    the fair market value (as determined by the Board of Directors) of the
Distributed Property distributable with respect to each outstanding share of
Ordinary Shares as of the Open of Business on the Ex Date for such distribution.

If the Board of Directors determines “FMV” for purposes of this Section 10.06(c)
by reference to the actual or when issued trading market for any securities, it
must in doing so

 

52



--------------------------------------------------------------------------------

consider the prices in such market over the same period used in computing the
Closing Sale Prices of the Ordinary Shares over the ten (10) consecutive Trading
Day period ending on the Trading Day immediately preceding the Ex Date for such
distribution.

Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than the “SP0” (as defined above), in lieu of the foregoing increase,
provision shall be made for each Holder of a Security to receive, for each
$1,000 principal amount of Securities it holds, at the same time and upon the
same terms as the holders of the Ordinary Shares, the amount and kind of
Distributed Property that such Holder would have received if such Holder had
owned a number of Ordinary Shares equal to the Conversion Rate in effect on the
Ex Date for such distribution.

Any increase made under the portion of this Section 10.06(c) above shall become
effective immediately after the Open of Business on the Ex Date for such
distribution. If such distribution is not so paid or made, the Conversion Rate
shall be decreased, effective as of the date the Board of Directors determines
not to make such distribution, to the Conversion Rate that would then be in
effect if such dividend or distribution had not been declared.

With respect to an adjustment pursuant to this Section 10.06(c) where there has
been a payment of a dividend or other distribution on the Ordinary Shares of
Capital Stock of any class or series, or similar equity interests, of or
relating to a Subsidiary or other business unit of the Company, where such
Capital Stock or similar equity interest is listed or quoted (or will be listed
or quoted upon consummation of the transaction) on a U.S. national securities
exchange (a “Spin-Off”), the Conversion Rate shall be increased based on the
following formula:

 

LOGO [g722887g41x19.jpg]

 

where,       CR0    =    the Conversion Rate in effect immediately prior to the
Close of Business on the last Trading Day of the Valuation Period; CR’    =   
the Conversion Rate in effect immediately after the Close of Business on the
last Trading Day of the Valuation Period; FMV0    =    the average of the
Closing Sale Prices of the Capital Stock or similar equity interest distributed
to holders of the Ordinary Shares applicable to one Ordinary Share over the ten
(10) consecutive Trading Days immediately following, and including, the Ex Date
for a Spin-Off (the “Valuation Period”); and MP0    =    the average of the
Closing Sale Prices of the Ordinary Shares over the Valuation Period.

The increase to the Conversion Rate under the preceding paragraph shall be given
effect immediately after the Close of Business on the last Trading Day of the
Valuation Period;

 

53



--------------------------------------------------------------------------------

provided that, for purposes of determining the Conversion Rate, in respect of
any conversion during the Valuation Period, the reference within the portion of
this Section 10.06(c) related to Spin-Offs to ten (10) consecutive Trading Days
shall be deemed replaced with such lesser number of consecutive Trading Days as
have elapsed between the Ex Date for such Spin-Off and the relevant Conversion
Date, except that if such Conversion Date occurs on or after the Ex Date for the
Spin-Off and on or prior to the record date for the Spin-Off and the converting
Holder would be treated as the record holder of Ordinary Shares as of the
related Conversion Date (if the Company elects to satisfy the related Conversion
Obligation by Physical Settlement) or the last Trading Day of the relevant
Observation Period (if the Company elects to satisfy the related Conversion
Obligation by Combination Settlement), as the case may be, based on an adjusted
Conversion Rate for such Ex Date, then, notwithstanding the foregoing Conversion
Rate adjustment provisions, the Conversion Rate adjustment for such Ex Date will
not be made for such converting Holder and such Holder shall be treated as if
such Holder were the record owner of the Ordinary Shares on an un-adjusted basis
and participate in the Spin-Off.

Subject in all respects to Section 10.13, rights, options or warrants
distributed by the Company to all holders of its Ordinary Shares entitling the
holders thereof to subscribe for or purchase shares of the Company’s Capital
Stock, including Ordinary Shares (either initially or under certain
circumstances), which rights, options or warrants, until the occurrence of a
specified event or events (“Trigger Event”): (i) are deemed to be transferred
with such Ordinary Shares; (ii) are not exercisable; and (iii) are also issued
in respect of future issuances of the Ordinary Shares, shall be deemed not to
have been distributed for purposes of this Section 10.06(c) (and no adjustment
to the Conversion Rate under this Section 10.06(c) will be required) until the
occurrence of the earliest Trigger Event, whereupon such rights, options or
warrants shall be deemed to have been distributed and an appropriate adjustment
(if any is required) to the Conversion Rate shall be made under this
Section 10.06(c). If any such right, option or warrant, including any such
existing rights, options or warrants distributed prior to the date of this
Indenture, are subject to events, upon the occurrence of which such rights,
options or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and Ex
Date with respect to new rights, options or warrants with such rights (and a
termination or expiration of the existing rights, options or warrants without
exercise by any of the holders thereof). In addition, in the event of any
distribution (or deemed distribution) of rights, options or warrants, or any
Trigger Event or other event (of the type described in the preceding sentence)
with respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the Conversion Rate under this
Section 10.06(c) was made, (1) in the case of any such rights, options or
warrants that shall all have been redeemed or repurchased without exercise by
any holders thereof, the Conversion Rate shall be readjusted upon such final
redemption or repurchase to give effect to such distribution or Trigger Event,
as the case may be, as though it were a cash distribution, equal to the per
share redemption or repurchase price received by a holder or holders of Ordinary
Shares with respect to such rights, options or warrants (assuming such holder
had retained such rights, options or warrants), made to all holders of Ordinary
Shares as of the date of such redemption or repurchase, and (2) in the case of
such rights, options or warrants that shall have expired or been terminated
without exercise by any holders thereof, the Conversion Rate shall be readjusted
as if such rights, options or warrants had not been issued.

 

54



--------------------------------------------------------------------------------

For purposes of Section 10.06(a), Section 10.06(b) and this Section 10.06(c),
any dividend or distribution to which this Section 10.06(c) is applicable that
also includes one or both of:

(A) a dividend or distribution of Ordinary Shares to which Section 10.06(a) is
applicable (the “Clause A Distribution”); or

(B) a dividend or distribution of rights, options or warrants to which
Section 10.06(b) is applicable (the “Clause B Distribution”),

then (1) such dividend or distribution, other than the Clause A Distribution and
Clause B Distribution, shall be deemed to be a dividend or distribution to which
this Section 10.06(c) is applicable (the “Clause C Distribution”) and any
Conversion Rate adjustment required by this Section 10.06(c) with respect to
such Clause C Distribution shall then be made and (2) the Clause A Distribution
and Clause B Distribution shall be deemed to immediately follow the Clause C
Distribution and any Conversion Rate adjustment required by Section 10.06(a) and
Section 10.06(b) with respect thereto shall then be made, except that, if
determined by the Board of Directors, the Ex Date of the Clause A Distribution
and the Clause B Distribution shall be deemed to be the Ex Date of the Clause C
Distribution and any Ordinary Shares included in the Clause A Distribution or
Clause B Distribution shall be deemed not to be “outstanding immediately prior
to the Close of Business on the Ex Date for such dividend or distribution, or
immediately after the Open of Business on the effective date of such share split
or share combination, as the case may be” within the meaning of Section 10.06(a)
or “outstanding immediately prior to the Close of Business on the Ex Date for
such distribution” within the meaning of Section 10.06(b).

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of either the fourth or seventh paragraph of this Section 10.06(c), the
Conversion Rate shall not be decreased pursuant to this Section 10.06(c).

(d) If any cash dividend or distribution is made to all or substantially all
holders of the Ordinary Shares (other than a regular, quarterly cash dividend
that does not exceed $0.27 per share, which is referred to as the “dividend
threshold,” and which is subject to adjustment as described below), the
Conversion Rate shall be increased based on the following formula:

 

LOGO [g722887g78j84.jpg]

 

where,       CR0    =    the Conversion Rate in effect immediately prior to the
Open of Business on the Ex Date for such dividend or distribution; CR’    =   
the Conversion Rate in effect immediately after the Open of Business on the Ex
Date for such dividend or distribution;

 

55



--------------------------------------------------------------------------------

SP0    =    the average of the Closing Sale Prices of the Ordinary Shares over
the ten (10) consecutive Trading Day period immediately preceding the Ex Date
for such dividend or distribution; T    =    the dividend threshold; provided,
that if the dividend or distribution is not a regular cash dividend, then the
dividend threshold will be deemed to be zero; and C    =    the amount in cash
per Ordinary Share the Company distributes to holders of its Ordinary Shares.

The dividend threshold is subject to adjustment in a manner inversely
proportional to, and at the same time as, adjustments to the Conversion Rate;
provided, that no adjustment will be made to the dividend threshold for any
adjustment to the Conversion Rate pursuant to this clause (d). Such increase
shall become effective immediately after the Close of Business on the Ex Date
for such dividend or distribution.

Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, provision
shall be made for each Holder of a Security to receive, for each $1,000
principal amount of Securities it holds, at the same time and upon the same
terms as holders of the Ordinary Shares, the amount of cash such Holder would
have received as if such Holder owned a number of Ordinary Shares equal to the
Conversion Rate on the Ex Date for such cash dividend or distribution. If such
dividend or distribution is not so paid, the Conversion Rate shall be decreased,
effective as of the date the Board of Directors determines not to pay such
dividend or distribution, to the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of the immediately preceding paragraph, the Conversion Rate shall not
be decreased pursuant to this Section 10.06(d).

(e) If the Company or any of its Subsidiaries makes a payment in respect of a
tender offer or exchange offer for the Ordinary Shares, if the cash and value of
any other consideration included in the payment per Ordinary Share exceeds the
average of the Closing Sale Prices of the Ordinary Shares over the ten
(10) consecutive Trading Day period commencing on, and including, the Trading
Day next succeeding the last date on which tenders or exchanges may be made
pursuant to such tender or exchange offer, the Conversion Rate shall be
increased based on the following formula:

 

LOGO [g722887g91r53.jpg]

 

where,       CR0    =    the Conversion Rate in effect immediately prior to the
Close of Business on the last Trading Day of the ten (10) consecutive Trading
Day period commencing on, and including, the Trading Day next succeeding the
date such tender or exchange offer expires;

 

56



--------------------------------------------------------------------------------

CR’    =    the Conversion Rate in effect immediately after the Close of
Business on the last Trading Day of the ten (10) consecutive Trading Day period
commencing on, and including, the Trading Day next succeeding the date such
tender or exchange offer expires; AC    =    the aggregate value of all cash and
any other consideration (as determined by the Board of Directors) paid or
payable for Ordinary Shares purchased in such tender or exchange offer; OS0    =
   the number of Ordinary Shares outstanding immediately prior to the date such
tender or exchange offer expires (prior to giving effect to such tender offer or
exchange offer); OS’    =    the number of Ordinary Shares outstanding
immediately after the date such tender or exchange offer expires (after giving
effect to such tender offer or exchange offer); and SP’    =    the average of
the Closing Sale Prices of the Ordinary Shares over the ten (10) consecutive
Trading Day period commencing on, and including, the Trading Day next succeeding
the date such tender or exchange offer expires.

The increase to the Conversion Rate under this Section 10.06(c) shall occur at
the Close of Business on the tenth (10th) Trading Day immediately following, and
including, the Trading Date next succeeding the date such tender or exchange
offer expires; provided that, for purposes of determining the Conversion Rate,
in respect of any conversion during the ten (10) Trading Days immediately
following, but excluding, the date that any such tender or exchange offer
expires, references in this Section 10.06(e) to ten (10) consecutive Trading
Days shall be deemed to be replaced with such lesser number of consecutive
Trading Days as have elapsed between the date such tender or exchange offer
expires and the relevant Conversion Date. If the Company or one of its
Subsidiaries is obligated to purchase the Ordinary Shares pursuant to any such
tender or exchange offer but the Company or such Subsidiary is permanently
prevented by applicable law from effecting any such purchase or all such
purchases are rescinded, the Conversion Rate shall be immediately decreased to
the Conversion Rate that would be in effect if such tender or exchange offer had
not been made.

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of the immediately preceding paragraph, the Conversion Rate shall not
be decreased pursuant to this Section 10.06(e).

(f) In addition to the foregoing adjustments in subsections (a), (b), (c),
(d) and (e) above, and to the extent permitted by applicable law and any
applicable securities exchange rules, the Company may, from time to time and to
the extent permitted by law, increase the Conversion Rate by any amount for a
period of at least twenty (20) Business Days or any longer period as may be
permitted or required by law, if the Board of Directors has made a
determination, which determination shall be conclusive, that such increase would
be in the best interests of the Company. Such Conversion Rate increase shall be
irrevocable during such period. The Company shall give notice to the Trustee and
cause notice of such increase to be mailed to each Holder of Securities at such
Holder’s address as the same appears on the registry books of the Registrar, at
least fifteen (15) days prior to the date on which such increase commences.

 

57



--------------------------------------------------------------------------------

(g) All calculations under this Article 10 shall be made to the nearest cent or
to the nearest 1/10,000th of a share, as the case may be. Adjustments to the
Conversion Rate will be calculated to the nearest 1/10,000th.

(h) Notwithstanding any of the foregoing, the Company will not initiate any
transaction set forth in this Section 10.06 unless such transaction is in
compliance with applicable law and the applicable rules of the principal
securities exchange on which the Ordinary Shares are then listed.

(i) Notwithstanding this Section 10.06 or any other provision of this Indenture
or the Securities if a Conversion Rate adjustment becomes effective on any Ex
Date, and a Holder that has converted its Securities on or after such Ex Date
and on or prior to the related record date would be treated as the record holder
of the Ordinary Shares as of the related Conversion Date as described under
Section 10.02(b) based on an adjusted Conversion Rate for such Ex Date, then,
notwithstanding the Conversion Rate adjustment provisions in this Section 10.06,
the Conversion Rate adjustment relating to such Ex Date shall not be made for
such converting Holder. Instead, such Holder shall be treated as if such Holder
were the record owner of the Ordinary Shares on an unadjusted basis and
participate in the related dividend, distribution or other event giving rise to
such adjustment.

(j) Notwithstanding this Section 10.06 or any other provision of this Indenture
or the Securities, if a Holder converts a Security, Combination Settlement is
applicable to such Security and the Daily Settlement Amount for any Trading Day
during the Observation Period applicable to such Security (x) is calculated
based on a Conversion Rate adjusted on account of any event described in clauses
(a), (b), (c), (d) and (e) of this Section 10.06 and (y) includes any Ordinary
Shares that entitle their holder to participate in such event, then,
notwithstanding the Conversion Rate adjustment provisions in this Section 10.06,
the Conversion Rate adjustment relating to such event will not be made for such
converting Holder for such Trading Day. Instead, such Holder will be treated as
if such Holder were the record owner of the Ordinary Shares on an unadjusted
basis and participate in the related dividend, distribution or other event
giving rise to such adjustment.

(k) For purposes of this Section 10.06, “effective date” means the first date on
which the Ordinary Shares trade on the applicable exchange or in the applicable
market, regular way, reflecting the relevant share split or share combination,
as applicable.

Section 10.07 No Adjustment. The Conversion Rate shall not be adjusted for any
transaction or event other than for any transaction or event described in this
Article 10. Without limiting the foregoing, the Conversion Rate shall not be
adjusted:

(i) upon the issuance of any Ordinary Shares pursuant to any present or future
plan providing for the reinvestment of dividends or interest payable on the
Company’s securities;

 

58



--------------------------------------------------------------------------------

(ii) upon the issuance of any Ordinary Shares, restricted stock or restricted
stock units, non-qualified stock options, incentive stock options or any other
options or rights (including stock appreciation rights) to purchase Ordinary
Shares pursuant to any present or future employee, director or consultant
benefit plan or program of, or assumed by, the Company or any of its
Subsidiaries;

(iii) upon the issuance of any Ordinary Shares pursuant to any option, warrant,
right or exercisable, exchangeable or convertible security not described in
clause (ii) above and outstanding as of the date the Securities were first
issued;

(iv) for accrued and unpaid interest, if any;

(v) upon the repurchase of any Ordinary Shares pursuant to an open-market share
repurchase program or other buy-back transaction that is not a tender offer or
exchange offer of the nature described in Section 10.06(e); or

(vi) for the sale or issuance of new Ordinary Shares or securities convertible
into or exercisable for Ordinary Shares for cash, including at a price per share
less than the fair market value thereof or the Conversion Price or otherwise,
except as described in Section 10.06.

No adjustment in the Conversion Rate pursuant to Section 10.06(a) through
Section 10.06(e) shall be required until cumulative adjustments amount to one
percent (1%) or more of the Conversion Rate as last adjusted (or, if never
adjusted, the initial Conversion Rate); provided, however, that any adjustments
to the Conversion Rate which by reason of this paragraph are not required to be
made shall be carried forward and taken into account (i) in any subsequent
adjustment to the Conversion Rate, (ii) on the occurrence of any Fundamental
Change or Make-Whole Fundamental Change, (iii) upon Optional Redemption,
(iv) upon Tax Redemption, and (v) on each Trading Day of any Observation Period;
provided further that if the Securities have been converted pursuant to
Section 10.01, then, in each case, any adjustments to the Conversion Rate that
have been, and at such time remain, deferred pursuant to this Section 10.07
shall be given effect, and such adjustments, if any, shall no longer be carried
forward and taken into account in any subsequent adjustment to the Conversion
Rate.

No adjustment to the Conversion Rate need be made pursuant to Section 10.06 for
a transaction (other than for share splits or share combinations pursuant to
Section 10.06(a)) if the Company makes provision for each Holder to participate
in the transaction, at the same time and upon the same terms as holders of
Ordinary Shares participate in such transaction, without conversion, as if such
Holder held a number of Ordinary Shares equal to the Conversion Rate in effect
on the Ex Date or effective date, as applicable, of the transaction (without
giving effect to any adjustment pursuant to Section 10.06 on account of such
transaction), multiplied by principal amount (expressed in thousands) of
Securities held by such Holder.

Section 10.08 Other Adjustments. Whenever any provision of this Indenture
requires the computation of an average of the Closing Sale Prices, the Daily
VWAPs, the Daily Conversion Values or the Daily Settlement Amounts over a period
of multiple Trading Days (including an Observation Period and the period for
determining the Applicable Price for purposes of a Make-

 

59



--------------------------------------------------------------------------------

Whole Fundamental Change), the Board of Directors, in its good faith
determination, shall appropriately adjust such average to account for any event
requiring, pursuant hereto, an adjustment to the Conversion Rate where the
effective date, Ex Date or expiration date of such event occurs at any time on
or after the first Trading Day of such period and on or prior to the last
Trading Day of such period.

Section 10.09 Adjustments for Tax Purposes. Except as prohibited by law the
Company may (but is not obligated to) increase the Conversion Rate, in addition
to those required by Section 10.06 hereof, as it determines to be advisable in
order that any stock dividend, subdivision of shares, distribution of rights to
purchase stock or securities or distribution of securities convertible into or
exchangeable for stock made by the Company or to its shareholders will not be
taxable to the recipients thereof or in order to avoid or diminish any such
taxation.

Section 10.10 Notice of Adjustment. Whenever the Conversion Rate is adjusted,
the Company shall promptly mail to Holders at the addresses appearing on the
Registrar’s books a notice of the adjustment and file with the Trustee an
Officers’ Certificate briefly stating the facts requiring the adjustment and the
manner of computing it. The certificate shall be conclusive evidence of the
correctness of such adjustment.

Section 10.11 Effect of Reclassifications, Consolidations, Mergers, Binding
Share Exchanges or Sales on Conversion Privilege. If the Company:

(a) reclassifies the Ordinary Shares (other than a change as a result of a
subdivision or combination of Ordinary Shares to which Section 10.06(a)
applies);

(b) is party to a consolidation, merger or binding share exchange; or

(c) sells, transfers, leases, conveys or otherwise disposes of all or
substantially all of the consolidated property or assets of the Company,

in each case, pursuant to which the Ordinary Shares would be converted into or
exchanged for, or would constitute solely the right to receive, cash, securities
or other property (any such event, a “Merger Event”), each $1,000 principal
amount of converted Securities will, from and after the effective time of such
Merger Event, be convertible into the same kind, type and proportions of
consideration that a holder of a number of Ordinary Shares equal to the
Conversion Rate in effect immediately prior to such Merger Event would have
received in such Merger Event (“Reference Property”) and, prior to or at the
effective time of such Merger Event, the Company or the successor or purchasing
Person, as the case may be, shall execute with the Trustee a supplemental
indenture permitted under Section 9.01(a) providing for such change in the right
to convert the Securities; provided, however, that at and after the effective
time of the Merger Event (A) the Company shall continue to have the right to
determine the form of consideration to be paid or delivered, as the case may be,
upon conversion of Securities in accordance with Section 10.02 and (B) (I) any
amount payable in cash upon conversion of the Securities in accordance with
Section 10.02 shall continue to be payable in cash, (II) any Ordinary Shares
that the Company would have been required to deliver upon conversion of the
Securities in accordance with Section 10.02 shall instead be deliverable in the
amount and type of Reference Property that a holder of that number of Ordinary
Shares would have received in such Merger Event and (III) the Daily VWAP shall
be calculated based on the value of a unit of Reference Property.

 

60



--------------------------------------------------------------------------------

If the Merger Event causes the Ordinary Shares to be converted into, or
exchanged for, the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), then (i) the
Reference Property into which the Securities will be convertible shall be deemed
to be the weighted average of the types and amounts of consideration received by
the holders of Ordinary Shares that affirmatively make such an election and
(ii) the unit of Reference Property for purposes of the immediately preceding
paragraph shall refer to the consideration referred to in clause
(i) attributable to one Ordinary Share. The Company shall notify Holders, the
Trustee and the Conversion Agent (if other than the Trustee) of such weighted
average as soon as practicable after such determination is made. If the holders
receive only cash in such Merger Event, then for all conversions that occur
after the effective date of such Merger Event (A) the consideration due upon
conversion of each $1,000 principal amount of Securities shall be solely cash in
an amount equal to the Conversion Rate in effect on the Conversion Date (as may
be increased pursuant to Section 10.14), multiplied by the price paid per
Ordinary Share in such Merger Event and (B) the Company shall satisfy its
Conversion Obligation by paying cash to converting Holders on the third Business
Day immediately following the relevant Conversion Date. The Company shall notify
Holders, the Trustee and the Conversion Agent (if other than the Trustee) of
such weighted average as soon as practicable after such determination is made.

The supplemental indenture referred to in the first sentence of this
Section 10.11 shall provide for adjustments to the Conversion Rate that shall be
as nearly equivalent as may be practicable to the adjustments of the Conversion
Rate provided for in this Article 10 and for the delivery of cash by the Company
in lieu of fractional securities or property that would otherwise be deliverable
to holders upon Conversion as part of the Reference Property, with such amount
of cash determined by the Board of Directors in a manner as nearly equivalent as
may be practicable to that used by the Company to determine the Closing Sale
Price of the Ordinary Shares. The provisions of this Section 10.11 shall
similarly apply to successive consolidations, mergers, binding share exchanges,
sales, transfers, leases, conveyances or dispositions.

The Company shall not become a party to any Merger Event unless its terms are
consistent with this Section 10.11.

None of the foregoing provisions shall affect the right of a Holder to convert
its Securities into Ordinary Shares (and cash in lieu of any fractional share)
as set forth in Section 10.01 and Section 10.02 prior to the effective date of
such Merger Event.

In the event the Company shall execute a supplemental indenture pursuant to this
Section 10.11, the Company shall promptly file with the Trustee an Officers’
Certificate briefly stating the reasons therefor, the kind or amount of
Reference Property receivable by Holders of the Securities upon the conversion
of their Securities after any such Merger Event and any adjustment to be made
with respect thereto.

Section 10.12 Trustee’s Disclaimer. The Trustee and any other Conversion Agent
shall have no duty to determine the Conversion Rate (or any adjustment thereto)
or whether any facts

 

61



--------------------------------------------------------------------------------

exist that may require that any adjustment under this Article 10 should be made,
how it should be made or what such adjustment should be, but may accept as
conclusive evidence of the correctness of any such adjustment, and shall be
protected in relying upon, the Officers’ Certificate with respect thereto which
the Company is obligated to file with the Trustee pursuant to Section 10.10
hereof. Neither the Trustee nor any other Conversion Agent makes any
representation as to the validity or value of any securities or assets issued
upon conversion of Securities, and neither the Trustee nor any other Conversion
Agent shall be responsible for the failure by the Company to comply with any
provisions of this Article 10.

The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
Section 10.10, but may accept as conclusive evidence of the correctness thereof,
and shall be protected in relying upon, the Officers’ Certificate with respect
thereto which the Company is obligated to file with the Trustee pursuant to
Section 10.11 hereof.

Section 10.13 Rights Distributions Pursuant to Shareholders’ Rights Plans. To
the extent that the Company adopts a rights plan (i.e., a poison pill) and such
plan is in effect upon conversion of any Security or a portion thereof, the
Company shall make provision such that each Holder thereof shall receive, in
addition to, and concurrently with the delivery of, the Ordinary Shares due upon
conversion, the rights described in such plan, unless the rights have separated
from the Ordinary Shares before the time of conversion, in which case the
Conversion Rate shall be adjusted at the time of separation as if the Company
distributed to all holders of Ordinary Shares, Distributed Property as described
in Section 10.06(c), subject to readjustment in the event of the expiration,
termination or redemption of such rights.

Section 10.14 Increased Conversion Rate Applicable to Certain Securities
Surrendered in Connection with Make-Whole Fundamental Changes.
(a) Notwithstanding anything herein to the contrary, the Conversion Rate
applicable to each Security that is surrendered for conversion, in accordance
with this Article 10, at any time during the period (the “Make-Whole Conversion
Period”) from, and including, the effective date (the “Effective Date”) of a
Make-Whole Fundamental Change (which Effective Date the Company shall disclose
in the written notice referred to in Section 10.14(e)) (A) to, and including,
the Close of Business on the date that is thirty (30) Business Days after the
later of (i) such Effective Date and (ii) the date the Company mails to Holders
the relevant notice of the Effective Date or (B) if such Make-Whole Fundamental
Change also constitutes a Fundamental Change, to, and including, the Close of
Business on the Fundamental Change Repurchase Date corresponding to such
Fundamental Change, shall be increased to an amount equal to the Conversion Rate
that would, but for this Section 10.14, otherwise apply to such Security
pursuant to this Article 10, plus an amount equal to the Make-Whole Applicable
Increase.

 

62



--------------------------------------------------------------------------------

(b) As used herein, “Make-Whole Applicable Increase” shall mean, with respect to
a Make-Whole Fundamental Change, the amount, set forth in the following table,
which corresponds to the Effective Date and the Applicable Price of such
Make-Whole Fundamental Change:

 

    Applicable Price   Effective Date     $45.75        $48.04        $51.00   
    $53.00        $55.00        $60.00        $65.00        $70.00        $80.00
       $90.00        $100.00        $110.00        $120.00        $130.00   

May 6, 2014

    1.0419        1.0419        1.0419        1.0419        1.0419        1.0419
       1.0288        0.7759        0.4395        0.2441        0.1295       
0.0627        0.0250        0.0063   

August 15, 2015

    1.0419        1.0419        1.0419        1.0419        1.0419        1.0419
       1.0419        0.8077        0.4511        0.2466        0.1285       
0.0608        0.0233        0.0053   

August 15, 2016

    1.0419        1.0419        1.0419        1.0419        1.0419        1.0419
       1.0419        0.8075        0.4386        0.2322        0.1163       
0.0518        0.0176        0.0029   

August 15, 2017

    1.0419        1.0419        1.0419        1.0419        1.0419        1.0419
       1.0419        0.7618        0.3946        0.1974        0.0916       
0.0359        0.0091        0.0000   

August 15, 2018

    1.0419        1.0419        1.0419        1.0419        1.0419        1.0419
       0.9302        0.6496        0.3101        0.1400        0.0555       
0.0157        0.0016        0.0000   

August 15, 2019

    1.0419        1.0419        1.0419        1.0419        1.0419        1.0329
       0.6754        0.4373        0.1752        0.0616        0.0146       
0.0000        0.0000        0.0000   

August 15, 2020

    1.0419        1.0419        1.0419        1.0419        1.0419        0.5945
       0.3317        0.1804        0.0454        0.0052        0.0000       
0.0000        0.0000        0.0000   

August 15, 2021

    1.0419        0.0000        0.0000        0.0000        0.0000        0.0000
       0.0000        0.0000        0.0000        0.0000        0.0000       
0.0000        0.0000        0.0000   

provided, however, that:

(i) if the actual Applicable Price of such Make-Whole Fundamental Change is
between two (2) Applicable Prices listed in the table above under the column
titled “Applicable Price,” or if the actual Effective Date of such Make-Whole
Fundamental Change is between two Effective Dates listed in the table above in
the row immediately below the title “Effective Date,” then the Make-Whole
Applicable Increase for such Make-Whole Fundamental Change shall be determined
by linear interpolation between the Make-Whole Applicable Increases set forth
for such higher and lower Applicable Prices, or for such earlier and later
Effective Dates based on a three hundred and sixty five (365) day year, as
applicable;

(ii) if the actual Applicable Price of such Make-Whole Fundamental Change is
greater than $130.00 per share (subject to adjustment in the same manner as the
Applicable Prices pursuant to Section 10.14(b)(iii)), or if the actual
Applicable Price of such Make-Whole Fundamental Change is less than $45.75 per
share (subject to adjustment in the same manner as the Applicable Prices
pursuant to Section 10.14(b)(iii)), then the Make-Whole Applicable Increase
shall be equal to zero (0);

(iii) if an event occurs that requires, pursuant to this Article 10 (other than
solely pursuant to this Section 10.14), an adjustment to the Conversion Rate,
then, on the date and at the time such adjustment is so required to be made,
each Applicable Price set forth in the table above under the column titled
“Applicable Price” shall be deemed to be adjusted so that such Applicable Price,
at and after such time, shall be equal to the product of (A) such Applicable
Price as in effect immediately before such adjustment to such Applicable Price
and (B) a fraction the numerator of which is the Conversion Rate in effect
immediately before such adjustment to the Conversion Rate and the denominator of
which is the Conversion Rate to be in effect, in accordance with this Article
10, immediately after such adjustment to the Conversion Rate;

(iv) each Make-Whole Applicable Increase amount set forth in the table above
shall be adjusted in the same manner, for the same events and at the same time
as the Conversion Rate is required to be adjusted pursuant to Section 10.06
through Section 10.13; and

 

63



--------------------------------------------------------------------------------

(v) in no event shall the Conversion Rate applicable to any Security be
increased pursuant to this Section 10.14 to the extent, but only to the extent,
such increase shall cause the Conversion Rate applicable to such Security to
exceed 21.8579 shares per $1,000 principal amount (the “Maximum Conversion
Rate”); provided, however, that the Maximum Conversion Rate shall be adjusted at
the same time and in the same manner in which, and for the same events for
which, the Conversion Rate is to be adjusted pursuant to this Article 10.

(c) Subject to Section 10.11, upon surrender of Securities for conversion in
connection with a Make-Whole Fundamental Change, the Company shall, at its
option, satisfy the related Conversion Obligation by Physical Settlement, Cash
Settlement or Combination Settlement in accordance with Section 10.02; provided,
however, that if at the effective time of a Make-Whole Fundamental Change
described in clause (c) of the definition of Change in Control the consideration
for the Ordinary Shares is composed entirely of cash, for any conversion of
Securities following the Effective Date of such Make-Whole Fundamental Change,
the Conversion Obligation shall be calculated based solely on the Applicable
Price for the transaction and shall be deemed to be an amount equal to, per
$1,000 principal amount of converted Securities, the Conversion Rate (including
any Make-Whole Applicable Increase), multiplied by such Applicable Price. In
such event, the Conversion Obligation will be determined and shall be paid to
Holders in cash on the third Business Day following the Conversion Date.

(d) As used herein, “Applicable Price” shall have the following meaning with
respect to a Make-Whole Fundamental Change: (i) if such Make-Whole Fundamental
Change is a transaction or series of transaction described in clause (c) of the
definition of Change in Control and the consideration (excluding cash payments
for fractional shares or pursuant to statutory appraisal rights) for Ordinary
Shares in such Make-Whole Fundamental Change consists solely of cash, then the
“Applicable Price” with respect to such Make-Whole Fundamental Change shall be
equal to the cash amount paid per Ordinary Share in such Make-Whole Fundamental
Change and (ii) in all other circumstances, the “Applicable Price” with respect
to such Make-Whole Fundamental Change shall be equal to the average of the
Closing Sale Prices per Ordinary Share for the five (5) consecutive Trading Days
immediately preceding, but excluding, the Effective Date of such Make-Whole
Fundamental Change, which average shall be appropriately adjusted by the Board
of Directors, in its good faith determination, to account for any adjustment,
pursuant hereto, to the Conversion Rate that shall become effective, or any
event requiring, pursuant hereto, an adjustment to the Conversion Rate where the
Ex Date of such event occurs, at any time during such five (5) consecutive
Trading Days.

(e) The Company shall mail to each Holder, in accordance with Section 15.01,
written notice of the Effective Date of the Make-Whole Fundamental Change within
ten (10) days of such Effective Date. Each such notice shall also state that, in
connection with such Make-Whole Fundamental Change, the Company shall increase,
in accordance herewith, the Conversion Rate applicable to Securities entitled as
provided herein to such increase (along with a description of how such increase
shall be calculated and the time periods during which Securities must be
surrendered in order to be entitled to such increase, including, without
limitation, the last day of the Make-Whole Conversion Period).

 

64



--------------------------------------------------------------------------------

(f) For avoidance of doubt, the provisions of this Section 10.14 shall not
affect or diminish the Company’s obligations, if any, pursuant to Article 3 with
respect to a Make-Whole Fundamental Change that also constitutes a Fundamental
Change.

(g) Nothing in this Section 10.14 shall prevent an adjustment to the Conversion
Rate pursuant to Section 10.06 in respect of a Make-Whole Fundamental Change.

ARTICLE 11

CONCERNING THE HOLDERS

Section 11.01 Action by Holders. Whenever in this Indenture it is provided that
the Holders of a specified percentage in aggregate principal amount of the
Securities may take any action (including the making of any demand or request,
the giving of any notice, consent or waiver or the taking of any other action),
the fact that at the time of taking any such action, the Holders of such
specified percentage have joined therein may be evidenced (i) by any instrument
or any number of instruments of similar tenor executed by Holders in person or
by agent or proxy appointed in writing, (ii) by the record of the Holders voting
in favor thereof at any meeting of Holders duly called and held in accordance
with the provisions of Article 12 or (iii) by a combination of such instrument
or instruments and any such record of such a meeting of Holders. Whenever the
Company or the Trustee solicits the taking of any action by the Holders of the
Securities, the Company or the Trustee may fix, but shall not be required to, in
advance of such solicitation, a date as the record date for determining Holders
entitled to take such action. The record date if one is selected shall be not
more than fifteen (15) days prior to the date of commencement of solicitation of
such action.

Section 11.02 Proof of Execution by Holders. Subject to the provisions of
Section 7.01, Section 7.02 and Section 12.05, proof of the execution of any
instrument by a Holder or its agent or proxy shall be sufficient if made in
accordance with such reasonable rules and regulations as may be prescribed by
the Trustee or in such manner as shall be satisfactory to the Trustee. The
holding of Securities shall be proved by the security register of the Registrar
or by a certificate of the Registrar. The record of any Holders’ meeting shall
be proved in the manner provided in Section 12.06.

Section 11.03 Persons Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Registrar
may deem the Person in whose name a Security shall be registered upon the
security register of the Registrar to be, and may treat it as, the absolute
owner of such Security (whether or not such Security shall be overdue and
notwithstanding any notation of ownership or other writing thereon made by any
Person other than the Company or any Registrar) for the purpose of receiving
payment of or on account of the principal of and (subject to Section 2.12 and
Section 4.01) accrued and unpaid interest on such Security, or the Fundamental
Change Repurchase Price, if applicable, and the Redemption Price, if applicable,
for conversion of such Security and for all other purposes; and neither the
Company nor the Trustee nor any authenticating agent nor any Paying Agent nor
any Conversion Agent nor any Registrar shall be affected by any notice to the
contrary. All such payments so made to any Holder for the time being, or upon
its order, shall be valid, and, to the extent of the sum or sums so paid,
effectual to satisfy and discharge the liability for monies payable upon any
such Security. Notwithstanding anything to the contrary in this Indenture or

 

65



--------------------------------------------------------------------------------

the Securities following an Event of Default, any Holder of a beneficial
interest in a Global Security may directly enforce against the Company, without
the consent, solicitation, proxy, authorization or any other action of the
Depositary or any other Person, such Holder’s right to exchange such beneficial
interest for a Physical Security in accordance with the provisions of this
Indenture.

ARTICLE 12

HOLDERS’ MEETINGS

Section 12.01 Purpose of Meetings. A meeting of Holders may be called at any
time and from time to time pursuant to the provisions of this Article 12 for any
of the following purposes:

(a) to give any notice to the Company or to the Trustee or to give any
directions to the Trustee permitted under this Indenture, or to consent to the
waiving of any Default or Event of Default hereunder and its consequences, or to
take any other action authorized to be taken by Holders pursuant to any of the
provisions of Article 6;

(b) to remove the Trustee and nominate a successor trustee pursuant to the
provisions of Article 7;

(c) to consent to the execution of an indenture or indentures supplemental
hereto pursuant to the provisions of Section 9.02; or

(d) to take any other action authorized to be taken by or on behalf of the
Holders of any specified aggregate principal amount of the Securities under any
other provision of this Indenture or under applicable law.

Section 12.02 Call of Meetings by Trustee. The Trustee may at any time call a
meeting of Holders to take any action specified in Section 12.01, to be held at
such time and at such place as the Trustee shall determine. Notice of every
meeting of the Holders, setting forth the time and the place of such meeting and
in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 11.01, shall be mailed to
Holders of such Securities at their addresses as they shall appear on the
security register of the Registrar. Such notice shall also be mailed to the
Company. Such notices shall be mailed not less than twenty (20) nor more than
ninety (90) days prior to the date fixed for the meeting.

Any meeting of Holders shall be valid without notice if the Holders of all
Securities then outstanding are present in person or by proxy or if notice is
waived before or after the meeting by the Holders of all Securities outstanding,
and if the Company and the Trustee are either present by duly authorized
representatives or have, before or after the meeting, waived notice.

Section 12.03 Call of Meetings by Company or Holders. In case at any time the
Company, pursuant to a Board Resolution, or the Holders of at least 10% in
aggregate principal amount of the Securities then outstanding, shall have
requested the Trustee to call a meeting of Holders, by written request setting
forth in reasonable detail the action proposed to be taken at the meeting, and
the Trustee shall not have mailed the notice of such meeting within twenty
(20) days after receipt of such request, then the Company or such Holders may
determine the time and the place for such meeting and may call such meeting to
take any action authorized in Section 12.01, by mailing notice thereof as
provided in Section 12.02.

 

66



--------------------------------------------------------------------------------

Section 12.04 Qualifications for Voting. To be entitled to vote at any meeting
of Holders a Person shall (a) be a Holder of one or more Securities on the
record date pertaining to such meeting or (b) be a Person appointed by an
instrument in writing as proxy by a Holder of one or more Securities on the
record date pertaining to such meeting. The only Persons who shall be entitled
to be present or to speak at any meeting of Holders shall be the Persons
entitled to vote at such meeting and their counsel and any representatives of
the Trustee and its counsel and any representatives of the Company and its
counsel.

Section 12.05 Regulations. Notwithstanding any other provision of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Holders, in regard to proof of the holding of
Securities and of the appointment of proxies, and in regard to the appointment
and duties of inspectors of votes, the submission and examination of proxies,
certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall think fit.

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in Section 12.03, in which case the Company or the Holders
calling the meeting, as the case may be, shall in like manner appoint a
temporary chairman. A permanent chairman and a permanent secretary of the
meeting shall be elected by vote of the Holders of a majority in aggregate
principal amount of the Securities represented at the meeting and entitled to
vote at the meeting.

Subject to the provisions of Section 2.09, at any meeting of Holders each Holder
or proxyholder shall be entitled to one vote for each $1,000 principal amount of
Securities held or represented by such Holder or proxyholder, as the case may
be; provided, however, that no vote shall be cast or counted at any meeting in
respect of any Security challenged as not outstanding and ruled by the chairman
of the meeting to be not outstanding. The chairman of the meeting shall have no
right to vote other than by virtue of Securities held by it or instruments in
writing as aforesaid duly designating it as the proxy to vote on behalf of other
Holders. Any meeting of Holders duly called pursuant to the provisions of
Section 12.02 or Section 12.03 may be adjourned from time to time by the Holders
of a majority of the aggregate principal amount of Securities represented at the
meeting, whether or not constituting a quorum, and the meeting may be held as so
adjourned without further notice.

Section 12.06 Voting. The vote upon any resolution submitted to any meeting of
Holders shall be by written ballot on which shall be subscribed the signatures
of the Holders or of their representatives by proxy and the outstanding
principal amount of the Securities held or represented by them. The permanent
chairman of the meeting shall appoint two inspectors of votes who shall count
all votes cast at the meeting for or against any resolution and who shall make
and file with the secretary of the meeting their verified written reports in
duplicate of all votes cast at the meeting. A record in duplicate of the
proceedings of each meeting of Holders shall be prepared by the secretary of the
meeting and there shall be attached to said record the original reports of the
inspectors of votes on any vote by ballot taken thereat and affidavits by one or
more Persons having knowledge of the facts setting forth a copy of the notice of
the

 

67



--------------------------------------------------------------------------------

meeting and showing that said notice was mailed as provided in Section 12.02.
The record shall show the principal amount of the Securities voting in favor of
or against any resolution. The record shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one of the
duplicates shall be delivered to the Company and the other to the Trustee to be
preserved by the Trustee, the latter to have attached thereto the ballots voted
at the meeting.

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

Section 12.07 No Delay of Rights by Meeting. Nothing contained in this Article
12 shall be deemed or construed to authorize or permit, by reason of any call of
a meeting of Holders or any rights expressly or impliedly conferred hereunder to
make such call, any hindrance or delay in the exercise of any right or rights
conferred upon or reserved to the Trustee or to the Holders under any of the
provisions of this Indenture or of the Securities.

ARTICLE 13

OPTIONAL REDEMPTION

Section 13.01 Right to Redeem. Beginning May 6, 2019, the Company may, at its
option, redeem the Securities, in whole or in part, other than the Securities
that the Company is required to repurchase pursuant to Article 3, if the Closing
Sale Price of the Ordinary Shares for 20 or more Trading Days in the period of
30 consecutive Trading Days ending on the Trading Day immediately prior to the
date on which the Company provides notice of such redemption exceeds 150% of the
applicable Conversion Price in effect on each such Trading Day (such redemption,
an “Optional Redemption”).

(a) If the Company elects to redeem Securities pursuant to an Optional
Redemption, the Redemption Price shall be payable in cash and shall be equal to
100% of the principal amount of Securities being redeemed, together with accrued
and unpaid interest to, but not including, the Redemption Date (or, in the case
of a Default by the Company in the payment of the Redemption Price, the day on
which such Default is no longer continuing); provided further, that if the
Redemption Date occurs after a Record Date and on or prior to the corresponding
Interest Payment Date, the interest payable in respect of such Interest Payment
Date shall be payable to the Holders of record at the Close of Business on the
corresponding Record Date, and the Redemption Price payable to the Holder who
presents the Security for redemption shall be 100% of the principal amount of
such Security.

(b) No Securities may be redeemed by the Company pursuant to an Optional
Redemption if the principal amount of the Securities has been accelerated, and
such acceleration has not been rescinded by the Holders, on or prior to the
Redemption Date.

(c) Except as provided in this Section 13.01 and Section 14.01, the Securities
shall not be redeemable by the Company.

Section 13.02 Selection of Securities to be Redeemed. If less than all the
Securities are to be redeemed pursuant to an Optional Redemption, the Trustee
shall select the Securities to be redeemed (in principal amounts of $1,000 or
integral multiples of $1,000 in excess thereof) by

 

68



--------------------------------------------------------------------------------

lot, or on a pro rata basis or by any other method the Trustee considers
reasonable and, in the case of any Global Securities, in accordance with
applicable procedures of the Depositary (so long as such method is not
prohibited by the rules of The NASDAQ Global Select Market or any stock exchange
on which the Securities are then listed, as applicable); provided however that
no Security with a principal amount of $1,000 or less shall be redeemed in part.
The Trustee shall make the selection within seven days from its receipt of the
Notice of Optional Redemption from the Company delivered pursuant to
Section 13.03 from outstanding Securities not previously called for redemption
or submitted for conversion or repurchase.

Section 13.03 Notice of Optional Redemption. Not more than 60 calendar days but
not less than 30 calendar days prior to a Redemption Date in connection with an
Optional Redemption (the “Optional Redemption Required Notice Period”), the
Company shall mail a written notice of redemption (a “Notice of Optional
Redemption”) by first-class mail, postage prepaid (in the case of Securities
held in book entry form, by electronic transmission), to the Trustee, the Paying
Agent and each Holder of Securities to be redeemed, at their addresses set forth
in the Register; provided however, that the Company shall not deliver any such
notice to any Holder, the Trustee or the Paying Agent at any time when there
exists any Default or an Event of Default.

The Notice of Optional Redemption shall specify the Securities to be redeemed
and shall state:

(i) the Redemption Date;

(ii) the Redemption Price;

(iii) the applicable Conversion Rate, the applicable Conversion Price and the
Settlement Method to be used in respect of any conversion of Securities;

(iv) the name and address of the Paying Agent and Conversion Agent;

(v) that Securities called for redemption may be converted at any time before
the Close of Business on the Business Day immediately preceding the Redemption
Date (or, if the Company fails to pay the Redemption Price, such date on which
the Company pays the Redemption Price), at which time the right of the Holder to
convert such Securities called for redemption will expire;

(vi) that Holders who want to convert Securities must satisfy the requirements
set forth therein and in this Indenture;

(vii) that Securities called for redemption must be surrendered to the Paying
Agent for cancellation to collect the Redemption Price;

(viii) if fewer than all the outstanding Securities are to be redeemed, the
certificate numbers (if such Securities are held other than in global form) and
principal amounts of the particular Securities to be redeemed;

 

69



--------------------------------------------------------------------------------

(ix) that, unless the Company defaults in making payment of such Redemption
Price, interest will cease to accrue on and after the Redemption Date; and

(x) the CUSIP number of the Securities.

At the time that such Notice of Optional Redemption is provided, the Company
will publish a notice containing such information in a newspaper of general
circulation in The City of New York or publish the information on the Company’s
website or through such other public medium as the Company may use at that time.

At the Company’s written request delivered at least five Business Days (unless a
shorter time period shall be acceptable to the Trustee) prior to the date such
Notice of Optional Redemption is to be given, the Trustee shall give the Notice
of Optional Redemption to each Holder of Securities to be redeemed within the
Optional Redemption Required Notice Period in the Company’s name and at the
Company’s expense.

Section 13.04 Effect of Notice of Optional Redemption. Once a Notice of Optional
Redemption is given, Securities called for redemption become due and payable on
the Redemption Date and at the Redemption Price stated in the Notice of Optional
Redemption except for Securities that are converted in accordance with the terms
of this Indenture. Upon surrender to the Paying Agent, such Securities shall be
paid at the Redemption Price stated in the Notice of Optional Redemption.

Section 13.05 Deposit of Redemption Price. If the Paying Agent holds money
sufficient to pay the Redemption Price with respect to any Securities for which
a Notice of Optional Redemption has been given, then, immediately on and after
the Redemption Date, interest on such Securities shall cease to accrue, whether
or not the Securities are delivered to the Paying Agent, and all other rights of
the Holders of such Securities shall terminate, other than the right to receive
the Redemption Price of such Security.

Section 13.06 Securities Redeemed in Part. Upon surrender of a Security that is
redeemed in part pursuant to an Optional Redemption, the Company shall execute
and the Trustee shall authenticate and deliver to the Holder a new Security in
an authorized denomination, which shall be $1,000 or an integral multiple of
$1,000 in excess thereof, equal in principal amount to the unredeemed portion of
the Security surrendered. The Company shall not be required to register the
transfer of or exchange any Securities selected for redemption, in whole or in
part, except the unredeemed portion of any Securities being redeemed in part. If
the Trustee selects a portion of a Holder’s Securities for Optional Redemption
and the Holder converts a portion of such Holder’s Securities, the converted
portion of such Holder’s Securities shall be deemed to be from the portion
selected for redemption, except to the extent of the excess, if any, of such
converted portion over such portion selected for redemption.

ARTICLE 14

REDEMPTION FOR TAX REASONS

Section 14.01 Redemption for Tax Reasons. (a) The Company may, at its option,
offer to redeem the Securities, in whole but not in part, at a Redemption Price
payable in cash and equal to 100% of the principal amount of the Securities,
plus accrued and unpaid interest (including

 

70



--------------------------------------------------------------------------------

Additional Interest and Additional Amounts, if any), to, but excluding, the
Redemption Date, if the Company (including any Surviving Person) has, or on the
next Interest Payment Date or upon conversion would, become obligated to pay to
the Holders Additional Amounts as a result of (i) any change occurring on or
after the Issue Date in the laws or any rules or regulations of the Relevant
Jurisdiction, (ii) any amendment or change on or after the Issue Date in an
interpretation, administration or application of such laws, rules or regulations
by any legislative body, court, governmental agency, taxing authority or
regulatory or administrative authority (including the enactment of any
legislation and the announcement or publication of any judicial decision or
regulatory or administrative interpretation or determination) or (iii) the
failure of the Securities to constitute “qualifying debt securities” for the
purposes of the Income Tax Act or the failure of the conversion of Securities to
be exempt from Relevant Jurisdiction withholding requirements (such redemption,
a “Tax Redemption”); provided, that the Company cannot avoid these obligations
by taking reasonable measures available to it and that the Company delivers to
the Trustee an opinion of outside legal counsel specializing in Relevant
Jurisdiction taxation and an Officers’ Certificate attesting to such change or
failure and obligation to pay Additional Amounts; provided further, that if the
Redemption Date occurs after a Record Date and on or prior to the corresponding
Interest Payment Date, the interest payable in respect of such Interest Payment
Date shall be payable to the Holders of record at the Close of Business on the
corresponding Record Date, and the Redemption Price payable to the Holder who
presents the Security for redemption shall be 100% of the principal amount of
such Security. The Trustee will accept and shall be entitled to conclusively
rely on such opinion of counsel and Officer’s Certificate as sufficient evidence
of the existence and satisfaction of the conditions precedent as described
above, in which event it will be conclusive and binding on the Holders.

Section 14.02 Notice of Tax Redemption. Not more than 60 calendar days but not
less than 30 calendar days prior to a Redemption Date in connection with a Tax
Redemption (the “Tax Redemption Required Notice Period”), the Company shall mail
a written notice of redemption (a “Notice of Tax Redemption”) by first-class
mail, postage prepaid (in the case of Securities held in book entry form, by
electronic transmission), to the Trustee, the Paying Agent and each Holder of
Securities to be redeemed, at their addresses set forth in the Register;
provided however, that the Company shall not deliver any such notice to any
Holder, the Trustee or the Paying Agent at any time when there exists any
Default or an Event of Default.

The Notice of Tax Redemption shall specify the Securities to be redeemed and
shall state:

(i) the Redemption Date;

(ii) the Redemption Price;

(iii) the applicable Conversion Rate, the applicable Conversion Price and the
Settlement Method to be used in respect of any conversion of Securities;

(iv) the name and address of the Paying Agent and Conversion Agent;

(v) that Securities called for redemption may be converted at any time before
the Close of Business on the Business Day immediately preceding the Redemption
Date (or, if the Company fails to pay the Redemption Price, such date on which
the Company pays the Redemption Price), at which time the right of the Holder to
convert such Securities called for redemption will expire;

 

71



--------------------------------------------------------------------------------

(vi) that Holders who want to convert Securities must satisfy the requirements
set forth therein and in this Indenture;

(vii) that Securities called for redemption must be surrendered to the Paying
Agent for cancellation to collect the Redemption Price;

(viii) that Holders have the right to elect not to have their Securities
redeemed by delivery to the Paying Agent a Notice of Election;

(ix) that, at and after the Redemption Date, Holders who elect not to have their
Securities redeemed will not receive any Additional Amounts on any payments with
respect to such Securities (whether upon conversion, repurchase, maturity or
otherwise, and whether in cash, Ordinary Shares, Reference Property or
otherwise), and all future payments with respect to the Securities will be
subject to the deduction or withholding of such Relevant Jurisdiction Taxes
required by law to be deducted or withheld;

(x) that, unless the Company defaults in making payment of such Redemption
Price, interest will cease to accrue on and after the Redemption Date; and

(xi) the CUSIP number of the Securities.

At the time that such Notice of Tax Redemption is provided, the Company will
publish a notice containing such information in a newspaper of general
circulation in The City of New York or publish the information on the Company’s
website or through such other public medium as the Company may use at that time.

At the Company’s written request delivered at least five Business Days (unless a
shorter time period shall be acceptable to the Trustee) prior to the date such
Notice of Tax Redemption is to be given, the Trustee shall give the Notice of
Tax Redemption to each Holder of Securities to be redeemed within the Tax
Redemption Required Notice Period in the Company’s name and at the Company’s
expense.

Section 14.03 Holder’s Right to Elect. (a) Upon receiving a Notice of Tax
Redemption, each Holder shall have the right to elect to not have all of its
Securities redeemed, in which case the Company will not be obligated to pay any
Additional Amounts on any payment with respect to such Securities (whether upon
conversion, repurchase, maturity or otherwise, and whether in cash, Ordinary
Shares, Reference Property or otherwise) after the relevant Redemption Date, and
all future payments with respect to such Securities will be subject to the
deduction or withholding of such Relevant Jurisdiction Taxes required by law to
be deducted or withheld.

(b) Upon receiving a Notice of Tax Redemption, each Holder who does not wish to
have the Company redeem its Securities pursuant to this Article 14 must deliver
to the Paying Agent a written Notice of Election on the back of the Securities,
or any other form of written notice substantially similar to the Notice of
Election, in each case, duly completed and signed, so as to be received by the
Paying Agent no later than the Close of Business on a Business Day at

 

72



--------------------------------------------------------------------------------

least three Business Days prior to the Redemption Date. A Holder may withdraw
any Notice of Election by delivering to the Paying Agent a written notice of
withdrawal prior to the Close of Business on the Business Day prior to the
Redemption Date. If no such election is made, the Holder will have its
Securities redeemed without any further action.

Section 14.04 Effect of Notice of Tax Redemption. Once a Notice of Tax
Redemption is given, Securities offered to be redeemed become due and payable on
the Redemption Date and at the Redemption Price stated in the notice, except for
Securities which are converted in accordance with the terms of this Indenture
and except for Securities described in Section 14.03(a). Upon surrender to the
Paying Agent, such redeemed Securities shall be paid at the Redemption Price
stated in the notice. Failure to give notice or any defect in the notice to any
Holder shall not affect the validity of the notice to any other Holder.

Section 14.05 Deposit of Redemption Price. If the Paying Agent holds money
sufficient to pay the Redemption Price with respect to any Securities for which
a Notice of Tax Redemption has been given (except with respect to which an
election to not have the Securities redeemed was made), then, immediately on and
after the Redemption Date, interest on such Securities shall cease to accrue,
whether or not the Securities are delivered to the Paying Agent, and all other
rights of the Holders of such Securities shall terminate, other than the right
to receive the Redemption Price of such Security.

ARTICLE 15

MISCELLANEOUS

Section 15.01 Notices. Any notice or communication by the Company or the Trustee
to the other shall be deemed to be duly given if made in writing and delivered:

(a) by hand (in which case such notice shall be effective upon delivery);

(b) by facsimile (in which case such notice shall be effective upon receipt of
confirmation of good transmission thereof); or

(c) by overnight delivery by a nationally recognized courier service (in which
case such notice shall be effective on the Business Day immediately after being
deposited with such courier service),

in each case to the recipient party’s address or facsimile number, as
applicable, set forth in this Section 15.01. The Company or the Trustee by
notice to the other may designate additional or different addresses or facsimile
numbers for subsequent notices or communications.

Any notice or communication to a Holder shall be mailed to its address shown on
the register kept by the Registrar. Failure to mail a notice or communication to
a Holder or any defect in it shall not affect its sufficiency with respect to
other Holders.

If a notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Securities Agent at the same time. If the Trustee or the
Securities Agent is

 

73



--------------------------------------------------------------------------------

required, pursuant to the express terms of this Indenture or the Securities, to
mail a notice or communication to Holders, the Trustee or the Securities Agent,
as the case may be, shall also mail a copy of such notice or communication to
the Company.

All notices or communications shall be in writing.

The Company’s address is:

Avago Technologies Limited

350 West Trimble Road, Building 90

San Jose, CA 95131

Attention: Anthony E. Maslowski and Patricia H. McCall

Facsimile No.: (408) 435-6773

E-mail: anthony.maslowski@avagotech.com; phmccall@avagotech.com

The Trustee’s address is:

U.S. Bank National Association

Corporate Trust Services

633 West Fifth Street, 24th Floor

Los Angeles, CA 90071

Attention: Paula M. Oswald (Avago Technologies Limited 2014 Indenture)

Facsimile: (213) 615-6197

Section 15.02 Communication by Holders with Other Holders. The Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA §312(c).
Holders may communicate pursuant to TIA §312(b) with other Holders with respect
to their rights under this Indenture or the Securities.

Section 15.03 Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture other than an action to be taken on the Issue Date in connection
with the initial issuance of the Securities, the Company shall furnish to the
Trustee:

(a) an Officers’ Certificate stating that, in the opinion of the signatories to
such Officers’ Certificate, all conditions precedent, if any, provided for in
this Indenture relating to the proposed action have been complied with; and

(b) an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent have been complied with.

Each signatory to an Officers’ Certificate or an Opinion of Counsel may (if so
stated) rely, effectively, upon an Opinion of Counsel as to legal matters and an
Officers’ Certificate or certificates of public officials as to factual matters
if such signatory reasonably and in good faith believes in the accuracy of the
document relied upon.

 

74



--------------------------------------------------------------------------------

Section 15.04 Statements Required in Certificate or Opinion. Each Officers’
Certificate or Opinion of Counsel with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) which shall comply with the provisions of TIA §
314(e) and shall include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

Section 15.05 Rules by Trustee and Agents. The Registrar, Paying Agent or
Conversion Agent may make reasonable rules and set reasonable requirements for
their respective functions.

Section 15.06 Legal Holidays. If a payment date is not a Business Day, payment
may be made on the next succeeding day that is a Business Day, and no interest
shall accrue on that payment for the intervening period.

Section 15.07 Duplicate Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart by facsimile
shall be effective as delivery of a manually executed counterpart thereof.

Section 15.08 Governing Law. THIS INDENTURE AND THE SECURITIES, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE OR THE
SECURITIES, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

Each of the parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating solely to this Indenture or the transactions contemplated hereby, to
the general jurisdiction of the Supreme Court of the State of New York, County
of New York or the United States Federal District Court sitting for the Southern
District of New York (and appellate courts thereof);

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in Section 15.01 or at such other address of
which the other party shall have been notified pursuant thereto;

 

75



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction for recognition and enforcement of any judgment or if
jurisdiction in the courts referenced in the foregoing clause (i) are not
available despite the intentions of the parties hereto;

(e) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by law;

(f) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Indenture, to the extent permitted by law;
and

(g) irrevocably and unconditionally waives trial by jury in any legal action or
proceeding in relation to this Indenture.

Section 15.09 No Adverse Interpretation of Other Agreements. This Indenture may
not be used to interpret another indenture, loan or debt agreement of the
Company or any of its Subsidiaries. Any such indenture, loan or debt agreement
may not be used to interpret this Indenture.

Section 15.10 Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successors and assigns. All agreements of the
Trustee in this Indenture shall bind its successors.

Section 15.11 Separability. In case any provision in this Indenture or in the
Securities shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and a Holder shall have no claim therefor against any party
hereto.

Section 15.12 Table of Contents, Headings, Etc. The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
or provisions hereof.

Section 15.13 Calculations in Respect of the Securities. The Company and its
agents shall make all calculations under this Indenture and the Securities.
These calculations include, but are not limited to, determinations of the
Closing Sale Price of the Ordinary Shares, the number of shares deliverable upon
conversion, the Daily VWAPS, the Daily Settlement Amounts, the Daily Conversion
Values, the Conversion Rate of the Securities, Additional Amounts (if any) and
amounts of interest payable on the Securities. The Company and its agents shall
make all of these calculations in good faith, and, absent manifest error, such
calculations shall be final and binding on all Holders. The Company shall
provide a copy of such

 

76



--------------------------------------------------------------------------------

calculations to the Trustee as required hereunder, and, absent such manifest
error, the Trustee shall be entitled to conclusively rely on the accuracy of any
such calculation without independent verification.

Section 15.14 No Personal Liability of Directors, Officers, Employees or
Shareholders. None of the Company’s past, present or future directors, officers,
employees or stockholders, as such, shall have any liability for any of the
Company’s obligations under this Indenture or the Securities or for any claim
based on, or in respect or by reason of, such obligations or their creation. By
accepting a Security, each holder waives and releases all such liability. This
waiver and release is part of the consideration for the issue of the Securities.

Section 15.15 Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God and interruptions, loss or malfunctions of utilities, communications
or computer (software and hardware) services; it being understood that the
Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

Section 15.16 Set-Off of Withholding Taxes. If the Company or any Surviving
Person is required by applicable law to pay, and pays, Excluded Taxes on behalf
of a Holder or beneficial owner of Securities, the Company may, at its option,
set off or cause to be set off such Taxes against any payments of cash or
Ordinary Shares on the Securities. For purposes of such a set-off, each Ordinary
Share shall be deemed to have a value equal to the Closing Sale Price of the
Ordinary Shares on the Conversion Date applicable to such Security.

Section 15.17 Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies, or conflicts with another provision which is required or
deemed to be included in this Indenture by the TIA, such required or deemed
provision shall control.

[The Remainder of This Page Intentionally Left Blank; Signature Pages Follow]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

 

AVAGO TECHNOLOGIES LIMITED By:  

/s/ Anthony E. Maslowski

  Name: Anthony E. Maslowski   Title: Chief Financial Officer

[Signature Page to Indenture]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Trustee By:  

/s/ Paula Oswald

  Name:  Paula Oswald   Title:    Vice President

[Signature Page to Indenture]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF SECURITY]

[INSERT PRIVATE PLACEMENT LEGEND (SECURITIES) AND GLOBAL SECURITY LEGEND, AS
REQUIRED]

WHERE ANY INTEREST, DISCOUNT INCOME, PREPAYMENT FEE, REDEMPTION PREMIUM OR BREAK
COST IS DERIVED FROM THE SECURITIES BY ANY PERSON WHO IS NOT RESIDENT IN
SINGAPORE AND WHO CARRIES ON ANY OPERATIONS IN SINGAPORE THROUGH A PERMANENT
ESTABLISHMENT IN SINGAPORE, THE TAX EXEMPTION AVAILABLE FOR QUALIFYING DEBT
SECURITIES (SUBJECT TO CERTAIN CONDITIONS) UNDER THE INCOME TAX ACT, CHAPTER 134
OF SINGAPORE (“INCOME TAX ACT”), SHALL NOT APPLY IF SUCH PERSON ACQUIRES THE
SECURITIES USING THE FUNDS AND PROFITS OF SUCH PERSON’S OPERATIONS THROUGH A
PERMANENT ESTABLISHMENT IN SINGAPORE. ANY PERSON WHOSE INTEREST, DISCOUNT
INCOME, PREPAYMENT FEE, REDEMPTION PREMIUM OR BREAK COST DERIVED FROM THE
SECURITIES IS NOT EXEMPT FROM TAX (INCLUDING FOR THE REASONS DESCRIBED ABOVE)
SHALL INCLUDE SUCH INCOME IN A RETURN OF INCOME MADE UNDER THE INCOME TAX ACT.

AVAGO TECHNOLOGIES LIMITED

Certificate No.             

2.0% Convertible Senior Notes Due 2021 (the “Securities”)

CUSIP No. [            ]

Avago Technologies Limited, a company incorporated in the Republic of Singapore
(the “Company,” which term includes any successor corporation or other entity
under the Indenture referred to on the reverse hereof), for value received,
hereby promises to pay to [            ]1 [Cede & Co.]2, or its registered
assigns, the principal sum [of [            ] dollars ($[            ])]3 [as
set forth in the “Schedule of Exchanges of Interests in the Global Security”
attached hereto, which amount, taken together with the principal amounts of all
other outstanding Securities, shall not, unless permitted by the Indenture,
exceed [            ] dollars ($[            ]) in aggregate at any time, in
accordance with the rules and procedures

 

 

1  This is included for Physical Securities.

2  This is included for Global Securities.

3 

This is included for Physical Securities.

 

A-1



--------------------------------------------------------------------------------

of the Depositary]4, on August 15, 2021 (the “Maturity Date”), and to pay
interest thereon, as provided on the reverse hereof, until the principal and any
unpaid and accrued interest are paid or duly provided for.

Interest Payment Dates: May 1 and November 1, with the first payment to be made
on November 1, 2014, and the Maturity Date.

Record Dates: April 15 and October 15 (and August 1, 2021 with respect to the
Maturity Date).

The provisions on the back of this certificate are incorporated as if set forth
on the face hereof.

 

 

4  This is included for Global Securities.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Avago Technologies Limited has caused this instrument to be
duly signed.

 

AVAGO TECHNOLOGIES LIMITED By:  

 

  Name:   Title:

Dated:                     

 

A-3



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Securities referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Trustee

By:  

 

  Authorized Signatory

Dated:                     

[Authentication Page for Avago Technologies Limited 2% Convertible Senior Notes
due 2021]

 

A-4



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

AVAGO TECHNOLOGIES LIMITED

2.0% Convertible Senior Notes Due 2021

1. Interest. Avago Technologies Limited, a company incorporated in the Republic
of Singapore (the “Company”), promises to pay interest on the principal amount
of this Security at the rate per annum shown above. The Company will pay
interest, payable semi-annually in arrears, on May 1 and November 1 of each
year, with the first payment to be made on November 1, 2014, and on the Maturity
Date. Interest on the Securities will accrue on the principal amount from, and
including, the most recent date to which interest has been paid or provided for
or, if no interest has been paid, from, and including, May 6, 2014, in each case
to, but excluding, the next Interest Payment Date. Interest will be computed on
the basis of a 360-day year of twelve 30-day months. The Company shall pay, in
cash, interest on any overdue amount (including, to the extent permitted by
applicable law, overdue interest) at the rate borne by the Securities. In
certain circumstances, Additional Interest will be payable in accordance with
Section 6.02(b) of the Indenture and any reference to “interest” shall be deemed
to include any such Additional Interest.

2. Maturity. The Securities will mature on the Maturity Date.

3. Method of Payment. Except as provided in the Indenture (as defined below),
the Company will pay interest on the Securities to the Persons who are Holders
of record of Securities at the Close of Business on the Record Date set forth on
the face of this Security immediately preceding the applicable Interest Payment
Date. Holders must surrender Securities to a Paying Agent to collect the
principal amount plus, if applicable, accrued and unpaid interest, if any, the
Redemption Price, or the Fundamental Change Repurchase Price, payable as herein
provided on the Maturity Date, any Redemption Date or any Fundamental Change
Repurchase Date, as applicable.

4. Paying Agent, Registrar, Conversion Agent. Initially, U.S. Bank National
Association (the “Trustee”) will act as Paying Agent, Registrar and Conversion
Agent. The Company may change any Paying Agent, Registrar or Conversion Agent
without prior notice.

5. Indenture. The Company issued the Securities under an Indenture dated as of
May 6, 2014 (the “Indenture”) between the Company and the Trustee. The
Securities are subject to all terms set forth in the Indenture, and Holders are
referred to the Indenture for a statement of such terms. The Securities are
unsecured senior obligations of the Company limited to $1,000,000,000 aggregate
principal amount, except as otherwise provided in the Indenture (and except for
Securities issued in substitution for destroyed, lost or stolen Securities).
Terms used herein without definition and which are defined in the Indenture have
the meanings assigned to them in the Indenture. In the event of any
inconsistency between the terms of this Security and the terms of the Indenture,
the terms of the Indenture shall control.

 

A-5



--------------------------------------------------------------------------------

6. Redemption. No sinking fund is provided for the Securities. Prior to May 6,
2019, the Securities will not be redeemable. On or after May 6, 2019, and prior
to the Maturity Date, the Company may redeem for cash all or part of the
Securities if the Closing Sale Price of the Ordinary Shares equals or exceeds
150% of the applicable Conversion Price then in effect for at least 20 Trading
Days (whether or not consecutive) during any 30 consecutive Trading Day period
ending on the Trading Day immediately prior to the date on which the Company
delivers the Notice of Optional Redemption. The redemption price will equal the
sum of 100% of the principal amount of the Securities being redeemed, plus
accrued and unpaid interest, if any, to, but excluding, the Redemption Date. The
Company may also redeem all or part of the Securities for certain tax reasons as
provided in the Indenture.

7. Repurchase at Option of Holder Upon a Fundamental Change. Subject to the
terms and conditions of the Indenture, in the event of a Fundamental Change,
each Holder of the Securities shall have the right, at the Holder’s option, to
require the Company to repurchase such Holder’s Securities including any portion
thereof which is $1,000 in principal amount or any integral multiple thereof on
the Fundamental Change Repurchase Date at a price payable in cash equal to the
Fundamental Change Repurchase Price.

8. Conversion. The Securities shall be convertible into cash, Ordinary Shares or
a combination of cash and Ordinary Shares, as applicable, at the Conversion Rate
specified in the Indenture, as adjusted from time to time as provided in the
Indenture. To convert a Security, a Holder must satisfy the requirements of
Section 10.02(a) of the Indenture. A Holder may convert a portion of a Security
if the portion is $1,000 principal amount or an integral multiple of $1,000
principal amount.

Upon conversion of a Security, the Holder thereof shall be entitled to receive
the Ordinary Shares payable upon conversion in accordance with Article 10 of the
Indenture, at the Conversion Rate specified in the Indenture, as adjusted from
time to time as provided in the Indenture.

9. Denominations, Transfer, Exchange. The Securities are in registered form,
without coupons, in denominations of $1,000 principal amount and integral
multiples of $1,000 principal amount. The transfer of Securities may be
registered and Securities may be exchanged as provided in the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents. No service charge shall be made for any
such registration of transfer or exchange, but the Company may require payment
of a sum sufficient to cover any transfer tax or similar governmental charge
that may be imposed in connection with certain transfers or exchanges as set
forth in the Indenture. The Company or the Trustee, as the case may be, shall
not be required to register the transfer of or exchange any Security for which a
Repurchase Notice has been delivered, and not withdrawn, in accordance with the
Indenture, except the unrepurchased portion of Securities being repurchased in
part.

10. Persons Deemed Owners. The registered Holder of a Security will be treated
as its owner for all purposes. Only registered Holders of Securities shall have
the rights under the Indenture.

 

A-6



--------------------------------------------------------------------------------

11. Amendments, Supplements and Waivers. The Indenture contains provisions
permitting the Company and the Trustee in certain circumstances, without the
consent of the Holders of the Securities, and in certain other circumstances,
with the consent of the Holders of at least a majority in aggregate principal
amount of the outstanding Securities, to amend or supplement the Indenture or
the Securities.

12. Defaults and Remedies. Subject to certain exceptions, if an Event of Default
occurs and is continuing, the Trustee by notice to the Company or the Holders of
at least twenty five percent (25%) in aggregate principal amount of the
Securities then outstanding by notice to the Company and the Trustee may declare
the principal of, and any accrued and unpaid interest on, all Securities to be
due and payable immediately. If any of certain bankruptcy or insolvency-related
Events of Default occurs and is continuing, the principal of, and accrued and
unpaid interest on, all the Securities shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder. Subject to certain exceptions, the Holders of a
majority in aggregate principal amount of the Securities then outstanding by
written notice to the Trustee may rescind or annul an acceleration and its
consequences if certain conditions specified in the Indenture are satisfied.

13. Trustee Dealings with the Company. The Trustee under the Indenture, or any
banking institution serving as successor Trustee thereunder, in its individual
or any other capacity, may make loans to, accept deposits from, and perform
services for, the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not Trustee.

14. Authentication. This Security shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent in accordance with
the Indenture.

15. Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entirety), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (Uniform Gifts to Minors
Act).

THE COMPANY WILL FURNISH TO ANY HOLDER UPON WRITTEN REQUEST AND WITHOUT CHARGE A
COPY OF THE INDENTURE. REQUESTS MAY BE MADE TO:

Avago Technologies Limited

350 West Trimble Road, Building 90

San Jose, CA 95131

Attention: Anthony E. Maslowski and Patricia H. McCall

Facsimile No.: (408) 435-6773

E-mail: anthony.maslowski@avagotech.com; phmccall@avagotech.com

 

A-7



--------------------------------------------------------------------------------

ATTACHMENT 1

FORM OF ASSIGNMENT

 

I or we assign to

PLEASE INSERT SOCIAL SECURITY OR

OTHER IDENTIFYING NUMBER

 

  

 

(please print or type name and address)

 

 

the within Security and all rights thereunder, and hereby irrevocably constitute
and appoint

 

Attorney to transfer the Security on the books of the Company with full power of
substitution in the premises. Dated:                                     
          

 

NOTICE: The signature on this assignment must correspond with the name as it
appears upon the face of the within Security in every particular without
alteration or enlargement or any change whatsoever and be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Registrar.

Signature Guarantee:                                
                                         
                                         
                                                                   

 

A-8



--------------------------------------------------------------------------------

In connection with any transfer of this Security occurring prior to the Resale
Restriction Termination Date, the undersigned confirms that it is making, and it
has not utilized any general solicitation or general advertising in connection
with, the transfer:

[Check One]

 

(1)   ¨    to Avago Technologies Limited or any Subsidiary thereof; or (2)   ¨
   pursuant to a registration statement which has become effective under the
Securities Act of 1933, as amended (the “Securities Act”); or (3)   ¨   
pursuant to an exemption from registration provided by Rule 144 under the
Securities Act or any other available exemption from the registration
requirements of the Securities Act.

Unless one of the items (1) through (3) is checked, the Registrar will refuse to
register any of the Securities evidenced by this certificate in the name of any
person other than the registered Holder thereof; provided, however, that if item
(3) is checked, the Company, the transfer agent or the Registrar may require,
prior to registering any such transfer of the Securities, in their sole
discretion, such written legal opinions, certifications and other evidence as
the Registrar or the Company have reasonably requested to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933, as
amended.

If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register this Security in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in the Indenture shall have been satisfied.

 

Dated:                                     
                                                           
Signed:                                    
                                                         (Sign exactly as name
appears on the other side of this Security) Signature
Guarantee:                                       
                                         
                                         
                                                            

 

A-9



--------------------------------------------------------------------------------

ATTACHMENT 2

FORM OF CONVERSION NOTICE

 

To convert this Security in accordance with the Indenture, check the box:

To convert only part of this Security, state the principal amount to be
converted (must be in multiples of $1,000):

 

$                             

 

If you want the stock certificate representing the Ordinary Shares issuable upon
conversion made out in another person’s name, fill in the form below:

 

 

(Insert other person’s soc. sec. or tax I.D. no.)

 

 

 

 

(Print or type other person’s name, address and zip code)
Date:                               
Signature(s):                                   
                                         
                                                                        

 

(Sign exactly as your name(s) appear(s) on the other side of this Security)

Signature(s) guaranteed by:   

 

   (All signatures must be guaranteed by a guarantor institution participating
in the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee.)

 

A-10



--------------------------------------------------------------------------------

ATTACHMENT 3

FORM OF REPURCHASE NOTICE

Certificate No. of Security:                         

Principal Amount of this Security: $                         

If you want to elect to have this Security purchased by the Company pursuant to
Section 3.01 of the Indenture, check the box:

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 3.01 of the Indenture, state the principal amount to be so
purchased by the Company:

 

   $                                     
                                                                    (in an
integral multiple of $1,000) Date:                                     
                          

Signature(s):                                                                  
               

 

(Sign exactly as your name(s) appear(s) on the other side of this Security)

 

Signature(s) guaranteed by:

  

 

(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee.)

 

A-11



--------------------------------------------------------------------------------

ATTACHMENT 4

FORM OF NOTICE OF ELECTION UPON TAX REDEMPTION

Certificate No. of Security:                         

Principal Amount of this Security: $                         

If you elect not to have this Security redeemed by the Company, check the box:
  ¨

 

Date:                                                                

Signature(s):                                                                  
                                                        

 

(Sign exactly as your name(s) appear(s) on the other side of this Security)

Signature(s) guaranteed by:   

 

(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee.)

 

A-12



--------------------------------------------------------------------------------

SCHEDULE A5

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL SECURITY

Avago Technologies Limited

2.0% Convertible Senior Notes Due 2021

The initial principal amount of this Global Security is             DOLLARS
($[            ]). The following increases or decreases in this Global Security
have been made:

 

Date of Exchange

 

Amount of

decrease in

Principal

Amount of this

Global

Security

 

Amount of

increase in

Principal

Amount of this

Global Security

   Principal
Amount of this
Global
Security
following such
decrease or
increase    Signature of
authorized
signatory of
Trustee or
Custodian                                                                      
                                                                               
                                                                     

 

5  This is included in Global Securities.

 

A-13



--------------------------------------------------------------------------------

EXHIBIT B-1A

FORM OF PRIVATE PLACEMENT LEGEND (SECURITIES)

THIS SECURITY AND THE ORDINARY SHARES ISSUABLE UPON CONVERSION OF THIS SECURITY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

AGREES FOR THE BENEFIT OF AVAGO TECHNOLOGIES LIMITED (THE “COMPANY”) THAT IT
WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE RESALE RESTRICTION TERMINATION DATE (AS
DEFINED IN THE INDENTURE PURSUANT TO WHICH THIS SECURITY WAS ISSUED), EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (1)(C) ABOVE, THE
COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.

Each Affiliate Security shall include the following legend:

THIS SECURITY AND THE ORDINARY SHARES ISSUABLE UPON CONVERSION OF THIS SECURITY
ARE HELD BY AN AFFILIATE OF THE COMPANY AND ARE SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER UNDER RULE 144 UNDER THE SECURITIES ACT.

 

B-1A-1



--------------------------------------------------------------------------------

EXHIBIT B-1B

FORM OF PRIVATE PLACEMENT LEGEND (ORDINARY SHARES)

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

AGREES FOR THE BENEFIT OF AVAGO TECHNOLOGIES LIMITED (THE “COMPANY”) THAT IT
WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE RESALE RESTRICTION TERMINATION DATE (AS
DEFINED IN THE INDENTURE PURSUANT TO WHICH THIS SECURITY WAS ISSUED), EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (1)(C) ABOVE, THE
COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.

Any such Ordinary Shares held by an Affiliate of the Company shall also include
the following legend:

THIS SECURITY IS HELD BY AN AFFILIATE OF THE COMPANY AND ARE SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER UNDER RULE 144 UNDER THE SECURITIES ACT.

 

B-1B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF LEGEND FOR GLOBAL SECURITY

Any Global Security authenticated and delivered hereunder shall bear a legend
(which would be in addition to any other legends required in the case of a
Restricted Security) in substantially the following form:

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE OF A DEPOSITARY OR A SUCCESSOR DEPOSITARY. THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A
NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTIONS 2.15 AND 2.16 OF THE INDENTURE.

 

B-2-1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Notice of Transfer Pursuant to Registration Statement

Avago Technologies Limited

350 West Trimble Road, Building 90

San Jose, CA 95131

Attention: Anthony E. Maslowski and Patricia H. McCall

Facsimile No.: (408) 435-6773

E-mail: anthony.maslowski@avagotech.com; phmccall@avagotech.com

U.S. Bank National Association

Corporate Trust Services

633 West Fifth Street, 24th Floor

Los Angeles, CA 90071

Attention: Paula M. Oswald (Avago Technologies Limited 2014 Indenture)

Facsimile: (213) 615-6197

 

Re: Avago Technologies Limited (the “Company”) 2.0% Convertible Senior Notes Due
2021 (the “Securities”)

Ladies and Gentlemen:

Please be advised that             has transferred $            aggregate
principal amount of the Securities and             ordinary shares of the
Company issued on conversion of the Securities (“Ordinary Shares”) pursuant to
an effective Registration Statement on Form S-3 (File No. 333-            ).

 

Very truly yours,

 

        (Name)